 


110 HR 4065 IH: Taking Action to Keep Employees Accountable in Immigration Matters Act of 2007
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4065 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Sensenbrenner (for himself, Mr. Bilbray, Mr. Dreier, Mr. Feeney, Mr. Gallegly, Mr. Goodlatte, Mr. Daniel E. Lungren of California, Mrs. Myrick, Mr. Porter, and Mr. Coble) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Immigration and Nationality Act to strengthen enforcement of the immigration laws, to enhance border security, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Border Enforcement, Employment Verification, and Illegal Immigration Control Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. State defined. 
Sec. 3. Sense of Congress on setting a manageable level of immigration. 
Title I—Securing United States borders 
Sec. 101. Achieving operational control on the border. 
Sec. 102. National Strategy for Border Security. 
Sec. 103. Implementation of cross-border security agreements. 
Sec. 104. Biometric data enhancements. 
Sec. 105. One Face at the Border Initiative. 
Sec. 106. Secure communication. 
Sec. 107. Port of entry inspection personnel. 
Sec. 108. Canine detection teams. 
Sec. 109. Secure Border Initiative financial accountability. 
Sec. 110. Border Patrol training capacity review. 
Sec. 111. Airspace security mission impact review. 
Sec. 112. Repair of private infrastructure on border. 
Sec. 113. Border Patrol unit for Virgin Islands. 
Sec. 114. Report on progress in tracking travel of Central American gangs along international border. 
Sec. 115. Collection of data. 
Sec. 116. Deployment of radiation detection portal equipment at United States ports of entry. 
Sec. 117. Consultation with businesses and firms. 
Sec. 118. Sense of Congress regarding enforcement of immigration laws. 
Sec. 119. Securing access to Border Patrol uniforms. 
Sec. 120. US–VISIT. 
Sec. 121. Voluntary relocation program extension. 
Sec. 122. Completion of background and security checks. 
Title II—Combatting alien smuggling and illegal entry and presence 
Sec. 201. Definition of aggravated felony. 
Sec. 202. Alien smuggling and related offenses. 
Sec. 203. Improper entry by, or presence of, aliens. 
Sec. 204. Reentry of removed aliens. 
Sec. 205. Prohibiting carrying or using a firearm during and in relation to an alien smuggling crime. 
Sec. 206. Clarifying changes. 
Sec. 207. Voluntary departure reform. 
Sec. 208. Deterring aliens ordered removed from remaining in the United States unlawfully and from unlawfully returning to the United States after departing voluntarily. 
Sec. 209. Establishment of the Forensic Documents Laboratory. 
Sec. 210. Section 1546 amendments. 
Sec. 211. Motions to reopen or reconsider. 
Sec. 212. Reform of passport, visa, and immigration fraud offenses. 
Sec. 213. Criminal detention of aliens. 
Sec. 214. Uniform statute of limitations for certain immigration, naturalization, and peonage offenses. 
Sec. 215. Conforming amendment. 
Sec. 216. Inadmissibility for passport and immigration fraud. 
Sec. 217. Removal for passport and immigration fraud. 
Sec. 218. Reduction in immigration backlog. 
Sec. 219. Federal affirmation of assistance in the immigration law enforcement by States and political subdivisions of States. 
Sec. 220. Training of State and local law enforcement personnel relating to the enforcement of immigration laws. 
Sec. 221. Financial assistance to State and local police agencies that assist in the enforcement of immigration laws. 
Sec. 222. Institutional Removal Program (IRP). 
Sec. 223. State Criminal Alien Assistance Program (SCAAP). 
Sec. 224. State authorization for assistance in the enforcement of immigration laws encouraged. 
Title III—Border Security cooperation and enforcement 
Sec. 301. Joint strategic plan for United States border surveillance and support. 
Sec. 302. Border Security on protected land. 
Sec. 303. Border Security threat assessment and information sharing test and evaluation exercise. 
Sec. 304. Border Security Advisory Committee. 
Sec. 305. Permitted use of Homeland Security grant funds for Border Security activities. 
Sec. 306. Center of Excellence for Border Security. 
Sec. 307. Sense of Congress regarding cooperation with Indian Nations. 
Sec. 308. Communication between Government agencies and the Department of Homeland Security. 
Sec. 309. Red Zone Defense Border Intelligence Pilot program. 
Title IV—Detention and removal 
Sec. 401. Mandatory detention for aliens apprehended at or between ports of entry. 
Sec. 402. Expansion and effective management of detention facilities. 
Sec. 403. Enhancing transportation capacity for unlawful aliens. 
Sec. 404. Denial of admission to nationals of country denying or delaying accepting alien. 
Sec. 405. Report on financial burden of repatriation. 
Sec. 406. Training program. 
Sec. 407. Expedited removal. 
Sec. 408. Report on apprehension and detention of certain aliens. 
Sec. 409. Listing of immigration violators in the National Crime Information Center database. 
Title V—Effective organization of Border Security agencies 
Sec. 501. Enhanced Border Security coordination and management. 
Sec. 502. Office of Air and Marine Operations. 
Sec. 503. Shadow Wolves transfer. 
Title VI—Terrorist and criminal aliens 
Sec. 601. Removal of terrorist aliens. 
Sec. 602. Detention of dangerous aliens. 
Sec. 603. Increase in criminal penalties. 
Sec. 604. Precluding admissibility of aggravated felons and other criminals. 
Sec. 605. Precluding refugee or asylee adjustment of status for aggravated felonies. 
Sec. 606. Removing drunk drivers. 
Sec. 607. Designated county law enforcement assistance program. 
Sec. 608. Rendering inadmissible and deportable aliens participating in criminal street gangs; detention; ineligibility from protection from removal and asylum. 
Sec. 609. Naturalization reform. 
Sec. 610. Expedited removal for aliens inadmissible on criminal or security grounds. 
Sec. 611. Technical correction for effective date in change in inadmissibility for terrorists under REAL ID Act. 
Sec. 612. Bar to good moral character. 
Sec. 613. Strengthening definitions of aggravated felony and conviction. 
Sec. 614. Deportability for criminal offenses. 
Sec. 615. Declaration of Congress. 
Sec. 616. Report on criminal alien prosecution. 
Sec. 617. Determination of immigration status of individuals charged with Federal offenses. 
Sec. 618. Increased criminal penalties for document fraud and crimes of violence. 
Sec. 619. Laundering of monetary instruments. 
Title VII—Employment Eligibility Verification 
Subtitle A—Employment Eligibility Verification System 
Sec. 701. Employment eligibility verification system. 
Sec. 702. Employment eligibility verification process. 
Sec. 703. Expansion of employment eligibility verification system to previously hired individuals and recruiting and referring. 
Sec. 704. Basic pilot program. 
Sec. 705. Hiring halls. 
Sec. 706. Penalties. 
Sec. 707. Report on Social Security card-based employment eligibility verification. 
Sec. 708. Extension of preemption to required construction of day laborer shelters. 
Sec. 709. Effective date. 
Sec. 710. Limitation on verification responsibilities of Commissioner of Social Security. 
Sec. 711. Report on employment eligibility verification system. 
Subtitle B—Employment Eligibility Verification and Anti-Identity Theft Act 
Sec. 721. Short title. 
Sec. 722. Requiring agencies to send no-match letters. 
Sec. 723. Requiring employers to take action upon receipt of a no-match letter. 
Sec. 724. Verification system. 
Sec. 725. Design and operation of system. 
Sec. 726. Extension of time. 
Sec. 727. Retention of proof of verification completion. 
Sec. 728. Termination of employment. 
Sec. 729. Final verification. 
Sec. 730. Employer violations. 
Sec. 731. Limitation on use. 
Sec. 732. Federal Tort Claims Act remedy. 
Sec. 733. Protection from liability for actions taken on the basis of information. 
Subtitle C—Improved Security for Birth Certificates 
Sec. 741. Definitions. 
Sec. 742. Applicability of minimum standards to local governments. 
Sec. 743. Minimum standards for Federal recognition. 
Sec. 744. Establishment of electronic birth and death registration systems. 
Sec. 745. Electronic verification of vital events. 
Sec. 746. Grants to States. 
Sec. 747. Authority. 
Sec. 748. Repeal. 
Subtitle D—Stop the Misuse of ITINs Act of 2007 
Sec. 751. Short title. 
Sec. 752. Notification of employment status of individuals not authorized to work in the United States. 
Subtitle E—Miscellaneous 
Sec. 761. Sharing of social security data for immigration enforcement purposes. 
Sec. 762. Additional worksite enforcement and fraud detection agents. 
Title VIII—Immigration litigation abuse reduction 
Sec. 801. Board of Immigration Appeals removal order authority. 
Sec. 802. Judicial review of visa revocation. 
Sec. 803. Reinstatement. 
Sec. 804. Withholding of removal. 
Sec. 805. Certificate of reviewability. 
Sec. 806. Waiver of rights in nonimmigrant visa issuance. 
Sec. 807. Clarification of jurisdiction on review. 
Sec. 808. Fees and expenses in judicial proceedings. 
Title IX—Prescreening of air passengers 
Sec. 901. Immediate International Passenger Prescreening Pilot program. 
Title X—Security and Fairness Enhancement 
Sec. 1001. Short Title. 
Sec. 1002. Elimination of diversity immigrant program. 
Title XI—Oath of renunciation and allegiance 
Sec. 1101. Oath of renunciation and allegiance. 
Title XII—Elimination of corruption and prevention of acquisition of immigration benefits through fraud 
Sec. 1201. Short Title. 
Sec. 1202. Findings. 
Sec. 1203. Structure of the Office of Security and Investigations. 
Sec. 1204. Authority of the Office of Security and Investigations to investigate internal corruption. 
Sec. 1205. Authority of the Office of Security and Investigations to detect and investigate immigration benefits fraud. 
Sec. 1206. Increase in full-time Office of Security and Investigations personnel. 
Sec. 1207. Annual report. 
Sec. 1208. Investigations of fraud to precede immigration benefits grant. 
Sec. 1209. Elimination of the Fraud Detection and National Security Office. 
Sec. 1210. Security fee. 
Title XIII—Temporary Agricultural Worker Program 
Sec. 1301. Admission of temporary H–2A workers. 
Sec. 1302. Legal assistance provided by the legal services corporation. 
Sec. 1303. Effective date. 
Title XIV—Miscellaneous 
Sec. 1401. Prevention of congressional reapportionment distortions. 
Sec. 1402. Increase in H–1B visa numbers.   
2.State definedIn titles I, III, IV, and V of this Act, the term State has the meaning given it in section 2(14) of the Homeland Security Act of 2002 (6 U.S.C. 101(14)). 
3.Sense of Congress on setting a manageable level of immigrationIt is the sense of Congress that the immigration and naturalization policy shall be designed to enhance the economic, social and cultural well-being of the United States of America. 
ISecuring United States borders 
101.Achieving operational control on the border 
(a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Homeland Security shall take all actions the Secretary determines necessary and appropriate to achieve and maintain operational control over the entire international land and maritime borders of the United States, to include the following— 
(1)systematic surveillance of the international land and maritime borders of the United States through more effective use of personnel and technology, such as unmanned aerial vehicles, ground-based sensors, satellites, radar coverage, and cameras; 
(2)physical infrastructure enhancements to prevent unlawful entry by aliens into the United States and facilitate access to the international land and maritime borders by United States Customs and Border Protection, such as additional checkpoints, all weather access roads, and vehicle barriers; 
(3)hiring and training as expeditiously as possible additional Border Patrol agents authorized under section 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458); and 
(4)increasing deployment of United States Customs and Border Protection personnel to areas along the international land and maritime borders of the United States where there are high levels of unlawful entry by aliens and other areas likely to be impacted by such increased deployment. 
(b)Operational control definedIn this section, the term operational control means the prevention of all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband. 
(c)ReportNot later than one year after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report on the progress made toward achieving and maintaining operational control over the entire international land and maritime borders of the United States in accordance with this section. 
102.National Strategy for Border Security 
(a)Surveillance planNot later than six months after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a comprehensive plan for the systematic surveillance of the international land and maritime borders of the United States. The plan shall include the following: 
(1)An assessment of existing technologies employed on such borders. 
(2)A description of whether and how new surveillance technologies will be compatible with existing surveillance technologies. 
(3)A description of how the United States Customs and Border Protection is working, or is expected to work, with the Directorate of Science and Technology of the Department of Homeland Security to identify and test surveillance technology. 
(4)A description of the specific surveillance technology to be deployed. 
(5)The identification of any obstacles that may impede full implementation of such deployment. 
(6)A detailed estimate of all costs associated with the implementation of such deployment and continued maintenance of such technologies. 
(7)A description of how the Department of Homeland Security is working with the Federal Aviation Administration on safety and airspace control issues associated with the use of unmanned aerial vehicles in the National Airspace System. 
(b)National Strategy for Border SecurityNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the heads of other appropriate Federal agencies, shall submit to the appropriate congressional committees a National Strategy for Border Security to achieve operational control over all ports of entry into the United States and the international land and maritime borders of the United States. The Secretary shall update the Strategy as needed and shall submit to the appropriate congressional committees, not later than 30 days after each such update, the updated Strategy. The National Strategy for Border Security shall include the following: 
(1)The implementation timeline for the surveillance plan described in subsection (a). 
(2)An assessment of the threat posed by terrorists and terrorist groups that may try to infiltrate the United States at points along the international land and maritime borders of the United States. 
(3)A risk assessment of all ports of entry to the United States and all portions of the international land and maritime borders of the United States, except for ports of entry and facilities subject to vulnerability assessments under section 70102 or 70103 of title 46, United States Code, with respect to— 
(A)preventing the entry of terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband into the United States; and 
(B)protecting critical infrastructure at or near such ports of entry or borders. 
(4)An assessment of all legal requirements that prevent achieving and maintaining operational control over the entire international land and maritime borders of the United States. 
(5)An assessment of the most appropriate, practical, and cost-effective means of defending the international land and maritime borders of the United States against threats to security and illegal transit, including intelligence capacities, technology, equipment, personnel, and training needed to address security vulnerabilities. 
(6)An assessment of staffing needs for all border security functions, taking into account threat and vulnerability information pertaining to the borders and the impact of new security programs, policies, and technologies. 
(7)A description of the border security roles and missions of Federal, State, regional, local, and tribal authorities, and recommendations with respect to how the Department of Homeland Security can improve coordination with such authorities, to enable border security enforcement to be carried out in an efficient and effective manner. 
(8)A prioritization of research and development objectives to enhance the security of the international land and maritime borders of the United States. 
(9)A description of ways to ensure that the free flow of legitimate travel and commerce of the United States is not diminished by efforts, activities, and programs aimed at securing the international land and maritime borders of the United States. 
(10)An assessment of additional detention facilities and bed space needed to detain unlawful aliens apprehended at United States ports of entry or along the international land borders of the United States in accordance with the National Strategy for Border Security required under this subsection and the mandatory detention requirement described in section 401 of this Act. 
(11)A description of how the Secretary shall ensure accountability and performance metrics within the appropriate agencies of the Department of Homeland Security responsible for implementing the border security measures determined necessary upon completion of the National Strategy for Border Security. 
(12)A timeline for the implementation of the additional security measures determined necessary as part of the National Strategy for Border Security, including a prioritization of security measures, realistic deadlines for addressing the security and enforcement needs, and resource estimates and allocations. 
(c)ConsultationIn creating the National Strategy for Border Security described in subsection (b), the Secretary shall consult with— 
(1)State, local, and tribal authorities along the international land and maritime borders of the United States; and 
(2)an appropriate cross-section of private sector and nongovernmental organizations with relevant expertise. 
(d)CoordinationThe National Strategy for Border Security described in subsection (b) shall be consistent with the National Strategy for Maritime Security developed pursuant to Homeland Security Presidential Directive 13. 
(e)Immediate actionNothing in this section shall be construed to relieve the Secretary of the responsibility to take all actions necessary and appropriate to achieve and maintain operational control over the entire international land and maritime borders of the United States pursuant to section 101 of this Act or any other provision of law. 
(f)Reporting of implementing legislationAfter submittal of the National Strategy for Border Security described in subsection (b) to the appropriate congressional committees, such committees shall promptly report to their respective House legislation authorizing necessary security measures based on its evaluation of the National Strategy for Border Security. 
(g)Appropriate congressional committeeFor purposes of this title and section 301(b), the term appropriate congressional committee has the meaning given it in section 2(2) of the Homeland Security Act of 2002 (6 U.S.C. 101(2)). 
(h)Rule of constructionNothing in this section shall be construed to alter, impact, diminish, or in any way undermine the authority of the Administrator of the Federal Aviation Administration to oversee, regulate, and control the safe and efficient use of the airspace of the United States. 
103.Implementation of cross-border security agreements 
(a)In generalNot later than six months after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees (as defined in section 102(g)) a report on the implementation of the cross-border security agreements signed by the United States with Mexico and Canada, including recommendations on improving cooperation with such countries to enhance border security. 
(b)UpdatesThe Secretary shall regularly update the Committee on Homeland Security of the House of Representatives concerning such implementation. 
104.Biometric data enhancementsNot later than October 1, 2008, the Secretary of Homeland Security shall— 
(1)in consultation with the Attorney General, enhance connectivity between the IDENT and IAFIS fingerprint databases to ensure more expeditious data searches; and 
(2)in consultation with the Secretary of State, collect all fingerprints from each alien required to provide fingerprints during the alien’s initial enrollment in the integrated entry and exit data system described in section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note). 
105.One Face at the Border InitiativeNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report— 
(1)describing the tangible and quantifiable benefits of the One Face at the Border Initiative established by the Department of Homeland Security; 
(2)identifying goals for and challenges to increased effectiveness of the One Face at the Border Initiative; 
(3)providing a breakdown of the number of inspectors who were— 
(A)personnel of the United States Customs Service before the date of the establishment of the Department of Homeland Security; 
(B)personnel of the Immigration and Naturalization Service before the date of the establishment of the Department; 
(C)personnel of the Department of Agriculture before the date of the establishment of the Department; or 
(D)hired after the date of the establishment of the Department; 
(4)describing the training time provided to each employee on an annual basis for the various training components of the One Face at the Border Initiative; and 
(5)outlining the steps taken by the Department to ensure that expertise is retained with respect to customs, immigration, and agriculture inspection functions under the One Face at the Border Initiative. 
106.Secure communicationThe Secretary of Homeland Security shall, as expeditiously as practicable, develop and implement a plan to ensure clear and secure two-way communication capabilities, including the specific use of satellite communications— 
(1)among all Border Patrol agents conducting operations between ports of entry; 
(2)between Border Patrol agents and their respective Border Patrol stations; 
(3)between Border Patrol agents and residents in remote areas along the international land border who do not have mobile communications, as the Secretary determines necessary; and 
(4)between all appropriate Department of Homeland Security border security agencies and State, local, and tribal law enforcement agencies. 
107.Port of entry inspection personnelIn each of fiscal years 2009 through 2012, the Secretary of Homeland Security shall, subject to the availability of appropriations, increase by not less than 250 the number of positions for full-time active duty port of entry inspectors. There are authorized to be appropriated to the Secretary such sums as may be necessary for each such fiscal year to hire, train, equip, and support such additional inspectors under this section. 
108.Canine detection teamsIn each of fiscal years 2009 through 2013, the Secretary of Homeland Security shall, subject to the availability of appropriations, increase by not less than 25 percent above the number of such positions for which funds were allotted for the preceding fiscal year the number of trained detection canines for use at United States ports of entry and along the international land and maritime borders of the United States. 
109.Secure Border Initiative financial accountability 
(a)In generalThe Inspector General of the Department of Homeland Security shall review each contract action related to the Department’s Secure Border Initiative having a value greater than $20,000,000, to determine whether each such action fully complies with applicable cost requirements, performance objectives, program milestones, inclusion of small, minority, and women-owned business, and timelines. The Inspector General shall complete a review under this subsection with respect to a contract action— 
(1)not later than 60 days after the date of the initiation of the action; and 
(2)upon the conclusion of the performance of the contract. 
(b)Report by Inspector GeneralUpon completion of each review described in subsection (a), the Inspector General shall submit to the Secretary of Homeland Security a report containing the findings of the review, including findings regarding any cost overruns, significant delays in contract execution, lack of rigorous departmental contract management, insufficient departmental financial oversight, bundling that limits the ability of small business to compete, or other high risk business practices. 
(c)Report by SecretaryNot later than 30 days after the receipt of each report required under subsection (b), the Secretary of Homeland Security shall submit to the appropriate congressional committees (as defined in section 102(g)) a report on the findings of the report by the Inspector General and the steps the Secretary has taken, or plans to take, to address the problems identified in such report. 
(d)Authorization of appropriationsIn addition to amounts that are otherwise authorized to be appropriated to the Office of the Inspector General, an additional amount equal to at least five percent for fiscal year 2009, at least six percent for fiscal year 2010, and at least seven percent for fiscal year 2011 of the overall budget of the Office for each such fiscal year is authorized to be appropriated to the Office to enable the Office to carry out this section. 
(e)Action by Inspector GeneralIn the event the Inspector General becomes aware of any improper conduct or wrongdoing in accordance with the contract review required under subsection (a), the Inspector General shall, as expeditiously as practicable, refer information related to such improper conduct or wrongdoing to the Secretary of Homeland Security or other appropriate official in the Department of Homeland Security for purposes of evaluating whether to suspend or debar the contractor. 
110.Border Patrol training capacity review 
(a)In generalThe Comptroller General of the United States shall conduct a review of the basic training provided to Border Patrol agents by the Department of Homeland Security to ensure that such training is provided as efficiently and cost-effectively as possible. 
(b)Components of reviewThe review under subsection (a) shall include the following components: 
(1)An evaluation of the length and content of the basic training curriculum provided to new Border Patrol agents by the Federal Law Enforcement Training Center, including a description of how the curriculum has changed since September 11, 2001. 
(2)A review and a detailed breakdown of the costs incurred by United States Customs and Border Protection and the Federal Law Enforcement Training Center to train one new Border Patrol agent. 
(3)A comparison, based on the review and breakdown under paragraph (2) of the costs, effectiveness, scope, and quality, including geographic characteristics, with other similar law enforcement training programs provided by State and local agencies, non-profit organizations, universities, and the private sector. 
(4)An evaluation of whether and how utilizing comparable non-Federal training programs, proficiency testing to streamline training, and long-distance learning programs may affect— 
(A)the cost-effectiveness of increasing the number of Border Patrol agents trained per year and reducing the per agent costs of basic training; and 
(B)the scope and quality of basic training needed to fulfill the mission and duties of a Border Patrol agent. 
111.Airspace security mission impact reviewNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a report detailing the impact the airspace security mission in the National Capital Region (in this section referred to as the NCR) will have on the ability of the Department of Homeland Security to protect the international land and maritime borders of the United States. Specifically, the report shall address: 
(1)The specific resources, including personnel, assets, and facilities, devoted or planned to be devoted to the NCR airspace security mission, and from where those resources were obtained or are planned to be obtained. 
(2)An assessment of the impact that diverting resources to support the NCR mission has or is expected to have on the traditional missions in and around the international land and maritime borders of the United States. 
112.Repair of private infrastructure on border 
(a)In generalSubject to the amount appropriated in subsection (d) of this section, the Secretary of Homeland Security shall reimburse property owners for costs associated with repairing damages to the property owners’ private infrastructure constructed on a United States Government right-of-way delineating the international land border when such damages are— 
(1)the result of unlawful entry of aliens; and 
(2)confirmed by the appropriate personnel of the Department of Homeland Security and submitted to the Secretary for reimbursement. 
(b)Value of reimbursementsReimbursements for submitted damages as outlined in subsection (a) shall not exceed the value of the private infrastructure prior to damage. 
(c)ReportsNot later than six months after the date of the enactment of this Act and every subsequent six months until the amount appropriated for this section is expended in its entirety, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives a report that details the expenditures and circumstances in which those expenditures were made pursuant to this section. 
(d)Authorization of appropriationsThere shall be authorized to be appropriated an initial $50,000 for each fiscal year to carry out this section. 
113.Border Patrol unit for Virgin IslandsNot later than September 30, 2008, the Secretary of Homeland Security shall establish at least one Border Patrol unit for the Virgin Islands of the United States. 
114.Report on progress in tracking travel of Central American gangs along international borderNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives on the progress of the Department of Homeland Security in tracking the travel of Central American gangs across the international land border of the United States and Mexico. 
115.Collection of dataBeginning on October 1, 2008, the Secretary of Homeland Security shall annually compile data on the following categories of information: 
(1)The number of unauthorized aliens who require medical care taken into custody by Border Patrol officials. 
(2)The number of unauthorized aliens with serious injuries or medical conditions Border Patrol officials encounter, and refer to local hospitals or other health facilities. 
(3)The number of unauthorized aliens with serious injuries or medical conditions who arrive at United States ports of entry and subsequently are admitted into the United States for emergency medical care, as reported by United States Customs and Border Protection. 
(4)The number of unauthorized aliens described in paragraphs (2) and (3) who subsequently are taken into custody by the Department of Homeland Security after receiving medical treatment. 
116.Deployment of radiation detection portal equipment at United States ports of entry 
(a)DeploymentNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall deploy radiation portal monitors at all United States ports of entry and facilities as determined by the Secretary to facilitate the screening of all inbound cargo for nuclear and radiological material. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the Department’s progress toward carrying out the deployment described in subsection (a). 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out subsection (a) such sums as may be necessary for each of fiscal years 2008 and 2009. 
117.Consultation with businesses and firmsWith respect to the Secure Border Initiative and for the purposes of strengthening security along the international land and maritime borders of the United States, the Secretary of Homeland Security shall conduct outreach to and consult with members of the private sector, including business councils, associations, and small, minority-owned, women-owned, and disadvantaged businesses to— 
(1)identify existing and emerging technologies, best practices, and business processes; 
(2)maximize economies of scale, cost-effectiveness, systems integration, and resource allocation; and 
(3)identify the most appropriate contract mechanisms to enhance financial accountability and mission effectiveness of border security programs. 
118.Sense of Congress regarding enforcement of immigration laws 
(a)FindingsCongress finds the following: 
(1)A primary duty of the Federal Government is to secure the homeland and ensure the safety of United States citizens and lawful residents. 
(2)As a result of the terrorist attacks on September 11, 2001, perpetrated by al Qaida terrorists on United States soil, the United States is engaged in a Global War on Terrorism. 
(3)According to the National Commission on Terrorist Attacks Upon the United States, up to 15 of the 9/11 hijackers could have been intercepted or deported through more diligent enforcement of immigration laws. 
(4)Six years after those attacks, there is still a failure to secure the borders of the United States against illegal entry. 
(5)The failure to enforce immigration laws in the interior of the United States means that illegal aliens face little or no risk of apprehension or removal once they are in the country. 
(6)If illegal aliens can enter and remain in the United States with impunity, so, too, can terrorists enter and remain while they plan, rehearse, and then carry out their attacks. 
(7)The failure to control and to prevent illegal immigration into the United States increases the likelihood that terrorists will succeed in launching catastrophic or harmful attacks on United States soil. 
(8)There are numerous immigration laws that are currently not being enforced. 
(9)Law enforcement officers are often discouraged from enforcing the law by superiors. 
(b)Sense of CongressIt is the sense of Congress that the President, the Attorney General, Secretary of State, Secretary of Homeland Security, and other Department Secretaries should immediately use every tool available to them to enforce the immigration laws of the United States, as enacted by Congress. 
119.Securing access to Border Patrol uniformsNotwithstanding any other provision of law, all uniforms procured for the use of Border Patrol agents shall be manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured, as the case may be, in the United States. 
120.US–VISITNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the heads of other appropriate Federal agencies, shall submit to the appropriate congressional committees a timeline for— 
(1)equipping all land border ports of entry with the US–VISIT system; 
(2)developing and deploying at all land border ports of entry the exit component of the US–VISIT system; and 
(3)making interoperable all immigration screening systems operated by the Department of Homeland Security. 
121.Voluntary relocation program extensionSection 5739(e) of title 5, United States Code, is amended by striking 7 and inserting 12. 
122.Completion of background and security checksSection 103 of the Immigration and Nationality Act (8 U.S.C. 1103) is amended by adding at the end the following: 
 
(i)Notwithstanding any other provision of law, the Secretary of Homeland Security, the Attorney General, and the courts may not— 
(1)grant or order the grant of adjustment of status of an alien to that of an alien lawfully admitted for permanent residence, 
(2)grant or order the grant of any other status, relief, protection from removal, or other benefit under the immigration laws, or 
(3)issue any documentation evidencing or related to such grant by the Secretary, the Attorney General, or any court, until an IBIS check on the alien has been initiated at a Treasury Enforcement Communications System (TECS) access level of no less than Level 3, results from the check have been returned, and any derogatory information has been obtained and assessed, and until any other such background and security checks have been completed as the Secretary may require. 
(j)Notwithstanding any other provision of law, the Secretary of Homeland Security, the Attorney General, and the courts may not— 
(1)grant or order the grant of adjustment of status of an alien to that of an alien lawfully admitted for permanent residence, 
(2)grant or order the grant of any other status, relief, protection from removal, or other benefit under the immigration laws, or 
(3)issue any documentation evidencing or related to such grant by the Secretary, the Attorney General, or any court,until any suspected or alleged fraud relating to the granting of any status (including the granting of adjustment of status), relief, protection from removal, or other benefit under this subsection has been fully investigated and found to be unsubstantiated.. 
IICombatting alien smuggling and illegal entry and presence 
201.Definition of aggravated felony 
(a)In generalSection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended— 
(1)in subparagraph (N), by striking paragraph (1)(A) or (2) of section 274(a) (relating to alien smuggling) and inserting section 274(a) and by adding a semicolon at the end; 
(2)in subparagraph (O), by striking section 275(a) or 276 committed by an alien who was previously deported on the basis of a conviction for an offense described in another subparagraph of this paragraph, and inserting section 275 or section 276 for which the term of imprisonment was at least one year; and 
(3)by striking all that follows subparagraph (U) and inserting the following: 
 
The term applies— 
(i)to an offense described in this paragraph whether in violation of Federal or State law and applies to such an offense in violation of the law of a foreign country for which the term of imprisonment was completed within the previous 15 years; 
(ii)even if the length of the term of imprisonment is based on recidivist or other enhancements; 
(iii)to an offense described in this paragraph even if the statute setting forth the offense of conviction sets forth other offenses not described in this paragraph, unless the alien affirmatively shows, by a preponderance of evidence and using public records related to the conviction, including court records, police records and presentence reports, that the particular facts underlying the offense do not satisfy the generic definition of that offense; and 
(iv)regardless of whether the conviction was entered before, on, or after September 30, 1996, and notwithstanding any other provision of law (including any effective date).. 
(b)Effective dateThe amendments made by subsection (a) shall apply to offenses that occur before, on, or after the date of the enactment of this Act. 
202.Alien smuggling and related offenses 
(a)In generalSection 274 of the Immigration and Nationality Act (8 U.S.C. 1324) is amended to read as follows: 
 
274.Alien smuggling and related offenses 
(a)Criminal offenses and penalties 
(1)Prohibited activitiesWhoever— 
(A)assists, encourages, directs, or induces a person to come to or enter the United States, or to attempt to come to or enter the United States, knowing or in reckless disregard of the fact that such person is an alien who lacks lawful authority to come to or enter the United States; 
(B)assists, encourages, directs, or induces a person to come to or enter the United States at a place other than a designated port of entry or place other than as designated by the Secretary of Homeland Security, regardless of whether such person has official permission or lawful authority to be in the United States, knowing or in reckless disregard of the fact that such person is an alien; 
(C)transports or moves a person in the United States, knowing or in reckless disregard of the fact that such person is an alien who lacks lawful authority to enter or be in the United States, where the transportation or movement will aid or further in any manner the person’s illegal entry into or illegal presence in the United States;  
(D)transports, moves, harbors, conceals, or shields from detection a person outside of the United States knowing or in reckless disregard of the fact that such person is an alien in unlawful transit from one country to another or on the high seas, under circumstances in which the person is in fact seeking to enter the United States without official permission or lawful authority; or 
(E)conspires or attempts to commit any of the preceding acts, shall be punished as provided in paragraph (2), regardless of any official action which may later be taken with respect to such alien. 
(2)Criminal penaltiesA person who violates the provisions of paragraph (1) shall— 
(A)except as provided in subparagraphs (D) through (H), in the case where the offense was not committed for commercial advantage, profit, or private financial gain, be imprisoned for not more than 5 years, or fined under title 18, United States Code, or both; 
(B)except as provided in subparagraphs (C) through (H), where the offense was committed for commercial advantage, profit, or private financial gain— 
(i)in the case of a first violation of this subparagraph, be imprisoned for not more than 20 years, or fined under title 18, United States Code, or both; and 
(ii)for any subsequent violation, be imprisoned for not less than 3 years nor more than 20 years, or fined under title 18, United States Code, or both; 
(C)in the case where the offense was committed for commercial advantage, profit, or private financial gain and involved 2 or more aliens other than the offender, be imprisoned for not less than 3 nor more than 20 years, or fined under title 18, United States Code, or both; 
(D)in the case where the offense furthers or aids the commission of any other offense against the United States or any State, which offense is punishable by imprisonment for more than 1 year, be imprisoned for not less than 5 nor more than 20 years, or fined under title 18, United States Code, or both; 
(E)in the case where any participant in the offense created a substantial risk of death or serious bodily injury to another person, including— 
(i)transporting a person in an engine compartment, storage compartment, or other confined space; 
(ii)transporting a person at an excessive speed or in excess of the rated capacity of the means of transportation; or 
(iii)transporting or harboring a person in a crowded, dangerous, or inhumane manner, be imprisoned not less than 5 nor more than 20 years, or fined under title 18, United States Code, or both; 
(F)in the case where the offense caused serious bodily injury (as defined in section 1365 of title 18, United States Code, including any conduct that would violate sections 2241 or 2242 of title 18, United States Code, if the conduct occurred in the special maritime and territorial jurisdiction of the United States) to any person, be imprisoned for not less than 7 nor more than 30 years, or fined under title 18, United States Code, or both; 
(G)in the case where the offense involved an alien who the offender knew or had reason to believe was an alien— 
(i)engaged in terrorist activity (as defined in section 212(a)(3)(B)); or 
(ii)intending to engage in such terrorist activity, be imprisoned for not less than 10 nor more than 30 years, or fined under title 18, United States Code, or both; and 
(H)in the case where the offense caused or resulted in the death of any person, be punished by death or imprisoned for not less than 10 years, or any term of years, or for life, or fined under title 18, United States Code, or both. 
(3)Extraterritorial jurisdictionThere is extraterritorial Federal jurisdiction over the offenses described in this subsection. 
(b)Employment of unauthorized aliens 
(1)In generalAny person who, during any 12-month period, knowingly hires for employment at least 10 individuals with actual knowledge that the individuals are aliens described in paragraph (2), shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both. 
(2)Alien describedA alien described in this paragraph is an alien who— 
(A)is an unauthorized alien (as defined in section 274A(h)(3)); and 
(B)has been brought into the United States in violation of subsection (a). 
(c)Seizure and forfeiture 
(1)In generalAny property, real or personal, that has been used to commit or facilitate the commission of a violation of this section, the gross proceeds of such violation, and any property traceable to such property or proceeds, shall be subject to forfeiture. 
(2)Applicable proceduresSeizures and forfeitures under this subsection shall be governed by the provisions of chapter 46 of title 18, United States Code, relating to civil forfeitures, including section 981(d) of such title, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in that section shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security. 
(d)Authority To arrestNo officer or person shall have authority to make any arrests for a violation of any provision of this section except officers and employees designated by the Secretary of Homeland Security, either individually or as a member of a class, and all other officers whose duty it is to enforce criminal laws. 
(e)Admissibility of evidence 
(1)Prima facie evidence in determinations of violationsNotwithstanding any provision of the Federal Rules of Evidence, in determining whether a violation of subsection (a) has occurred, any of the following shall be prima facie evidence that an alien involved in the violation lacks lawful authority to come to, enter, reside, remain, or be in the United States or that such alien had come to, entered, resided, remained or been present in the United States in violation of law: 
(A)Any order, finding, or determination concerning the alien’s status or lack thereof made by a Federal judge or administrative adjudicator (including an immigration judge or an immigration officer) during any judicial or administrative proceeding authorized under the immigration laws or regulations prescribed thereunder. 
(B)An official record of the Department of Homeland Security, Department of Justice, or the Department of State concerning the alien’s status or lack thereof. 
(C)Testimony by an immigration officer having personal knowledge of the facts concerning the alien’s status or lack thereof. 
(2)Videotaped testimonyNotwithstanding any provision of the Federal Rules of Evidence, the videotaped (or otherwise audiovisually preserved) deposition of a witness to a violation of subsection (a) who has been deported or otherwise expelled from the United States, or is otherwise unavailable to testify, may be admitted into evidence in an action brought for that violation if the witness was available for cross examination at the deposition and the deposition otherwise complies with the Federal Rules of Evidence. 
(f)DefinitionsFor purposes of this section: 
(1)The term lawful authority means permission, authorization, or license that is expressly provided for in the immigration laws of the United States or the regulations prescribed thereunder. Such term does not include any such authority secured by fraud or otherwise obtained in violation of law, nor does it include authority that has been sought but not approved. No alien shall be deemed to have lawful authority to come to, enter, reside, remain, or be in the United States if such coming to, entry, residence, remaining, or presence was, is, or would be in violation of law. 
(2)The term unlawful transit means travel, movement, or temporary presence that violates the laws of any country in which the alien is present, or any country from which or to which the alien is traveling or moving.. 
(b)Clerical amendmentThe item relating to section 274 in the table of contents of such Act is amended to read as follows: 
 
 
Sec. 274. Alien smuggling and related offenses.. 
203.Improper entry by, or presence of, aliensSection 275 of the Immigration and Nationality Act (8 U.S.C. 1325) is amended— 
(1)in the section heading, by inserting “unlawful presence;” after “improper time or place;”; 
(2)in subsection (a)— 
(A)by striking Any alien and inserting Except as provided in subsection (b), any alien; 
(B)by striking or before (3); and 
(C)by inserting after concealment of a material fact, the following: or (4) is otherwise present in the United States in violation of the immigration laws or the regulations prescribed thereunder,;  
(3)by amending subsection (c) to read as follows: 
 
(c) 
(1)Whoever— 
(A)knowingly enters into a marriage for the purpose of evading any provision of the immigration laws; or 
(B)knowingly misrepresents the existence or circumstances of a marriage— 
(i)in an application or document arising under or authorized by the immigration laws of the United States or the regulations prescribed thereunder, or 
(ii)during any immigration proceeding conducted by an administrative adjudicator (including an immigration officer or examiner, a consular officer, an immigration judge, or a member of the Board of Immigration Appeals);shall be fined under title 18, United States Code, or imprisoned not more than 10 years, or both. 
(2)Whoever— 
(A)knowingly enters into two or more marriages for the purpose of evading any provision of the immigration laws; or 
(B)knowingly arranges, supports, or facilitates two or more marriages designed or intended to evade any provision of the immigration laws;shall be fined under title 18, United States Code, imprisoned not less than 2 years nor more than 20 years, or both. 
(3)An offense under this subsection continues until the fraudulent nature of the marriage or marriages is discovered by an immigration officer. 
(4)For purposes of this section, the term proceeding includes an adjudication, interview, hearing, or review.;  
(4)in subsection (d)— 
(A)by striking 5 years and inserting 10 years; 
(B)by adding at the end the following: An offense under this subsection continues until the fraudulent nature of the commercial enterprise is discovered by an immigration officer.; and 
(5)by adding at the end the following new subsections: 
 
(e) 
(1)Any alien described in paragraph (2)— 
(A)shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both, if the offense described in such paragraph was committed subsequent to a conviction or convictions for commission of three or more misdemeanors involving drugs, crimes against the person, or both, or a felony; 
(B)whose violation was subsequent to conviction for a felony for which the alien received a sentence of 30 months or more, shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both; or 
(C)whose violation was subsequent to conviction for a felony for which the alien received a sentence of 60 months or more, shall be fined under title 18, United States Code, imprisoned not more than 20 years, or both. 
(2)An alien described in this paragraph is an alien who— 
(A)enters or attempts to enter the United States at any time or place other than as designated by immigration officers; 
(B)eludes examination or inspection by immigration officers; 
(C)attempts to enter or obtains entry to the United States by a willfully false or misleading representation or the willful concealment of a material fact; or 
(D)is otherwise present in the United States in violation of the immigration laws or the regulations prescribed thereunder. 
(3)The prior convictions in subparagraph (A), (B), or (C) of paragraph (1) are elements of those crimes and the penalties in those subparagraphs shall apply only in cases in which the conviction (or convictions) that form the basis for the additional penalty are alleged in the indictment or information and are proven beyond a reasonable doubt at trial or admitted by the defendant in pleading guilty. Any admissible evidence may be used to show that the prior conviction is a qualifying crime, and the criminal trial for a violation of this section shall not be bifurcated. 
(4)An offense under subsection (a) or paragraph (1) of this subsection continues until the alien is discovered within the United States by immigration officers. 
(f)For purposes of this section, the term attempts to enter refers to the general intent of the alien to enter the United States and does not refer to the intent of the alien to violate the law.. 
204.Reentry of removed aliensSection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2), by striking all that follows United States the first place it appears and inserting a comma; 
(B)in the matter following paragraph (2), by striking imprisoned not more than 2 years, and inserting imprisoned for a term of not less than 1 year and not more than 2 years,; 
(C)by adding at the end the following: It shall be an affirmative defense to an offense under this subsection that (A) prior to an alien’s reembarkation at a place outside the United States or an alien’s application for admission from foreign contiguous territory, the Secretary of Homeland Security has expressly consented to the alien’s reapplying for admission; or (B) with respect to an alien previously denied admission and removed, such alien was not required to obtain such advance consent under this Act or any prior Act.; 
(2)in subsection (b)— 
(A)in paragraph (1), by striking imprisoned not more than 10 years, and insert imprisoned for a term of not less than 5 years and not more than 10 years,; 
(B)in paragraph (2), by striking imprisoned not more than 20 years, and insert imprisoned for a term of not less than 10 years and not more than 20 years,; 
(C)in paragraph (3), by striking . or and inserting ; or; 
(D)in paragraph (4), by striking imprisoned for not more than 10 years, and insert imprisoned for a term of not less than 5 years and not more than 10 years,; and 
(E)by adding at the end the following: The prior convictions in paragraphs (1) and (2) are elements of enhanced crimes and the penalties under such paragraphs shall apply only where the conviction (or convictions) that form the basis for the additional penalty are alleged in the indictment or information and are proven beyond a reasonable doubt at trial or admitted by the defendant in pleading guilty. Any admissible evidence may be used to show that the prior conviction is a qualifying crime and the criminal trial for a violation of either such paragraph shall not be bifurcated.; 
(3)in subsections (b)(3), (b)(4), and (c), by striking Attorney General and inserting Secretary of Homeland Security each place it appears; 
(4)in subsection (c), by striking 242(h)(2) and inserting 241(a)(4); and 
(5)by adding at the end the following new subsection: 
 
(e)For purposes of this section, the term attempts to enter refers to the general intent of the alien to enter the United States and does not refer to the intent of the alien to violate the law.. 
205.Prohibiting carrying or using a firearm during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended— 
(1)in paragraphs (1)(A) and (1)(D)(ii), by inserting , alien smuggling crime, after crime of violence each place it appears; and 
(2)by adding at the end the following new paragraph: 
 
(6)For purposes of this subsection, the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1324(a), 1327, or 1328).. 
206.Clarifying changes 
(a)Exclusion Based on false claim of nationality 
(1)In generalSection 212(a)(6)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(ii)) is amended— 
(A)in the heading, by inserting “or nationality” after “citizenship”; and 
(B)by inserting or national after citizen each place it appears. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to acts occurring before, on, or after such date. 
(b)Sharing of informationSection 290(b) of such Act (8 U.S.C. 1360(b)) is amended— 
(1)by inserting , or as to any person seeking any benefit or privilege under the immigration laws, after United States; 
(2)by striking Service and inserting Secretary of Homeland Security; and 
(3)by striking Attorney General and inserting Secretary. 
(c)Exceptions authoritySection 212(a)(3)(B)(ii) of such Act (8 U.S.C. 1182(a)(3)(B)(ii)) is amended by striking Subclause (VII) and inserting Subclause (IX). 
207.Voluntary departure reform 
(a)Encouraging aliens To depart voluntarily 
(1)AuthoritySubsection (a) of section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c) is amended— 
(A)by amending paragraph (1) to read as follows: 
 
(1)In lieu of removal proceedingsThe Secretary of Homeland Security may permit an alien voluntarily to depart the United States at the alien’s own expense under this subsection, in lieu of being subject to proceedings under section 240, if the alien is not described in section 237(a)(2)(A)(iii) or section 237(a)(4).; 
(B)by striking paragraph (3); 
(C)by redesignating paragraph (2) as paragraph (3); 
(D)by inserting after paragraph (1) the following new paragraph: 
 
(2)Prior to the conclusion of removal proceedingsAfter removal proceedings under section 240 are initiated, the Attorney General may permit an alien voluntarily to depart the United States at the alien’s own expense under this subsection, prior to the conclusion of such proceedings before an immigration judge, if the alien is not described in section 237(a)(2)(A)(iii) or section 237(a)(4).; and 
(E)in paragraph (4), by striking paragraph (1) and inserting paragraphs (1) and (2). 
(2)Voluntary departure periodSuch section is further amended— 
(A)in subsection (a)(3), as redesignated by paragraph (1)(C)— 
(i)by amending subparagraph (A) to read as follows: 
 
(A)In lieu of removalSubject to subparagraph (C), permission to depart voluntarily under paragraph (1) shall not be valid for a period exceeding 120 days. The Secretary of Homeland Security may require an alien permitted to depart voluntarily under paragraph (1) to post a voluntary departure bond, to be surrendered upon proof that the alien has departed the United States within the time specified.; 
(ii)in subparagraph (B), by striking subparagraphs (C) and (D)(ii) and inserting subparagraphs (D) and (E)(ii); 
(iii)in subparagraphs (C) and (D), by striking subparagraph (B) and inserting subparagraph (C) each place it appears; 
(iv)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively; and 
(v)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Prior to the conclusion of removal proceedingsPermission to depart voluntarily under paragraph (2) shall not be valid for a period exceeding 60 days, and may be granted only after a finding that the alien has established that the alien has the means to depart the United States and intends to do so. An alien permitted to depart voluntarily under paragraph (2) must post a voluntary departure bond, in an amount necessary to ensure that the alien will depart, to be surrendered upon proof that the alien has departed the United States within the time specified. An immigration judge may waive posting of a voluntary departure bond in individual cases upon a finding that the alien has presented compelling evidence that the posting of a bond will be a serious financial hardship and the alien has presented credible evidence that such a bond is unnecessary to guarantee timely departure.; and 
(B)in subsection (b)(2), by striking 60 days and inserting 45 days. 
(3)Voluntary departure agreementsSubsection (c) of such section is amended to read as follows: 
 
(c)Conditions on voluntary departure 
(1)Voluntary departure agreementVoluntary departure will be granted only as part of an affirmative agreement by the alien. A voluntary departure agreement under subsection (b) shall include a waiver of the right to any further motion, appeal, application, petition, or petition for review relating to removal or relief or protection from removal. 
(2)Concessions by the SecretaryIn connection with the alien’s agreement to depart voluntarily under paragraph (1), the Secretary of Homeland Security in the exercise of discretion may agree to a reduction in the period of inadmissibility under subparagraph (A) or (B)(i) of section 212(a)(9). 
(3)Failure to comply with agreement and effect of filing timely appealIf an alien agrees to voluntary departure under this section and fails to depart the United States within the time allowed for voluntary departure or fails to comply with any other terms of the agreement (including a failure to timely post any required bond), the alien automatically becomes ineligible for the benefits of the agreement, subject to the penalties described in subsection (d), and subject to an alternate order of removal if voluntary departure was granted under subsection (a)(2) or (b). However, if an alien agrees to voluntary departure but later files a timely appeal of the immigration judge’s decision granting voluntary departure, the alien may pursue the appeal instead of the voluntary departure agreement. Such appeal operates to void the alien’s voluntary departure agreement and the consequences thereof, but the alien may not again be granted voluntary departure while the alien remains in the United States.. 
(4)EligibilitySubsection (e) of such section is amended to read as follows: 
 
(e)Eligibility 
(1)Prior grant of voluntary departureAn alien shall not be permitted to depart voluntarily under this section if the Secretary of Homeland Security or the Attorney General previously permitted the alien to depart voluntarily. 
(2)Additional limitationsThe Secretary of Homeland Security may by regulation limit eligibility or impose additional conditions for voluntary departure under subsection (a)(1) for any class or classes of aliens. The Secretary or Attorney General may by regulation limit eligibility or impose additional conditions for voluntary departure under subsection (a)(2) or (b) for any class or classes of aliens. Notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and section 1361 and 1651 of such title, no court may review any regulation issued under this subsection.. 
(b)Avoiding delays in voluntary departure 
(1)Alien’s obligation to depart within the time allowedSubsection (c) of section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c), as amended by subsection (a), is further amended by adding at the end the following new paragraph: 
 
(4)Voluntary departure period not affectedExcept as expressly agreed to by the Secretary of Homeland Security in writing in the exercise of the Secretary’s discretion before the expiration of the period allowed for voluntary departure, no motion, appeal, application, petition, or petition for review shall affect, reinstate, enjoin, delay, stay, or toll the alien’s obligation to depart from the United States during the period agreed to by the alien and the Secretary.. 
(2)No tollingSubsection (f) of such section is amended by adding at the end the following new sentence: Notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and section 1361 and 1651 of such title, no court shall have jurisdiction to affect, reinstate, enjoin, delay, stay, or toll the period allowed for voluntary departure under this section.. 
(c)Penalties for Failure To depart voluntarily 
(1)Penalties for Failure to departSubsection (d) of section 240B of the Immigration and Nationality Act (8 U.S.C. 229c) is amended to read as follows: 
 
(d)Penalties for Failure To departIf an alien is permitted to depart voluntarily under this section and fails voluntarily to depart from the United States within the time period specified or otherwise violates the terms of a voluntary departure agreement, the following provisions apply: 
(1)Civil penalty 
(A)In generalThe alien will be liable for a civil penalty of $3,000. 
(B)Specification in orderThe order allowing voluntary departure shall specify the amount of the penalty, which shall be acknowledged by the alien on the record. 
(C)CollectionIf the Secretary of Homeland Security thereafter establishes that the alien failed to depart voluntarily within the time allowed, no further procedure will be necessary to establish the amount of the penalty, and the Secretary may collect the civil penalty at any time thereafter and by whatever means provided by law. 
(D)Ineligibility for benefitsAn alien will be ineligible for any benefits under this title until any civil penalty under this subsection is paid. 
(2)Ineligibility for reliefThe alien will be ineligible during the time the alien remains in the United States and for a period of 10 years after the alien’s departure for any further relief under this section and sections 240A, 245, 248, and 249. 
(3)Reopening 
(A)In generalSubject to subparagraph (B), the alien will be ineligible to reopen a final order of removal which took effect upon the alien’s failure to depart, or the alien’s violation of the conditions for voluntary departure, during the period described in paragraph (2). 
(B)ExceptionSubparagraph (A) does not preclude a motion to reopen to seek withholding of removal under section 241(b)(3) or protection against torture.The order permitting the alien to depart voluntarily under this section shall inform the alien of the penalties under this subsection.. 
(2)Implementation of existing statutory penaltiesThe Secretary of Homeland Security shall implement regulations to provide for the imposition and collection of penalties for failure to depart under section 240B(d) of the Immigration and Nationality Act, as amended by paragraph (1). 
(d)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply with respect to all orders granting voluntary departure under section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c) made on or after the date that is 180 days after the date of the enactment of this Act. 
(2)ExceptionThe amendment made by subsection (b)(2) shall take effect on the date of the enactment of this Act and shall apply with respect to any petition for review which is entered on or after such date. 
208.Deterring aliens ordered removed from remaining in the United States unlawfully and from unlawfully returning to the United States after departing voluntarily 
(a)Inadmissible aliensParagraph (9) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) is amended— 
(1)in subparagraph (A)(i), by striking within 5 years of and inserting before, or within 5 years of,; and 
(2)in subparagraph (A)(ii) by striking within 10 years of and inserting before, or within 10 years of,. 
(b)Failure To depart, apply for travel documents, or appear for removal or conspiracy To prevent or hamper departureSection 274D of such Act (8 U.S.C. 1324d) is amended— 
(1)in subsection (a), by striking Commissioner and inserting Secretary of Homeland Security; and 
(2)by adding at the end the following new subsection: 
 
(c)Ineligibility for relief 
(1)In generalSubject to paragraph (2), unless a timely motion to reopen is granted under section 240(c)(6), an alien described in subsection (a) shall be ineligible for any discretionary relief from removal pursuant to a motion to reopen during the time the alien remains in the United States and for a period of 10 years after the alien’s departure. 
(2)ExceptionParagraph (1) does not preclude a motion to reopen to seek withholding of removal under section 241(b)(3) or protection against torture.. 
(c)Deterring aliens from unlawfully returning to the United States after departing voluntarilySection 275(a) of such Act (8 U.S.C. 1325(a)) is amended by inserting or following an order of voluntary departure after a subsequent commission of any such offense. 
(d)Effective dates 
(1)In generalThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act with respect to aliens who are subject to a final order of removal, whether the removal order was entered before, on, or after such date. 
(2)Voluntary departureThe amendment made by subsection (c) shall take effect on the date of the enactment of this Act and shall apply with respect to conduct occurring on or after such date. 
209.Establishment of the Forensic Documents Laboratory 
(a)In generalThe Secretary of Homeland Security shall establish a Fraudulent Documents Center (to be known as the Forensic Document Laboratory) to carry out the following: 
(1)Collect information from Federal, State, and local law enforcement agencies, and foreign governments on the production, sale, distribution, and use of fraudulent documents intended to be used to enter, travel, or remain within the United States unlawfully. 
(2)Maintain the information described in paragraph (1) in a comprehensive database. 
(3)Maintain a repository of genuine and fraudulent travel and identity document exemplars. 
(4)Convert the information collected into reports that provide guidance to government officials in identifying fraudulent documents being used to enter into, travel within, or remain in the United States. 
(5)Develop a system for distributing these reports on an ongoing basis to appropriate Federal, State, and local law enforcement agencies. 
(b)Distribution of informationThe Forensic Document Laboratory shall distribute its reports to appropriate Federal, State, and local law enforcement agencies on an ongoing basis. 
210.Section 1546 amendments 
(a)Section 1546(a) of title 18, United States Code, is amended in the first paragraph by inserting distributes (or intends to distribute), before or falsely the first place it appears. 
(b)Section 1546(a) of title 18, United States Code, is amended in the first paragraph by inserting distributed, before or falsely the second place it appears. 
211.Motions to reopen or reconsider 
(a)Exercise of discretionSection 240(c) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)) is amended— 
(1)by adding at the end of paragraph (5) the following new subparagraph: 
 
(D)DiscretionThe decision to grant or deny a motion to reconsider is committed to the Attorney General’s discretion.; and 
(2)by adding at the end of paragraph (6) the following new subparagraph: 
 
(D)DiscretionThe decision to grant or deny a motion to reopen is committed to the Attorney General’s discretion.. 
(b)Prima facie eligibility for protection from removal to alternative country of removal not previously consideredSection 240(c) of the Immigration and Nationality Act (8 U.S.C. 1229a) is further amended by adding at the end of paragraph (6) the following new subparagraph: 
 
(E)Special rule for alternative countries of removalThe time and numerical limitations specified in this paragraph shall not apply if— 
(i)the Secretary seeks to remove the alien to an alternative or additional country of removal under subparagraph (D) or (E) of section 241(b)(2) that had not been considered during the alien’s prior removal proceedings; 
(ii)the alien’s motion to reopen is filed within 30 days after the date the alien receives notice of the Secretary’s intention to remove the alien to that country; and 
(iii)the alien establishes a prima facie case that the alien is entitled by law to withholding of removal under section 241(b)(3) or protection under the Convention Against Torture with respect to that particular country.. 
(c)Effective dateThis section, and the amendments made by this section, shall apply to motions to reopen and reconsider that are filed on or after the date of the enactment of this Act in removal, deportation, or exclusion proceedings, regardless of whether a final administrative order is entered before, on, or after such date. 
212.Reform of passport, visa, and immigration fraud offensesChapter 75 of title 18, United States Code is amended to read as follows: 
 
75Passport, visa, and immigration fraud 
 
1541. Trafficking in passports. 
1542. False statement in an application for a passport. 
1543. Forgery and unlawful production of a passport. 
1544. Misuse of a passport. 
1545. Schemes to defraud aliens. 
1546. Immigration and visa fraud. 
1547. Attempts and conspiracies. 
1548. Increased penalties for certain offenses. 
1549. Seizure and forfeiture. 
1550. Additional jurisdiction. 
1551. Additional venue. 
1552. Definitions. 
1553. Authorized law enforcement activities. 
1541.Trafficking in passports 
(a)Whoever, during any three-year period— 
(1)knowingly and without lawful authority produces, issues, or transfers 10 or more passports; or 
(2)knowingly forges, counterfeits, alters, or falsely makes 10 or more passports; or 
(3)knowingly secures, possesses, uses, receives, buys, or sells 10 or more passports, knowing the passports to be forged, counterfeited, altered, falsely made, stolen, procured by fraud, issued, or designed for the use of another, or produced or issued without lawful authority; or 
(4)knowingly completes, mails, prepares, presents, signs, or submits 10 or more applications for a United States passport (including any supporting documentation) knowing the applications to contain any false statement or representation;shall be fined under this title, imprisoned not less than 3 years nor more than 20 years, or both. 
(b)Whoever knowingly and without lawful authority produces, counterfeits, secures, possesses, or uses any official paper, seal, hologram, image, text, symbol, stamp, engraving, plate, or other material used to make a passport shall be fined under this title, imprisoned not less than 3 years nor more than 20 years, or both. 
1542.False statement in an application for a passportWhoever knowingly— 
(1)makes any false statement or representation in an application for a United States passport (including any supporting documentation); or 
(2)completes, mails, prepares, presents, signs, or submits an application for a United States passport (including any supporting documentation) knowing it to contain any false statement or representation; or 
(3)causes or attempts to cause the production of a passport by means of any fraud or false application for a United States passport (including any supporting documentation), when such production occurs or would occur at a facility authorized by the Secretary of State for the production of passports;shall be fined under this title, imprisoned not more than 15 years, or both. 
1543.Forgery and unlawful production of a passport 
(a)Whoever— 
(1)knowingly forges, counterfeits, alters, or falsely makes any passport; or 
(2)knowingly transfers any passport knowing it to be forged, counterfeited, altered, falsely made, stolen, or to have been produced or issued without lawful authority;shall be fined under this title, imprisoned not more than 15 years, or both. 
(b)Whoever knowingly and without lawful authority— 
(1)produces, issues, authorizes, or verifies a passport in violation of the laws, regulations, or rules governing the issuance of the passport; or 
(2)produces, issues, authorizes, or verifies a United States passport for or to any person not owing allegiance to the United States; or 
(3)transfers or furnishes a passport to a person for use when such person is not the person for whom the passport was issued or designed;shall be fined under this title, imprisoned not more than 15 years, or both. 
1544.Misuse of a passport 
(a)Whoever— 
(1)knowingly uses any passport issued or designed for the use of another; or 
(2)knowingly uses any passport in violation of the conditions or restrictions therein contained, or in violation of the laws, regulations, or rules governing the issuance and use of the passport; or 
(3)knowingly secures, possesses, uses, receives, buys, or sells any passport knowing it to be forged, counterfeited, altered, falsely made, procured by fraud, or produced or issued without lawful authority; or 
(4)knowingly violates the terms and conditions of any safe conduct duly obtained and issued under the authority of the United States;shall be fined under this title, imprisoned not more than 15 years, or both. 
(b)Whoever knowingly uses any passport— 
(1)to enter or to attempt to enter the United States, or 
(2)to defraud an agency of the United States, a State, or a political subdivision of a State, knowing the passport to be forged, counterfeited, altered, falsely made, procured by fraud, produced or issued without lawful authority, or issued or designed for the use of another, shall be fined under this title, imprisoned not less than 6 months nor more than 15 years, or both. 
1545.Schemes to defraud aliens 
(a)Whoever knowingly defrauds any person in connection with— 
(1)any matter that is authorized by or arises under the immigration laws of the United States, or 
(2)any matter the offender claims or represents is authorized by or arises under the immigration laws of the United States, shall be fined under this title, imprisoned not more than 15 years, or both. 
(b)Whoever knowingly and falsely represents himself to be an attorney in any matter authorized by or arising under the immigration laws of the United States shall be fined under this title, imprisoned not more than 15 years, or both. 
1546.Immigration and visa fraud 
(a)Whoever— 
(1)knowingly uses any immigration document issued or designed for the use of another; or 
(2)knowingly forges, counterfeits, alters, or falsely makes any immigration document; or 
(3)knowingly completes, mails, prepares, presents, signs, or submits any immigration document knowing it to contain any materially false statement or representation; or 
(4)knowingly secures, possesses, uses, transfers, receives, buys, or sells any immigration document knowing it to be forged, counterfeited, altered, falsely made, stolen, procured by fraud, issued or designed for another, or produced or issued without lawful authority; or 
(5)knowingly adopts or uses a false or fictitious name to evade or to attempt to evade the immigration laws; or 
(6)knowingly and without lawful authority transfers or furnishes an immigration document to a person for use when such person is not the person for whom the immigration document was issued or designed;shall be fined under this title, imprisoned not more than 15 years, or both. 
(b)Whoever, during any three-year period— 
(1)knowingly and without lawful authority produces, issues, or transfers 10 or more immigration documents; or 
(2)knowingly forges, counterfeits, alters, or falsely makes 10 or more immigration documents; or 
(3)knowingly secures, possesses, uses, buys, or sells 10 or more immigration documents, knowing the immigration documents to be forged, counterfeited, altered, stolen, falsely made, procured by fraud, or issued or designed for the use of another, or produced or issued without lawful authority; or 
(4)knowingly completes, mails, prepares, presents, signs, or submits 10 or more immigration documents knowing the documents to contain any materially false statement or representation;shall be fined under this title, imprisoned not less than 2 years nor more than 20 years, or both. 
(c)Whoever knowingly and without lawful authority produces, counterfeits, secures, possesses, or uses any official paper, seal, hologram, image, text, symbol, stamp, engraving, plate, or other material used to make an immigration document shall be fined under this title, imprisoned not less than 2 years nor more than 20 years, or both. 
1547.Attempts and conspiraciesWhoever attempts or conspires to violate any section within this chapter shall be punished in the same manner as a completed violation of that section. An attempt offense under this chapter is a general intent crime. 
1548.Increased penalties for certain offenses 
(a)Whoever violates any of the sections within this chapter with the intent to facilitate an act of international terrorism (as defined in section 2331 of this title) shall be fined under this title, imprisoned not less than 7 years nor more than 25 years, or both. 
(b)Whoever violates any section in this chapter with the intent to facilitate the commission of any offense against the United States (other than an offense in this chapter) or against any State, which offense is punishable by imprisonment for more than 1 year, shall be fined under this title, imprisoned not less than 3 years nor more than 20 years, or both. 
1549.Seizure and forfeiture 
(a)Any property, real or personal, that has been used to commit or facilitate the commission of a violation of any section within this chapter, the gross proceeds of such violation, and any property traceable to such property or proceeds, shall be subject to forfeiture. 
(b)Seizures and forfeitures under this section shall be governed by the provisions of chapter 46 of this title, relating to civil forfeitures, including section 981(d) of such title, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in that section shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security, the Secretary of State, or the Attorney General. 
1550.Additional jurisdiction 
(a)Whoever commits an offense under this chapter within the special maritime and territorial jurisdiction of the United States shall be punished as provided by that offense. 
(b)Whoever commits an offense under this chapter outside the United States shall be punished as provided by that offense if— 
(1)the offense involves a United States immigration document (or any document purporting to be the same) or any matter, right, or benefit arising under or authorized by the immigration laws of the United States or the regulations prescribed thereunder; or 
(2)the offense is in or affects foreign commerce; or 
(3)the offense affects, jeopardizes, or poses a significant risk to the lawful administration of the immigration laws of the United States, or the national security of the United States; or 
(4)the offense is committed to facilitate an act of international terrorism (as defined in section 2331 of this title) or a drug trafficking crime (as defined in section 929(a) of this title) that affects or would affect the national security of the United States; or 
(5)an offender is a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1001(a)(22)) or an alien lawfully admitted for permanent residence in the United States (as defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1001(a)(20)); or 
(6)an offender is a stateless person whose habitual residence is in the United States. 
1551.Additional venueAn offense under section 1542 of this chapter may be prosecuted in— 
(1)any district in which the false statement or representation was made; or 
(2)any district in which the passport application was prepared, submitted, mailed, received, processed, or adjudicated; or 
(3)in the case of an application prepared and adjudicated outside the United States, in the district in which the resultant passport was produced.Nothing in this section limits the venue otherwise available under sections 3237 and 3238 of this title. 
1552.DefinitionsFor purposes of this chapter: 
(1)The term falsely make means to prepare or complete an immigration document with knowledge or in reckless disregard of the fact that the document— 
(A)contains a statement or representation that is false, fictitious, or fraudulent; 
(B)has no basis in fact or law; or 
(C)otherwise fails to state a fact that is material to the purpose for which the document was created, designed, or submitted. 
(2)The term a false statement or representation includes a personation or an omission. 
(3)The term felony means any criminal offense punishable by a term of imprisonment of more than 1 year under the laws of the United States, any State, or a foreign government. 
(4)The term immigration document means— 
(A)any passport or visa; or 
(B)any application, petition, affidavit, declaration, attestation, form, identification card, alien registration document, employment authorization document, border crossing card, certificate, permit, order, license, stamp, authorization, grant of authority, or other evidentiary document, arising under or authorized by the immigration laws of the United States.Such term includes any document, photograph, or other piece of evidence attached to or submitted in support of an immigration document. 
(5)The term immigration laws includes— 
(A)the laws described in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)); 
(B)the laws relating to the issuance and use of passports; and 
(C)the regulations prescribed under the authority of any law described in paragraphs (1) and (2) of this subsection. 
(6)A person does not exercise lawful authority if the person abuses or improperly exercises lawful authority the person otherwise holds. 
(7)The term passport means a travel document attesting to the identity and nationality of the bearer that is issued under the authority of the Secretary of State, a foreign government, or an international organization; or any instrument purporting to be the same. 
(8)The term produce means to make, prepare, assemble, issue, print, authenticate, or alter. 
(9)The term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
1553.Authorized law enforcement activitiesThe sections in this chapter do not prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of the United States, a State, or a subdivision of a State, or of an intelligence agency of the United States, or any activity authorized under title V of the Organized Crime Control Act of 1970 (18 U.S.C. note prec. 3481).. 
213.Criminal detention of aliens 
(a)Section 3142(e) of title 18, United States Code, is amended by inserting at the end the following: 
 
Subject to rebuttal by the person, it shall be presumed that no condition or combination of conditions will reasonably assure the appearance of the person as required if the judicial officer finds that there is probable cause to believe that the person is an alien and that the person— 
(1)has no lawful immigration status in the United States; 
(2)is the subject of a final order of removal; or 
(3)has committed a felony offense under section 911, 922(g)(5), 1015, 1028, 1425, or 1426 of this title, or any section of chapters 75 and 77 of this title, or section 243, 274, 275, 276, 277, or 278, of the Immigration and Nationality Act.. 
(b)Section 3142(g)(3) of title 18, United States Code, is amended by striking and at the end of subparagraph (A) and by adding at the end the following new subparagraph: 
 
(C)the person’s immigration status; and. 
214.Uniform statute of limitations for certain immigration, naturalization, and peonage offensesSection 3291 of title 18, United States Code, is amended to read as follows: 
 
3291.Immigration, naturalization, and peonage offensesNo person shall be prosecuted, tried, or punished for a violation of any section of chapters 69 (relating to nationality and citizenship offenses), 75 (relating to passport, visa, and immigration offenses), or 77 (relating to peonage, slavery, and trafficking in persons) of this title (or for attempt or conspiracy to violate any such section), or for a violation of any criminal provision of sections 243, 266, 274, 275, 276, 277, or 278 of the Immigration and Nationality Act (or for attempt or conspiracy to violate any such section), unless the indictment is returned or the information filed within ten years after the commission of the offense.. 
215.Conforming amendmentSubparagraph (P) of section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended— 
(1)by striking (i) which either is falsely making, forging, counterfeiting, mutilating, or altering a passport or instrument in violation of section 1543 of title 18 or is described in section 1546(a) of such title (relating to document fraud) and (ii) and inserting which is described in any section of chapter 75 of title 18, United States Code,; and 
(2)by inserting after first offense the following: (i) that is not described in section 1548 (relating to increased penalties), and (ii). 
216.Inadmissibility for passport and immigration fraud 
(a)In generalSection 212(a)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(A)(i)) is amended— 
(1)by striking or at the end of subclause (I); 
(2)by inserting or at the end of subclause (II); and 
(3)by inserting the following new subparagraph: 
 
(III)a violation of (or a conspiracy or attempt to violate) any section of chapter 75 of title 18, United States Code,. 
(b)Effective dateThe amendments made by subsection (a) shall apply to proceedings pending on or after the date of the enactment of this Act. 
217.Removal for passport and immigration fraud 
(a)In generalClause (iii) of section 237(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C.1227(a)(3)(B)) is amended to read as follows (iii) of a violation of, or an attempt or a conspiracy to violate, any section of chapter 75 of title 18, United States Code,. 
(b)Effective dateThis amendment made by subsection (a) shall apply to proceedings pending on or after the date of the enactment of this Act. 
218.Reduction in immigration backlog 
(a)In generalThe Secretary of Homeland Security shall require that, not later than six months after the date of the enactment of this Act, the Director of United States Citizenship and Immigration Services (in this section referred to as USCIS) undertake maximum efforts to reduce to the greatest extent practicable the backlog in the processing and adjudicative functions of USCIS. 
(b)Pilot program initiatives 
(1)In generalThe Director is authorized to implement a pilot program for the purposes of, to the greatest extent practicable— 
(A)reducing the backlog in the processing of immigration benefit applications; and 
(B)preventing such backlog from recurring. 
(2)InitiativesTo carry out paragraph (1), initiatives may include measures such as increasing personnel, transferring personnel to focus on areas with the largest potential for backlog, streamlining paperwork processes, and increasing information technology and service centers. 
219.Federal affirmation of assistance in the immigration law enforcement by States and political subdivisions of States 
(a)In generalNotwithstanding any other provision of law and reaffirming the existing inherent authority of States, law enforcement personnel of a State or a political subdivision of a State have the inherent authority of a sovereign entity to investigate, identify, apprehend, arrest, detain, or transfer to Federal custody aliens in the United States (including the transportation of such aliens across State lines to detention centers), for the purposes of assisting in the enforcement of the immigration laws of the United States in the course of carrying out routine duties. This State authority has never been displaced or preempted by Congress. 
(b)ConstructionNothing in this section may be construed to require law enforcement personnel of a State or political subdivision of a State to— 
(1)report the identity of a victim of, or a witness to, a criminal offense to the Secretary of Homeland Security for immigration enforcement purposes; or 
(2)arrest such victim or witness for a violation of the immigration laws of the United States. 
220.Training of State and local law enforcement personnel relating to the enforcement of immigration laws 
(a)Establishment of training manual and pocket guideNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish— 
(1)a training manual for law enforcement personnel of a State or political subdivision of a State to train such personnel in the investigation, identification, apprehension, arrest, detention, and transfer to Federal custody of aliens in the United States (including the transportation of such aliens across State lines to detention centers and the identification of fraudulent documents); and 
(2)an immigration enforcement pocket guide for law enforcement personnel of a State or political subdivision of a State to provide a quick reference for such personnel in the course of duty. 
(b)AvailabilityThe training manual and pocket guide established in accordance with subsection (a) shall be made available to all State and local law enforcement personnel. 
(c)ApplicabilityNothing in this section shall be construed to require State or local law enforcement personnel to carry the training manual or pocket guide established under subsection (a)(2) with them while on duty. 
(d)CostsThe Secretary of Homeland Security shall be responsible for any and all costs incurred in establishing the training manual and pocket guide under subsection (a). 
(e)Training flexibility 
(1)In generalThe Secretary of Homeland Security shall make training of State and local law enforcement officers available through as many means as possible, including residential training at the Center for Domestic Preparedness, onsite training held at State or local police agencies or facilities, online training courses by computer, teleconferencing, and videotape, or the digital video display (DVD) of a training course or courses. E-learning through a secure, encrypted distributed learning system that has all its servers based in the United States, is sealable, survivable, and can have a portal in place within 30 days, shall be made available by the Federal Law Enforcement Training Center Distributed Learning Program for State and local law enforcement personnel. 
(2)Federal personnel trainingThe training of State and local law enforcement personnel under this section shall not displace the training of Federal personnel. 
(3)ClarificationNothing in this Act or any other provision of law shall be construed as making any immigration-related training a requirement for, or prerequisite to, any State or local law enforcement officer to assist in the enforcement of Federal immigration laws in the normal course of carrying out their normal law enforcement duties. 
(f)Training limitationSection 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended— 
(1)by striking Attorney General and inserting Secretary of Homeland Security each place it appears; and 
(2)in paragraph (2), by adding at the end the following: Such training shall not exceed 14 days or 80 hours, whichever is longer.. 
221.Financial assistance to State and local police agencies that assist in the enforcement of immigration laws 
(a)Grants for special equipment for housing and processing illegal aliensFrom amounts made available to make grants under this section, the Secretary of Homeland Security shall make grants to States and political subdivisions of States for procurement of equipment, technology, facilities, and other products that facilitate and are directly related to investigating, apprehending, arresting, detaining, or transporting immigration law violators, including additional administrative costs incurred under this Act. 
(b)EligibilityTo be eligible to receive a grant under this section, a State or political subdivision of a State must have the authority to, and have in effect the policy and practice to, assist in the enforcement of the immigration laws of the United States in the course of carrying out such agency’s routine law enforcement duties. 
(c)FundingThere is authorized to be appropriated for grants under this section $300,000,000 for each fiscal year. 
(d)GAO auditNot later than 3 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an audit of funds distributed to States and political subdivisions of States under subsection (a). 
222.Institutional Removal Program (IRP) 
(a)Continuation and expansion 
(1)In generalThe Department of Homeland Security shall continue to operate and implement the program known as the Institutional Removal Program (IRP) which— 
(A)identifies removable criminal aliens in Federal and State correctional facilities; 
(B)ensures such aliens are not released into the community; and 
(C)removes such aliens from the United States after the completion of their sentences. 
(2)ExpansionThe institutional removal program shall be extended to all States. Any State that receives Federal funds for the incarceration of criminal aliens shall— 
(A)cooperate with officials of the institutional removal program; 
(B)expeditiously and systematically identify criminal aliens in its prison and jail populations; and 
(C)promptly convey such information to officials of such program as a condition for receiving such funds. 
(b)Authorization for detention after completion of State or local prison sentenceLaw enforcement officers of a State or political subdivision of a State have the authority to— 
(1)hold an illegal alien for a period of up to 14 days after the alien has completed the alien’s State prison sentence in order to effectuate the transfer of the alien to Federal custody when the alien is removable or not lawfully present in the United States; or 
(2)issue a detainer that would allow aliens who have served a State prison sentence to be detained by the State prison until personnel from United States Immigration and Customs Enforcement can take the alien into custody. 
(c)Technology usageTechnology such as video conferencing shall be used to the maximum extent possible in order to make the Institutional Removal Program (IRP) available in remote locations. Mobile access to Federal databases of aliens, such as IDENT, and live scan technology shall be used to the maximum extent practicable in order to make these resources available to State and local law enforcement agencies in remote locations. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out the institutional removal program— 
(1)$100,000,000 for fiscal year 2009; 
(2)$115,000,000 for fiscal year 2010; 
(3)$130,000,000 for fiscal year 2011; 
(4)$145,000,000 for fiscal year 2012; and 
(5)$160,000,000 for fiscal year 2013. 
223.State Criminal Alien Assistance Program (SCAAP)Section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by inserting before the period at the end the following: and $1,000,000,000 for each subsequent fiscal year. 
224.State authorization for assistance in the enforcement of immigration laws encouraged 
(a)In generalEffective 2 years after the date of the enactment of this Act, a State (or political subdivision of a State) that has in effect a statute, policy, or practice that prohibits law enforcement officers of the State, or of a political subdivision within the State, from assisting or cooperating with Federal immigration law enforcement in the course of carrying out the officers’ routine law enforcement duties shall not receive any of the funds that would otherwise be allocated to the State under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)). 
(b)ConstructionNothing in this section shall require law enforcement officials from States or political subdivisions of States to report or arrest victims or witnesses of a criminal offense. 
(c)Reallocation of fundsAny funds that are not allocated to a State or political subdivision of a State due to the failure of the State to comply with subsection (a) shall be reallocated to States that comply with such subsection. 
IIIBorder Security cooperation and enforcement 
301.Joint strategic plan for United States border surveillance and support 
(a)In generalThe Secretary of Homeland Security and the Secretary of Defense shall develop a joint strategic plan to use the authorities provided to the Secretary of Defense under chapter 18 of title 10, United States Code, to increase the availability and use of Department of Defense equipment, including unmanned aerial vehicles, tethered aerostat radars, and other surveillance equipment, to assist with the surveillance activities of the Department of Homeland Security conducted at or near the international land and maritime borders of the United States. 
(b)ReportNot later than six months after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of Defense shall submit to appropriate congressional committees (as defined in section 102(g)) a report containing— 
(1)a description of the use of Department of Defense equipment to assist with the surveillance by the Department of Homeland Security of the international land and maritime borders of the United States; 
(2)the joint strategic plan developed pursuant to subsection (a); 
(3)a description of the types of equipment and other support to be provided by the Department of Defense under the joint strategic plan during the one-year period beginning after submission of the report under this subsection; and 
(4)a description of how the Department of Homeland Security and the Department of Defense are working with the Department of Transportation on safety and airspace control issues associated with the use of unmanned aerial vehicles in the National Airspace System. 
(c)Rules of construction 
(1)Nothing in this section shall be construed as altering or amending the prohibition on the use of any part of the Army or the Air Force as a posse comitatus under section 1385 of title 18, United States Code. 
(2)Nothing in this section shall be construed to alter, impact, diminish, or in any way undermine the authority of the Administrator of the Federal Aviation Administration to oversee, regulate, and control the safe and efficient use of the airspace of the United States. 
302.Border Security on protected land 
(a)In generalThe Secretary of Homeland Security, in consultation with the Secretary of the Interior, shall evaluate border security vulnerabilities on land directly adjacent to the international land border of the United States under the jurisdiction of the Department of the Interior related to the prevention of the entry of terrorists, other unlawful aliens, narcotics, and other contraband into the United States. 
(b)Support for Border Security needsBased on the evaluation conducted pursuant to subsection (a), the Secretary of Homeland Security shall provide appropriate border security assistance on land directly adjacent to the international land border of the United States under the jurisdiction of the Department of the Interior, its bureaus, and tribal entities. 
303.Border Security threat assessment and information sharing test and evaluation exerciseNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall design and carry out a national border security exercise for the purposes of— 
(1)involving officials from Federal, State, territorial, local, tribal, and international governments and representatives from the private sector; 
(2)testing and evaluating the capacity of the United States to anticipate, detect, and disrupt threats to the integrity of United States borders; and 
(3)testing and evaluating the information sharing capability among Federal, State, territorial, local, tribal, and international governments. 
304.Border Security Advisory Committee 
(a)Establishment of CommitteeNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall establish an advisory committee to be known as the Border Security Advisory Committee (in this section referred to as the Committee). 
(b)DutiesThe Committee shall advise the Secretary on issues relating to border security and enforcement along the international land and maritime border of the United States. 
(c)MembershipThe Secretary shall appoint members to the Committee from the following: 
(1)State and local government representatives from States located along the international land and maritime borders of the United States. 
(2)Community representatives from such States. 
(3)Tribal authorities in such States. 
305.Permitted use of Homeland Security grant funds for Border Security activities 
(a)ReimbursementThe Secretary of Homeland Security may allow the recipient of amounts under a covered grant to use those amounts to reimburse itself for costs it incurs in carrying out any terrorism prevention or deterrence activity that— 
(1)relates to the enforcement of Federal laws aimed at preventing the unlawful entry of persons or things into the United States, including activities such as detecting or responding to such an unlawful entry or providing support to another entity relating to preventing such an unlawful entry; 
(2)is usually a Federal duty carried out by a Federal agency; and 
(3)is carried out under agreement with a Federal agency. 
(b)Use of prior year fundsSubsection (a) shall apply to all covered grant funds received by a State, local government, or Indian tribe at any time on or after October 1, 2001. 
(c)Covered grantsFor purposes of subsection (a), the term covered grant means grants provided by the Department of Homeland Security to States, local governments, or Indian tribes administered under the following programs: 
(1)State Homeland Security grant programThe State Homeland Security Grant Program of the Department, or any successor to such grant program. 
(2)Urban area security initiativeThe Urban Area Security Initiative of the Department, or any successor to such grant program. 
(3)Law enforcement terrorism prevention programThe Law Enforcement Terrorism Prevention Program of the Department, or any successor to such grant program. 
306.Center of Excellence for Border Security 
(a)EstablishmentThe Secretary of Homeland Security shall establish a university-based Center of Excellence for Border Security following the merit-review processes and procedures and other limitations that have been established for selecting and supporting University Programs Centers of Excellence. 
(b)Activities of the CenterThe Center shall prioritize its activities on the basis of risk to address the most significant threats, vulnerabilities, and consequences posed by United States borders and border control systems. The activities shall include the conduct of research, the examination of existing and emerging border security technology and systems, and the provision of education, technical, and analytical assistance for the Department of Homeland Security to effectively secure the borders. 
307.Sense of Congress regarding cooperation with Indian NationsIt is the sense of Congress that— 
(1)the Department of Homeland Security should strive to include as part of a National Strategy for Border Security recommendations on how to enhance Department cooperation with sovereign Indian Nations on securing our borders and preventing terrorist entry, including, specifically, the Department should consider whether a Tribal Smart Border working group is necessary and whether further expansion of cultural sensitivity training, as exists in Arizona with the Tohono O’odham Nation, should be expanded elsewhere; and 
(2)as the Department of Homeland Security develops a National Strategy for Border Security, it should take into account the needs and missions of each agency that has a stake in border security and strive to ensure that these agencies work together cooperatively on issues involving Tribal lands. 
308.Communication between Government agencies and the Department of Homeland Security 
(a)In generalSection 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is amended— 
(1)by striking Immigration and Naturalization Service and inserting Department of Homeland Security each place it appears; and 
(2)by adding at the end the following: 
 
(d)Enforcement 
(1)Ineligibility for Federal law enforcement aidUpon a determination that any person, or any Federal, State, or local government agency or entity, is in violation of subsection (a) or (b), the Attorney General shall not provide to that person, agency, or entity any grant amount pursuant to any law enforcement grant program carried out by any element of the Department of Justice, including the program under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 241(i)), and shall ensure that no such grant amounts are provided, directly or indirectly, to such person, agency, or entity. In the case of grant amounts that otherwise would be provided to such person, agency, or entity pursuant to a formula, such amounts shall be reallocated among eligible recipients. 
(2)Violations by Government officialsIn any case in which a Federal, State, or local government official is in violation of subsection (a) or (b), the government agency or entity that employs (or, at the time of the violation, employed) the official shall be subject to the sanction under paragraph (1). 
(3)DurationThe sanction under paragraph (1) shall remain in effect until the Attorney General determines that the person, agency, or entity has ceased violating subsections (a) and (b).. 
(b)Effective dateThe amendments made by subsection (a) shall apply to grant requests pending on or after the date of the enactment of this Act. 
309.Red Zone Defense Border Intelligence Pilot program 
(a)EstablishmentThe Secretary of Homeland Security and the Director of National Intelligence shall jointly establish a pilot program to improve the coordination and management of intelligence and homeland security information provided to or utilized by the Department of Homeland Security relating to the southwest international land and maritime border of the United States. 
(b)Pilot areaThe Secretary of Homeland Security and the Director of National Intelligence shall designate a geographic area along the southwest international land and maritime border of the United States centered on Cochise County, Arizona, to be the pilot area for the pilot program established pursuant to subsection (a). 
(c)ProgramThe pilot program established pursuant to subsection (a) shall— 
(1)coordinate and facilitate the sharing of intelligence and homeland security information related to border security within the pilot area designated pursuant to subsection (b) among Federal, State, local, and tribal governments, including relevant intelligence and homeland security information provided to the Department of Homeland Security by the intelligence community and relevant intelligence and homeland security information gathered by the Department of Homeland Security from other sources; 
(2)to the maximum extent possible, provide for persistent surveillance of such pilot area; 
(3)to the maximum extent possible, utilize airships, aerostats, and existing unmanned aerial vehicles to provide for surveillance of such pilot area; 
(4)to the maximum extent possible, fully utilize the capabilities of underutilized assets currently available to conduct surveillance of such pilot area; 
(5)where practicable, utilize the capabilities of existing operational and analytical centers that analyze intelligence and homeland security information relating to such pilot area from multiple sources and improve the interoperability of such centers; 
(6)consistent with applicable security requirements, disseminate actionable intelligence and homeland security information relating to border security within such pilot area to the appropriate Federal, State, local, tribal, and foreign governments to support operational activities relating to border security within such pilot area; 
(7)provide for direct transmission of such actionable intelligence and homeland security information to operational and analytical centers included in the pilot program; 
(8)provide for a representative of the Department of Homeland Security to be assigned to each operational and analytical center to facilitate the immediate utilization, where practicable, of such actionable intelligence and homeland security information; and 
(9)develop metrics to assess the capability of such pilot program to improve border security. 
(d)Strategy coordinationIn establishing the pilot program under subsection (a), the Director of National Intelligence shall coordinate the intelligence activities of the pilot program with the relevant activities and programs of other elements of the intelligence community. 
(e)HeadquartersThe Secretary of Homeland Security and the Director of National Intelligence may establish a headquarters for the pilot program established pursuant to subsection (a) within the area designated as the pilot area pursuant to subsection (b). 
(f)DurationThe pilot program established pursuant to subsection (a) shall last a minimum of two years. 
(g)ReportNot later than one year after the establishment of the pilot program pursuant to subsection (a), the Secretary of Homeland Security and the Director of National Intelligence shall submit to Congress a report containing— 
(1)the lessons learned from such pilot program based on the metrics developed pursuant to subsection (c)(9); 
(2)recommendations for enhancing the provision and sharing of intelligence and homeland security information relating to border security under the National Strategy for Border Security submitted pursuant to section 102(b) and with other programs of the intelligence community relating to border security; and 
(3)an identification of any provisions of law that may impede effective coordination of intelligence and homeland security information relating to the southwest international land and maritime border of the United States. 
(h)DefinitionsIn this section: 
(1)Homeland Security informationThe term homeland security information has the meaning given the term in section 892(f)(1) of the Homeland Security Act of 2002 (6 U.S.C. 482(f)(1)). 
(2)Intelligence communityThe term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
IVDetention and removal 
401.Mandatory detention for aliens apprehended at or between ports of entry 
(a)In generalBeginning on October 1, 2008, an alien who is attempting to illegally enter the United States and who is apprehended at a United States port of entry or along the international land and maritime border of the United States shall be detained until removed or a final decision granting admission has been determined, unless the alien— 
(1)is permitted to withdraw an application for admission under section 235(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1225(a)(4)) and immediately departs from the United States pursuant to such section; or 
(2)is paroled into the United States by the Secretary of Homeland Security for urgent humanitarian reasons or significant public benefit in accordance with section 212(d)(5)(A) of such Act (8 U.S.C. 1182(d)(5)(A)). 
(b)Requirements during interim periodBeginning 60 days after the date of the enactment of this Act and before October 1, 2008, an alien described in subsection (a) may be released with a notice to appear only if— 
(1)the Secretary of Homeland Security determines, after conducting all appropriate background and security checks on the alien, that the alien does not pose a national security risk; and 
(2)the alien provides a bond of not less than $5,000. 
(c)Rules of construction 
(1)Asylum and removalNothing in this section shall be construed as limiting the right of an alien to apply for asylum or for relief or deferral of removal based on a fear of persecution. 
(2)Treatment of certain aliensThe mandatory detention requirement in subsection (a) does not apply to any alien who is a native or citizen of a country in the Western Hemisphere with whose government the United States does not have full diplomatic relations. 
(3)DiscretionNothing in this section shall be construed as limiting the authority of the Secretary of Homeland Security, in the Secretary’s sole unreviewable discretion, to determine whether an alien described in clause (ii) of section 235(b)(1)(B) of the Immigration and Nationality Act shall be detained or released after a finding of a credible fear of persecution (as defined in clause (v) of such section). 
402.Expansion and effective management of detention facilitiesSubject to the availability of appropriations, the Secretary of Homeland Security shall fully utilize— 
(1)all available detention facilities operated or contracted by the Department of Homeland Security; and 
(2)all possible options to cost effectively increase available detention capacities, including the use of temporary detention facilities, the use of State and local correctional facilities, private space, and secure alternatives to detention. 
403.Enhancing transportation capacity for unlawful aliens 
(a)In generalThe Secretary of Homeland Security is authorized to enter into contracts with private entities for the purpose of providing secure domestic transport of aliens who are apprehended at or along the international land or maritime borders from the custody of United States Customs and Border Protection to detention facilities and other locations as necessary. 
(b)Criteria for selectionNotwithstanding any other provision of law, to enter into a contract under paragraph (1), a private entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The Secretary shall select from such applications those entities which offer, in the determination of the Secretary, the best combination of service, cost, and security. 
404.Denial of admission to nationals of country denying or delaying accepting alienSection 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as follows: 
 
(d)Denial of admission to nationals of country denying or delaying accepting alienWhenever the Secretary of Homeland Security determines that the government of a foreign country has denied or unreasonably delayed accepting an alien who is a citizen, subject, national, or resident of that country after the alien has been ordered removed, the Secretary, after consultation with the Secretary of State, may deny admission to any citizen, subject, national, or resident of that country until the country accepts the alien who was ordered removed.. 
405.Report on financial burden of repatriationNot later than October 31 of each year, the Secretary of Homeland Security shall submit to the Secretary of State and Congress a report that details the cost to the Department of Homeland Security of repatriation of unlawful aliens to their countries of nationality or last habitual residence, including details relating to cost per country. The Secretary shall include in each such report the recommendations of the Secretary to more cost effectively repatriate such aliens. 
406.Training programNot later than six months after the date of the enactment of this Act, the Secretary of Homeland Security— 
(1)review and evaluate the training provided to Border Patrol agents and port of entry inspectors regarding the inspection of aliens to determine whether an alien is referred for an interview by an asylum officer for a determination of credible fear; 
(2)based on the review and evaluation described in paragraph (1), take necessary and appropriate measures to ensure consistency in referrals by Border Patrol agents and port of entry inspectors to asylum officers for determinations of credible fear. 
407.Expedited removal 
(a)In generalSection 235(b)(1)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)(iii)) is amended— 
(1)in subclause (I), by striking Attorney General and inserting Secretary of Homeland Security each place it appears; and 
(2)by adding at the end the following new subclause: 
 
(III)ExceptionNotwithstanding subclauses (I) and (II), the Secretary of Homeland Security shall apply clauses (i) and (ii) of this subparagraph to any alien (other than an alien described in subparagraph (F)) who is not a national of a country contiguous to the United States, who has not been admitted or paroled into the United States, and who is apprehended within 100 miles of an international land border of the United States and within 14 days of entry.. 
(b)ExceptionsSection 235(b)(1)(F) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(F)) is amended by striking who arrives by aircraft at a port of entry and inserting , and who arrives by aircraft at a port of entry or who is present in the United States and arrived in any manner at or between a port of entry. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to all aliens apprehended on or after such date. 
408.Report on apprehension and detention of certain aliens 
(a)Report requiredNot later than two years after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report on— 
(1)the number of illegal aliens from noncontiguous countries who are apprehended at or between ports of entry since the date of enactment of this Act; 
(2)the number of such aliens who have been deported since the date of enactment of this Act; and 
(3)the number of such aliens from countries the governments of which the Secretary of State has determined, for purposes section 6(j)(1)(A) of the Export Administration Act of 1979 (as in effect pursuant to the International Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.), section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), or other provision of law, are governments that have repeatedly provided support for acts of international terrorism. 
(b)Sense of CongressIt is the sense of Congress that the Secretary of Homeland Security should develop a strategy for entering into appropriate security screening watch lists the appropriate background information of illegal aliens from countries described in paragraph (3) of subsection (a). 
409.Listing of immigration violators in the National Crime Information Center database 
(a)Provision of information to the NCICNot later than 180 days after the date of the enactment of this Act, the Under Secretary for Border and Transportation Security of the Department of Homeland Security shall provide the National Crime Information Center of the Department of Justice with such information as the Under Secretary may have on any and all aliens against whom a final order of removal has been issued, any and all aliens who have signed a voluntary departure agreement, any and all aliens who have overstayed their authorized period of stay, and any and all aliens whose visas have been revoked. Such information shall be provided to the National Crime Information Center, and the National Crime Information Center shall enter such information into the Immigration Violators File of the National Crime Information Center database, regardless of whether— 
(1)the alien received notice of a final order of removal; 
(2)the alien has already been removed; or 
(3)sufficient identifying information is available on the alien. 
(b)Inclusion of information in the NCIC databaseSection 534(a) of title 28, United States Code, is amended— 
(1)in paragraph (3), by striking and at the end; 
(2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following: 
 
(4)acquire, collect, classify, and preserve records of violations of the immigration laws of the United States, regardless of whether the alien has received notice of the violation or whether sufficient identifying information is available on the alien and even if the alien has already been removed; and. 
VEffective organization of Border Security agencies 
501.Enhanced Border Security coordination and managementThe Secretary of Homeland Security shall ensure full coordination of border security efforts among agencies within the Department of Homeland Security, including United States Immigration and Customs Enforcement, United States Customs and Border Protection, and United States Citizenship and Immigration Services, and shall identify and remedy any failure of coordination or integration in a prompt and efficient manner. In particular, the Secretary of Homeland Security shall— 
(1)oversee and ensure the coordinated execution of border security operations and policy; 
(2)establish a mechanism for sharing and coordinating intelligence information and analysis at the headquarters and field office levels pertaining to counter-terrorism, border enforcement, customs and trade, immigration, human smuggling, human trafficking, and other issues of concern to both United States Immigration and Customs Enforcement and United States Customs and Border Protection; 
(3)establish Department of Homeland Security task forces (to include other Federal, State, Tribal and local law enforcement agencies as appropriate) as necessary to better coordinate border enforcement and the disruption and dismantling of criminal organizations engaged in cross-border smuggling, money laundering, and immigration violations; 
(4)enhance coordination between the border security and investigations missions within the Department by requiring that, with respect to cases involving violations of the customs and immigration laws of the United States, United States Customs and Border Protection coordinate with and refer all such cases to United States Immigration and Customs Enforcement; 
(5)examine comprehensively the proper allocation of the Department’s border security related resources, and analyze budget issues on the basis of Department-wide border enforcement goals, plans, and processes; 
(6)establish measures and metrics for determining the effectiveness of coordinated border enforcement efforts; and 
(7)develop and implement a comprehensive plan to protect the northern and southern land borders of the United States and address the different challenges each border faces by— 
(A)coordinating all Federal border security activities; 
(B)improving communications and data sharing capabilities within the Department and with other Federal, State, local, tribal, and foreign law enforcement agencies on matters relating to border security; and 
(C)providing input to relevant bilateral agreements to improve border functions, including ensuring security and promoting trade and tourism. 
502.Office of Air and Marine Operations 
(a)EstablishmentSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the following new section: 
 
431.Office of Air and Marine Operations 
(a)EstablishmentThere is established in the Department an Office of Air and Marine Operations (referred to in this section as the Office). 
(b)Assistant SecretaryThe Office shall be headed by an Assistant Secretary for Air and Marine Operations who shall be appointed by the President, by and with the advice and consent of the Senate, and who shall report directly to the Secretary. The Assistant Secretary shall be responsible for all functions and operations of the Office. 
(c)Missions 
(1)Primary missionThe primary mission of the Office shall be the prevention of the entry of terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband into the United States. 
(2)Secondary missionThe secondary mission of the Office shall be to assist other agencies to prevent the entry of terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband into the United States. 
(d)Air and Marine Operations Center 
(1)In generalThe Office shall operate and maintain the Air and Marine Operations Center in Riverside, California, or at such other facility of the Office as is designated by the Secretary. 
(2)DutiesThe Center shall provide comprehensive radar, communications, and control services to the Office and to eligible Federal, State, or local agencies (as determined by the Assistant Secretary for Air and Marine Operations), in order to identify, track, and support the interdiction and apprehension of individuals attempting to enter United States airspace or coastal waters for the purpose of narcotics trafficking, trafficking of persons, or other terrorist or criminal activity. 
(e)Access to informationThe Office shall ensure that other agencies within the Department of Homeland Security, the Department of Defense, the Department of Justice, the Department of Transportation, and such other Federal, State, or local agencies, as may be determined by the Secretary, shall have access to the information gathered and analyzed by the Center. 
(f)RequirementBeginning not later than 180 days after the date of the enactment of this Act, the Secretary shall require that all information concerning all aviation activities, including all airplane, helicopter, or other aircraft flights, that are undertaken by the either the Office, United States Immigration and Customs Enforcement, United States Customs and Border Protection, or any subdivisions thereof, be provided to the Air and Marine Operations Center. Such information shall include the identifiable transponder, radar, and electronic emissions and codes originating and resident aboard the aircraft or similar asset used in the aviation activity. 
(g)TimingThe Secretary shall require the information described in subsection (f) to be provided to the Air and Marine Operations Center in advance of the aviation activity whenever practicable for the purpose of timely coordination and conflict resolution of air missions by the Office, United States Immigration and Customs Enforcement, and United States Customs and Border Protection. 
(h)Rule of constructionNothing in this section shall be construed to alter, impact, diminish, or in any way undermine the authority of the Administrator of the Federal Aviation Administration to oversee, regulate, and control the safe and efficient use of the airspace of the United States.. 
(b)Technical and conforming amendments 
(1)Additional Assistant SecretarySection 103(a)(9) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(9)) is amended by striking 12 and inserting 13. 
(2)Clerical amendmentThe table of contents in section 1(b) of such Act (6 U.S.C. 101) is amended by inserting after the item relating to section 430 the following new item: 
 
 
Sec. 431. Office of Air and Marine Operations.. 
503.Shadow Wolves transfer 
(a)Transfer of existing unitNot later that 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall transfer to United States Immigration and Customs Enforcement all functions (including the personnel, assets, and liabilities attributable to such functions) of the Customs Patrol Officers unit operating on the Tohono O’odham Indian reservation (commonly known as the Shadow Wolves unit). 
(b)Establishment of new unitsThe Secretary is authorized to establish within United States Immigration and Customs Enforcement additional units of Customs Patrol Officers in accordance with this section, as appropriate. 
(c)DutiesThe Customs Patrol Officer unit transferred pursuant to subsection (a), and additional units established pursuant to subsection (b), shall operate on Indian lands by preventing the entry of terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband into the United States. 
(d)Basic pay for journeyman officersA Customs Patrol Officer in a unit described in this section shall receive equivalent pay as a special agent with similar competencies within United States Immigration and Customs Enforcement pursuant to the Department of Homeland Security’s Human Resources Management System established under section 841 of the Homeland Security Act (6 U.S.C. 411). 
(e)SupervisorsEach unit described in this section shall be supervised by a Chief Customs Patrol Officer, who shall have the same rank as a resident agent-in-charge of the Office of Investigations within United States Immigration and Customs Enforcement. 
VITerrorist and criminal aliens 
601.Removal of terrorist aliens 
(a)Expansion of removal 
(1)Section 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)) is amended— 
(A)in subparagraph (A)— 
(i)by striking Attorney General may not and inserting Secretary of Homeland Security may not; 
(ii)by inserting or the Secretary after if the Attorney General; and 
(B)in subparagraph (B)— 
(i)by inserting or the Secretary of Homeland Security after if the Attorney General; 
(ii)by striking or in clause (iii); 
(iii)by striking the period at the end of clause (iv) and inserting ; or; 
(iv)by inserting after clause (iv) the following new clause: 
 
(v)the alien is described in any subclause of section 212(a)(3)(B)(i) or section 212(a)(3)(F), unless, in the case only of an alien described in subclause (IV) or (IX) of section 212(a)(3)(B)(i), the Secretary of Homeland Security determines, in the Secretary’s discretion, that there are not reasonable grounds for regarding the alien as a danger to the security of the United States.; and 
(v)in the third sentence, by inserting or the Secretary of Homeland Security after Attorney General; and 
(vi)by striking the last sentence and inserting the following: “The Secretary of Homeland Security shall waive the application of clause (v) in the case of removal of an alien who is a native or citizen of a country in the Western Hemisphere with whose government the United States does not have full diplomatic relations. 
(2)Section 208(b)(2)(A)(v) of such Act (8 U.S.C. 1158(b)(2)(A)(v)) is amended— 
(A)by striking subclause (I), (II), (III), (IV), or (VI) and inserting any subclause; 
(B)by striking 237(a)(4)(B) and inserting 212(a)(3)(F); and 
(C)by inserting or (IX) after subclause (IV). 
(3)Section 240A(c)(4) of such Act (8 U.S.C. 1229b(c)(4)) is amended— 
(A)by striking inadmissible under and inserting described in; and 
(B)by striking deportable under and inserting described in. 
(4)Section 240B(b)(1)(C) of such Act (8 U.S.C. 1229c(b)(1)(C)) is amended by striking deportable under and inserting described in. 
(5)Section 249 of such Act (8 U.S.C. 1259)) is amended— 
(A)by striking inadmissible under and inserting described in; and 
(B)in paragraph (d), by striking deportable under and inserting described in. 
(b)Retroactive applicationThe amendments made by this section shall take effect on the date of enactment of this Act and sections 208(b)(2)(A), 240A, 240B, 241(b)(3), and 249 of the Immigration and Nationality Act, as so amended, shall apply to— 
(1)all aliens in removal, deportation, or exclusion proceedings; 
(2)all applications pending on or filed after the date of the enactment of this Act; and 
(3)with respect to aliens and applications described in paragraph (1) or (2), acts and conditions constituting a ground for inadmissibility, excludability, deportation, or removal occurring or existing before, on, or after the date of the enactment of this Act. 
602.Detention of dangerous aliens 
(a)In generalSection 241 of the Immigration and Nationality Act (8 U.S.C. 1231) is amended— 
(1)in subsection (a), by striking Attorney General and inserting Secretary of Homeland Security each place it appears; 
(2)in subsection (a)(1)(B), by adding after and below clause (iii) the following: 
 
If, at that time, the alien is not in the custody of the Secretary (under the authority of this Act), the Secretary shall take the alien into custody for removal, and the removal period shall not begin until the alien is taken into such custody. If the Secretary transfers custody of the alien during the removal period pursuant to law to another Federal agency or a State or local government agency in connection with the official duties of such agency, the removal period shall be tolled, and shall begin anew on the date of the alien’s return to the custody of the Secretary.; 
(3)by amending clause (ii) of subsection (a)(1)(B) to read as follows: 
 
(ii)If a court, the Board of Immigration Appeals, or an immigration judge orders a stay of the removal of the alien, the date the stay of removal is no longer in effect.; 
(4)by amending subparagraph (C) of subsection (a)(1) to read as follows: 
 
(C)Suspension of periodThe removal period shall be extended beyond a period of 90 days and the alien may remain in detention during such extended period if the alien fails or refuses to make all reasonable efforts to comply with the removal order, or to fully cooperate with the Secretary’s efforts to establish the alien’s identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien’s departure, or conspires or acts to prevent the alien’s removal subject to an order of removal.; 
(5)in subsection (a)(2), by adding at the end the following: If a court orders a stay of removal of an alien who is subject to an administratively final order of removal, the Secretary in the exercise of discretion may detain the alien during the pendency of such stay of removal.; 
(6)in subsection (a)(3), by amending subparagraph (D) to read as follows: 
 
(D)to obey reasonable restrictions on the alien’s conduct or activities, or perform affirmative acts, that the Secretary prescribes for the alien, in order to prevent the alien from absconding, or for the protection of the community, or for other purposes related to the enforcement of the immigration laws.; 
(7)in subsection (a)(6), by striking removal period and, if released, and inserting removal period, in the discretion of the Secretary, without any limitations other than those specified in this section, until the alien is removed. If an alien is released, the alien; 
(8)by redesignating paragraph (7) of subsection (a) as paragraph (10) and inserting after paragraph (6) of such subsection the following new paragraphs: 
 
(7)ParoleIf an alien detained pursuant to paragraph (6) is an applicant for admission, the Secretary, in the Secretary’s discretion, may parole the alien under section 212(d)(5) of this Act and may provide, notwithstanding section 212(d)(5), that the alien shall not be returned to custody unless either the alien violates the conditions of the alien’s parole or the alien’s removal becomes reasonably foreseeable, provided that in no circumstance shall such alien be considered admitted. 
(8)Application of additional rules for detention or release of certain aliens who have made an entryThe rules set forth in subsection (j) shall only apply with respect to an alien who was lawfully admitted the most recent time the alien entered the United States or has otherwise effected an entry into the United States. 
(9)Judicial reviewWithout regard to the place of confinement, judicial review of any action or decision pursuant to paragraphs (6), (7), or (8) or subsection (j) shall be available exclusively in habeas corpus proceedings instituted in the United States District Court for the District of Columbia, and only if the alien has exhausted all administrative remedies (statutory and regulatory) available to the alien as of right.; and 
(9)by adding at the end the following new subsection: 
 
(j)Additional rules for detention or release of certain aliens who have made an entry 
(1)ApplicationThe rules set forth in this subsection apply in the case of an alien described in subsection (a)(8). 
(2)Establishment of a detention review process for aliens who fully cooperate with removal 
(A)In generalThe Secretary shall establish an administrative review process to determine whether the aliens should be detained or released on conditions for aliens who— 
(i)have made all reasonable efforts to comply with their removal orders; 
(ii)have complied with the Secretary’s efforts to carry out the removal orders, including making timely application in good faith for travel or other documents necessary to the alien’s departure, and 
(iii)have not conspired or acted to prevent removal. 
(B)DeterminationThe Secretary shall make a determination whether to release an alien after the removal period in accordance with paragraphs (3) and (4). The determination— 
(i)shall include consideration of any evidence submitted by the alien and the history of the alien’s efforts to comply with the order of removal, and 
(ii)may include any information or assistance provided by the Department of State or other Federal agency and any other information available to the Secretary pertaining to the ability to remove the alien. 
(3)Authority to detain beyond the removal period 
(A)Initial 90 day periodThe Secretary in the exercise of discretion, without any limitations other than those specified in this section, may continue to detain an alien for 90 days beyond the removal period (including any extension of the removal period as provided in subsection (a)(1)(C)). 
(B)Extension 
(i)In generalThe Secretary in the exercise of discretion, without any limitations other than those specified in this section, may continue to detain an alien beyond the 90 days authorized in subparagraph (A)— 
(I)until the alien is removed if the conditions described in subparagraph (A) or (B) of paragraph (4) apply; or 
(II)pending a determination as provided in subparagraph (C) of paragraph (4). 
(ii)RenewalThe Secretary may renew a certification under paragraph (4)(B) every six months without limitation, after providing an opportunity for the alien to request reconsideration of the certification and to submit documents or other evidence in support of that request. If the Secretary does not renew a certification, the Secretary may not continue to detain the alien under such paragraph. 
(iii)DelegationNotwithstanding section 103, the Secretary may not delegate the authority to make or renew a certification described in clause (ii), (iii), or (v) of paragraph (4)(B) below the level of the Assistant Secretary for Immigration and Customs Enforcement. 
(iv)HearingThe Secretary may request that the Attorney General provide for a hearing to make the determination described in clause (iv)(II) of paragraph (4)(B). 
(4)Conditions for extensionThe conditions for continuation of detention are any of the following: 
(A)The Secretary determines that there is a significant likelihood that the alien— 
(i)will be removed in the reasonably foreseeable future; or 
(ii)would be removed in the reasonably foreseeable future, or would have been removed, but for the alien’s failure or refusal to make all reasonable efforts to comply with the removal order, or to fully cooperate with the Secretary’s efforts to establish the alien’s identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien’s departure, or conspiracies or acts to prevent removal. 
(B)The Secretary certifies in writing any of the following: 
(i)In consultation with the Secretary of Health and Human Services, the alien has a highly contagious disease that poses a threat to public safety. 
(ii)After receipt of a written recommendation from the Secretary of State, the release of the alien is likely to have serious adverse foreign policy consequences for the United States. 
(iii)Based on information available to the Secretary (including available information from the intelligence community, and without regard to the grounds upon which the alien was ordered removed), there is reason to believe that the release of the alien would threaten the national security of the United States. 
(iv)The release of the alien will threaten the safety of the community or any person, the conditions of release cannot reasonably be expected to ensure the safety of the community or any person, and— 
(I)the alien has been convicted of one or more aggravated felonies described in section 101(a)(43)(A) or of one or more crimes identified by the Secretary by regulation, or of one or more attempts or conspiracies to commit any such aggravated felonies or such crimes, for an aggregate term of imprisonment of at least five years; or 
(II)the alien has committed one or more crimes of violence and, because of a mental condition or personality disorder and behavior associated with that condition or disorder, the alien is likely to engage in acts of violence in the future. 
(v)The release of the alien will threaten the safety of the community or any person, conditions of release cannot reasonably be expected to ensure the safety of the community or any person, and the alien has been convicted of at least one aggravated felony. 
(C)Pending a determination under subparagraph (B), so long as the Secretary has initiated the administrative review process no later than 30 days after the expiration of the removal period (including any extension of the removal period as provided in subsection (a)(1)(C)). 
(5)Release on conditionsIf it is determined that an alien should be released from detention, the Secretary in the exercise of discretion may impose conditions on release as provided in subsection (a)(3). 
(6)RedetentionThe Secretary in the exercise of discretion, without any limitations other than those specified in this section, may again detain any alien subject to a final removal order who is released from custody if the alien fails to comply with the conditions of release or to cooperate in the alien’s removal from the United States, or if, upon reconsideration, the Secretary determines that the alien can be detained under paragraph (1). Paragraphs (6) through (8) of subsection (a) shall apply to any alien returned to custody pursuant to this paragraph, as if the removal period terminated on the day of the redetention. 
(7)Certain aliens who effected entryIf an alien has effected an entry into the United States but has neither been lawfully admitted nor physically present in the United States continuously for the 2-year period immediately prior to the commencement of removal proceedings under this Act or deportation proceedings against the alien, the Secretary in the exercise of discretion may decide not to apply subsection (a)(8) and this subsection and may detain the alien without any limitations except those imposed by regulation.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect upon the date of enactment of this Act, and section 241 of the Immigration and Nationality Act, as amended, shall apply to— 
(1)all aliens subject to a final administrative removal, deportation, or exclusion order that was issued before, on, or after the date of enactment of this Act; and 
(2)acts and conditions occurring or existing before, on, or after the date of enactment of this Act. 
603.Increase in criminal penaltiesSection 243 of the Immigration and Nationality Act (8 U.S.C. 1253) is amended— 
(1)in subsection (a)(1)— 
(A)in the matter before subparagraph (A), by inserting or 212(a) after section 237(a); and 
(B)by striking imprisoned not more than four years and inserting imprisoned for not less than six months or more than five years; and 
(2)in subsection (b)— 
(A)by striking not more than $1,000 and inserting under title 18, United States Code; and 
(B)by striking for not more than one year and inserting for not less than six months or more than five years (or 10 years if the alien is a member of any class described in paragraph (1)(E), (2), (3), or (4) of section 237(a). 
604.Precluding admissibility of aggravated felons and other criminals 
(a)Exclusion Based on fraudulent documentationSection 212(a)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(A)(i)) is amended— 
(1)in subclause (I), by striking or at the end; 
(2)in subclause (II), by adding or at the end; and 
(3)by inserting after subclause (II) the following new subclause: 
 
(III)a violation (or a conspiracy or attempt to violate) an offense described in section 208 of the Social Security Act or section 1028 of title 18, United States Code,. 
(b)Exclusion Based on aggravated felony, unlawful procurement of citizenship, and crimes of domestic violenceSection 212(a)(2) of such Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following new subparagraphs: 
 
(J)Aggravated felonyAny alien who is convicted of an aggravated felony at any time is inadmissible. 
(K)Unlawful procurement of citizenshipAny alien convicted of, or who admits having committed, or who admits committing acts which constitute the essential elements of, a violation of (or a conspiracy or attempt to violate) subsection (a) or (b) of section 1425 of title 18, United States Code is inadmissible. 
(L)Crimes of domestic violence, stalking, or violation of protection orders; crimes against children 
(i)Domestic violence, stalking, or child abuse 
(I)In generalSubject to subclause (II), any alien who at any time is convicted of, or who admits having committed, or who admits committing acts which constitute the essential elements of, a crime of domestic violence, a crime of stalking, or a crime of child abuse, child neglect, or child abandonment is inadmissible. 
(II)Waiver for victims of domestic violenceSubclause (I) shall not apply to any alien described in section 237(a)(7)(A). 
(III)Crime of domestic violence definedFor purposes of subclause (I), the term crime of domestic violence means any crime of violence (as defined in section 16 of title 18, United States Code) against a person committed by a current or former spouse of the person, by an individual with whom the person shares a child in common, by an individual who is cohabiting with or has cohabited with the person as a spouse, by an individual similarly situated to a spouse of the person under the domestic or family violence laws of the jurisdiction where the offense occurs, or by any other individual against a person who is protected from that individual’s acts under the domestic or family violence laws of the United States or any State, Indian tribal government, or unit of local or foreign government. 
(ii)Violators of protection orders 
(I)In generalAny alien who at any time is enjoined under a protection order issued by a court and whom the court determines has engaged in conduct that violates the portion of a protection order that involves protection against credible threats of violence, repeated harassment, or bodily injury to the person or person for whom the protection order was issued is inadmissible. 
(II)Protection order definedFor purposes of subclause (I), the term protection order means any injunction issued for the purpose of preventing violent or threatening acts of domestic violence, including temporary or final orders issued by civil or criminal courts (other than support or child custody orders or provisions) whether obtained by filing an independent action or as an independent order in another proceeding.. 
(c)Waiver authoritySection 212(h) of such Act (8 U.S.C. 1182(h)) is amended— 
(1)by striking The Attorney General may, in his discretion, waive the application of subparagraphs (A)(i)(I), (B), (D), and (E) of subsection (a)(2) and inserting The Attorney General or the Secretary of Homeland Security may, in the discretion of the Attorney General or such Secretary, waive the application of subparagraph (A)(i)(I), (A)(i)(III), (B), (D), (E), (K), and (L) of subsection (a)(2); 
(2)in paragraphs (1)(A) and (1)(B) and the last sentence, by inserting or the Secretary after Attorney General each place it appears; 
(3)in paragraph (2), by striking Attorney General, in his discretion, and inserting Attorney General or the Secretary of Homeland Security, in the discretion of the Attorney General or such Secretary,; 
(4)in paragraph (2), by striking as he and inserting as the Attorney General or the Secretary; 
(5)in the second sentence, by striking criminal acts involving torture and inserting criminal acts involving torture, or an aggravated felony; and 
(6)in the third sentence, by striking if either since the date of such admission the alien has been convicted of an aggravated felony or the alien and inserting if since the date of such admission the alien. 
(d)ConstructionThe amendments made by this section shall not be construed to create eligibility for relief from removal under section 212(c) of the Immigration and Nationality Act, as in effect before its repeal by section 304(b) of the Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208), where such eligibility did not exist before these amendments became effective. 
(e)Effective dateThe amendments made by this section shall apply to— 
(1)any act that occurred before, on, or after the date of the enactment of this Act; and 
(2)to all aliens who are required to establish admissibility on or after the such date, and in all removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date. 
605.Precluding refugee or asylee adjustment of status for aggravated felonies 
(a)In generalSection 209(c) of the Immigration and Nationality Act (8 U.S.C. 1159(c)) is amended by adding at the end the following: However, an alien who is convicted of an aggravated felony is not eligible for a waiver or for adjustment of status under this section.. 
(b)Effective dateThe amendment made by subsection (a) shall apply— 
(1)to any act that occurred before, on, or after the date of the enactment of this Act; and 
(2)to all aliens who are required to establish admissibility on or after such date, and in all removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date. 
606.Removing drunk drivers 
(a)In generalSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended— 
(1)in subsection (c)(1)— 
(A)in subparagraph (C), by striking or at the end; 
(B)in subparagraph (D), by inserting or at the end; and 
(C)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)is unlawfully present in the United States and who is deportable on any grounds and is apprehended for any offense described in section 237(a)(2)(F) by a State or local law enforcement officer covered under an agreement under section 287(g),; 
(2)by redesignating subsection (e) as subsection (f); and 
(3)by inserting after subsection (d) the following new subsection: 
 
(e)Driving while intoxicatedIf a State or local law enforcement officer apprehends an individual for an offense described in section 237(a)(2)(F) and the officer has reasonable ground to believe that the individual is an alien— 
(1)the officer shall verify with the databases of the Federal Government, including the National Criminal Information Center and the Law Enforcement Support Center, whether the individual is an alien and whether such alien is unlawfully present in the United States; and 
(2)if any such database— 
(A)indicates that the individual is an alien unlawfully present in the United States— 
(i)an officer covered under an agreement under section 287(g) is authorized to issue a Federal detainer to maintain the alien in custody in accordance with such agreement until the alien is convicted for such offense or the alien is transferred to Federal custody; 
(ii)the officer is authorized to transport the alien to a location where the alien can be transferred to Federal custody and shall be removed from the United States in accordance with applicable law; and 
(iii)the Secretary of Homeland Security shall reimburse the State and local law enforcement agencies involved for the costs of transporting aliens when such transportation is not done in the course of their normal duties; or 
(B)indicates that the individual is an alien but is not unlawfully present in the United States, the officer shall take the alien into custody for such offense in accordance with State law and shall promptly notify the Secretary of Homeland Security of such apprehension and maintain the alien in custody pending a determination by the Secretary with respect to any action to be taken by the Secretary against such alien.. 
(b)Deportation for DWI 
(1)In generalSection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following new subparagraph: 
 
(F)Driving while intoxicated and while unlawfully present in the United StatesAn alien— 
(i)who at the time the alien is unlawfully present in the United States and who commits the offense of driving while intoxicated, driving under the influence, or similar violation of State law (as determined by the Secretary of Homeland Security) and who is convicted of such offense, or 
(ii)who is unlawfully present in the United States and who commits an offense by refusing in violation of State law to submit to a Breathalyzer test or other test for the purpose of determining blood alcohol content, is deportable and shall be deported.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to violations or refusals occurring after the date of the enactment of this Act. 
(c)Sharing of information by motor vehicle administrators regarding DWI convictions and refusalsEach State motor vehicle administrator shall— 
(1)share with the Secretary of Homeland Security information relating to any alien who has a conviction or refusal described in section 237(a)(2)(F) of the Immigration and Nationality Act; 
(2)share such information with other State motor vehicle administrators through the Drivers License Agreement of the American Association of Motor Vehicle Administrators; and 
(3)enter such information into the NCIC in a timely manner. 
(d)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to convictions entered before, on, or after such date. 
607.Designated county law enforcement assistance program 
(a)Designated counties adjacent to the southern border of the United States definedIn this section, the term designated counties adjacent to the southern international border of the United States includes a county any part of which is within 25 miles of the southern international border of the United States. 
(b)Authority 
(1)In generalAny Sheriff or coalition or group of Sheriffs from designated counties adjacent to the southern international border of the United States may transfer aliens detained or in the custody of the Sheriff who are not lawfully present in the United States to appropriate Federal law enforcement officials, and shall be promptly paid for the costs of performing such transfers by the Attorney General for any local or State funds previously expended or proposed to be spent by that Sheriff or coalition or group of Sheriffs. 
(2)Payment of costsPayment of costs under paragraph (1) shall include payment for costs of detaining, housing, and transporting aliens who are not lawfully present in the United States or who have unlawfully entered the United States at a location other than a port of entry and who are taken into custody by the Sheriff. 
(3)Limitation to future costsIn no case shall payment be made under this section for costs incurred before the date of the enactment of this Act. 
(4)Advance payment of costsThe Attorney General shall make an advance payment under this section upon a certification of anticipated costs for which payment may be made under this section, but in no case shall such an advance payment cover a period of costs of longer than 3 months. 
(c)Designated County Law Enforcement Account 
(1)Separate accountReimbursement or pre-payment under subsection (b) shall be made promptly from funds deposited into a separate account in the Treasury of the United States to be entitled the Designated County Law Enforcement Account. 
(2)Availability of fundsAll deposits into the Designated County Law Enforcement Account shall remain available until expended to the Attorney General to carry out the provisions of this section. 
(3)Promptly definedFor purposes of this section, the term promptly means within 60 days. 
(d)Funds for the Designated County Law Enforcement AccountOnly funds designated, authorized, or appropriated by Congress may be deposited or transferred to the Designated County Law Enforcement Account. The Designated County Law Enforcement Account is authorized to receive up to $100,000,000 per year. 
(e)Use of funds 
(1)In generalFunds provided under this section shall be payable directly to participating Sheriff’s offices and may be used for the transfers described in subsection (b)(1), including the costs of personnel (such as overtime pay and costs for reserve deputies), costs of training of such personnel, equipment, and, subject to paragraph (2), the construction, maintenance, and operation of detention facilities to detain aliens who are unlawfully present in the United States. For purposes of this section, an alien who is unlawfully present in the United States shall be deemed to be a Federal prisoner beginning upon determination by Federal law enforcement officials that such alien is unlawfully present in the United States, and such alien shall, upon such determination, be deemed to be in Federal custody. In order for costs to be eligible for payment, the Sheriff making such application shall personally certify under oath that all costs submitted in the application for reimbursement or advance payment meet the requirements of this section and are reasonable and necessary, and such certification shall be subject to all State and Federal laws governing statements made under oath, including the penalties of perjury, removal from office, and prosecution under State and Federal law. 
(2)LimitationNot more than 20 percent of the amount of funds provided under this section may be used for the construction or renovation of detention or similar facilities. 
(f)Disposition and delivery of detained aliensAll aliens detained or taken into custody by a Sheriff under this section and with respect to whom Federal law enforcement officials determine are unlawfully present in the United States, shall be immediately delivered to Federal law enforcement officials. In accordance with subsection (e)(1), an alien who is in the custody of a Sheriff shall be deemed to be a Federal prisoner and in Federal custody. 
(g)RegulationsThe Attorney General shall issue, on an interim final basis, regulations not later than 60 days after the date of the enactment of this Act— 
(1)governing the distribution of funds under this section for all reasonable and necessary costs and other expenses incurred or proposed to be incurred by a Sheriff or coalition or group of Sheriffs under this section; and 
(2)providing uniform standards that all other Federal law enforcement officials shall follow to cooperate with such Sheriffs and to otherwise implement the requirements of this section. 
(h)Effective dateThe provisions of this section shall take effect on its enactment. The promulgation of any regulations under subsection (g) is not a necessary precondition to the immediate deployment or work of Sheriffs personnel or corrections officers as authorized by this section. Any reasonable and necessary expenses or costs authorized by this section and incurred by such Sheriffs after the date of the enactment of this Act but prior to the date of the promulgation of such regulations are eligible for reimbursement under the terms and conditions of this section. 
(i)AuditAll funds paid out under this section are subject to audit by the Inspector General of the Department of Justice and abuse or misuse of such funds shall be vigorously investigated and prosecuted to the full extent of Federal law. 
(j)Supplemental fundingAll funds paid out under this section must supplement, and may not supplant, State or local funds used for the same or similar purposes. 
608.Rendering inadmissible and deportable aliens participating in criminal street gangs; detention; ineligibility from protection from removal and asylum 
(a)InadmissibleSection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)), as amended by section 604(b), is further amended by adding at the end the following: 
 
(M)Criminal street gang participation 
(i)In generalAny alien is inadmissible if the alien has been removed under section 237(a)(2)(F), or if the consular officer or the Secretary of Homeland Security knows, or has reasonable ground to believe that the alien— 
(I)is a member of a criminal street gang and has committed, conspired, or threatened to commit, or seeks to enter the United States to engage solely, principally, or incidentally in, a gang crime or any other unlawful activity; or 
(II)is a member of a criminal street gang designated under section 219A. 
(ii)Criminal street gang definedFor purposes of this subparagraph, the term criminal street gang means a formal or informal group or association of 3 or more individuals, who commit 2 or more gang crimes (one of which is a crime of violence, as defined in section 16 of title 18, United States Code) in 2 or more separate criminal episodes in relation to the group or association. 
(iii)Gang crime definedFor purposes of this subparagraph, the term gang crime means conduct constituting any Federal or State crime, punishable by imprisonment for one year or more, in any of the following categories: 
(I)A crime of violence (as defined in section 16 of title 18, United States Code). 
(II)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary. 
(III)A crime involving the manufacturing, importing, distributing, possessing with intent to distribute, or otherwise dealing in a controlled substance or listed chemical (as those terms are defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). 
(IV)Any conduct punishable under section 844 of title 18, United States Code (relating to explosive materials), subsection (d), (g)(1) (where the underlying conviction is a violent felony (as defined in section 924(e)(2)(B) of such title) or is a serious drug offense (as defined in section 924(e)(2)(A)), (i), (j), (k), (o), (p), (q), (u), or (x) of section 922 of such title (relating to unlawful acts), or subsection (b), (c), (g), (h), (k), (l), (m), or (n) of section 924 of such title (relating to penalties), section 930 of such title (relating to possession of firearms and dangerous weapons in Federal facilities), section 931 of such title (relating to purchase, ownership, or possession of body armor by violent felons), sections 1028 and 1029 of such title (relating to fraud and related activity in connection with identification documents or access devices), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property). 
(V)Any conduct punishable under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose) of this Act.. 
(b)DeportableSection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following: 
 
(G)Criminal street gang participation 
(i)In generalAny alien is deportable who— 
(I)is a member of a criminal street gang and is convicted of committing, or conspiring, threatening, or attempting to commit, a gang crime; or 
(II)is determined by the Secretary of Homeland Security to be a member of a criminal street gang designated under section 219A. 
(ii)DefinitionsFor purposes of this subparagraph, the terms criminal street gang and gang crime have the meaning given such terms in section 212(a)(2)(M).. 
(c)Designation of criminal street gangs 
(1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by adding at the end the following: 
 
219A.Designation of criminal street gangs 
(a)Designation 
(1)In generalThe Attorney General is authorized to designate a group or association as a criminal street gang in accordance with this subsection if the Attorney General finds that the group or association meets the criteria described in section 212(a)(2)(M)(ii)(I). 
(2)Procedure 
(A)Notice 
(i)To congressional leadersSeven days before making a designation under this subsection, the Attorney General shall notify the Speaker and minority leader of the House of Representatives and the majority leader and minority leader of the Senate, and the members of the relevant committees of the House of Representatives and the Senate, in writing, of the intent to designate a group or association under this subsection, together with the findings made under paragraph (1) with respect to that group or association, and the factual basis therefor. 
(ii)Publication in Federal RegisterThe Attorney shall publish the designation in the Federal Register seven days after providing the notification under clause (i). 
(B)Effect of designation 
(i)A designation under this subsection shall take effect upon publication under subparagraph (A)(ii). 
(ii)Any designation under this subsection shall cease to have effect upon an Act of Congress disapproving such designation. 
(3)RecordIn making a designation under this subsection, the Attorney General shall create an administrative record. 
(4)Period of designation 
(A)In generalA designation under this subsection shall be effective for all purposes until revoked under paragraph (5) or (6) or set aside pursuant to subsection (b). 
(B)Review of designation upon petition 
(i)In generalThe Attorney General shall review the designation of a criminal street gang under the procedures set forth in clauses (iii) and (iv) if the designated gang or association files a petition for revocation within the petition period described in clause (ii). 
(ii)Petition periodFor purposes of clause (i)— 
(I)if the designated gang or association has not previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date on which the designation was made; or 
(II)if the designated gang or association has previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date of the determination made under clause (iv) on that petition. 
(iii)ProceduresAny criminal street gang that submits a petition for revocation under this subparagraph must provide evidence in that petition that the relevant circumstances described in paragraph (1) are sufficiently different from the circumstances that were the basis for the designation such that a revocation with respect to the gang is warranted. 
(iv)Determination 
(I)In generalNot later than 180 days after receiving a petition for revocation submitted under this subparagraph, the Attorney General shall make a determination as to such revocation. 
(II)Publication of determinationA determination made by the Attorney General under this clause shall be published in the Federal Register. 
(III)ProceduresAny revocation by the Attorney General shall be made in accordance with paragraph (6). 
(C)Other review of designation 
(i)In generalIf in a 5-year period no review has taken place under subparagraph (B), the Attorney General shall review the designation of the criminal street gang in order to determine whether such designation should be revoked pursuant to paragraph (6). 
(ii)ProceduresIf a review does not take place pursuant to subparagraph (B) in response to a petition for revocation that is filed in accordance with that subparagraph, then the review shall be conducted pursuant to procedures established by the Attorney General. The results of such review and the applicable procedures shall not be reviewable in any court. 
(iii)Publication of results of reviewThe Attorney General shall publish any determination made pursuant to this subparagraph in the Federal Register. 
(5)Revocation by Act of CongressThe Congress, by an Act of Congress, may block or revoke a designation made under paragraph (1). 
(6)Revocation Based on change in circumstances 
(A)In generalThe Attorney General may revoke a designation made under paragraph (1) at any time, and shall revoke a designation upon completion of a review conducted pursuant to subparagraphs (B) and (C) of paragraph (4) if the Attorney General finds that the circumstances that were the basis for the designation have changed in such a manner as to warrant revocation. 
(B)ProcedureThe procedural requirements of paragraphs (2) and (3) shall apply to a revocation under this paragraph. Any revocation shall take effect on the date specified in the revocation or upon publication in the Federal Register if no effective date is specified. 
(7)Effect of revocationThe revocation of a designation under paragraph (5) or (6) shall not affect any action or proceeding based on conduct committed prior to the effective date of such revocation. 
(8)Use of designation in hearingIf a designation under this subsection has become effective under paragraph (2)(B) an alien in a removal proceeding shall not be permitted to raise any question concerning the validity of the issuance of such designation as a defense or an objection at any hearing. 
(b)Judicial review of designation 
(1)In generalNot later than 30 days after publication of the designation in the Federal Register, a group or association designated as a criminal street gang may seek judicial review of the designation in the United States Court of Appeals for the District of Columbia Circuit. 
(2)Basis of reviewReview under this subsection shall be based solely upon the administrative record. 
(3)Scope of reviewThe Court shall hold unlawful and set aside a designation the court finds to be— 
(A)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; 
(B)contrary to constitutional right, power, privilege, or immunity; 
(C)in excess of statutory jurisdiction, authority, or limitation, or short of statutory right; 
(D)lacking substantial support in the administrative record taken as a whole; or 
(E)not in accord with the procedures required by law. 
(4)Judicial review invokedThe pendency of an action for judicial review of a designation shall not affect the application of this section, unless the court issues a final order setting aside the designation. 
(c)Relevant Committee definedAs used in this section, the term relevant committees means the Committees on the Judiciary of the House of Representatives and of the Senate.. 
(2)Clerical amendmentThe table of contents of such Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 219 the following: 
 
 
Sec. 219A. Designation of criminal street gangs.. 
(d)Mandatory detention of criminal street gang members 
(1)In generalSection 236(c)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)(D)) is amended— 
(A)by inserting or 212(a)(2)(M) after 212(a)(3)(B); and 
(B)by inserting 237(a)(2)(F) or before 237(a)(4)(B). 
(2)Annual reportNot later than March 1 of each year (beginning 1 year after the date of the enactment of this Act), the Secretary of Homeland Security, after consultation with the appropriate Federal agencies, shall submit a report to the Committees on the Judiciary of the House of Representatives and of the Senate on the number of aliens detained under the amendments made by paragraph (1). 
(3)Effective dateThis subsection and the amendments made by this subsection are effective as of the date of enactment of this Act and shall apply to aliens detained on or after such date. 
(e)Ineligibility of alien street gang members from protection from removal and asylum 
(1)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is amended, in the matter preceding clause (i), by inserting who is described in section 212(a)(2)(M)(i) or section 237(a)(2)(F)(i) or who is after to an alien. 
(2)Ineligibility for asylumSection 208(b)(2)(A) of such Act (8 U.S.C. 1158(b)(2)(A)) is amended— 
(A)in clause (v), by striking or at the end; 
(B)by redesignating clause (vi) as clause (vii); and 
(C)by inserting after clause (v) the following: 
 
(vi)the alien is described in section 212(a)(2)(M)(i) or section 237(a)(2)(F)(i) (relating to participation in criminal street gangs); or. 
(3)Denial of review of determination of ineligibility for temporary protected statusSection 244(c)(2) of such Act (8 U.S.C. 1254(c)(2)) is amended by adding at the end the following: 
 
(C)Limitation on judicial reviewThere shall be no judicial review of any finding under subparagraph (B) that an alien is in described in section 208(b)(2)(A)(vi).. 
(4)Effective dateThe amendments made by this subsection are effective on the date of enactment of this Act and shall apply to all applications pending on or after such date. 
(f)Effective dateExcept as otherwise provided, the amendments made by this section are effective as of the date of enactment and shall apply to all pending cases in which no final administrative action has been entered. 
609.Naturalization reform 
(a)Barring terrorists from naturalizationSection 316 of the Immigration and Nationality Act (8 U.S.C. 1427) is amended by adding at the end the following new subsection: 
 
(g)No person shall be naturalized who the Secretary of Homeland Security determines, in the Secretary’s discretion, to have been at any time an alien described in section 212(a)(3) or 237(a)(4). Such determination may be based upon any relevant information or evidence, including classified, sensitive, or national security information, and shall be binding upon, and unreviewable by, any court exercising jurisdiction under the immigration laws over any application for naturalization, regardless whether such jurisdiction to review a decision or action of the Secretary is de novo or otherwise.. 
(b)Concurrent naturalization and removal proceedingsThe last sentence of section 318 of such Act (8 U.S.C. 1429) is amended— 
(1)by striking shall be considered by the Attorney General and inserting shall be considered by the Secretary of Homeland Security or any court; 
(2)by striking pursuant to a warrant of arrest issued under the provisions of this or any other Act: and inserting or other proceeding to determine the applicant’s inadmissibility or deportability, or to determine whether the applicant’s lawful permanent resident status should be rescinded, regardless of when such proceeding was commenced:; and 
(3)by striking upon the Attorney General and inserting upon the Secretary of Homeland Security. 
(c)Pending denaturalization or removal proceedingsSection 204(b) of such Act (8 U.S.C. 1154(b)) is amended by adding at the end the following: No petition shall be approved pursuant to this section if there is any administrative or judicial proceeding (whether civil or criminal) pending against the petitioner that could (whether directly or indirectly) result in the petitioner’s denaturalization or the loss of the petitioner’s lawful permanent resident status.. 
(d)Conditional permanent residentsSection 216(e) and section 216A(e) of such Act (8 U.S.C. 1186a(e), 1186b(e)) are each amended by inserting before the period at the end the following: , if the alien has had the conditional basis removed under this section. 
(e)District Court jurisdictionSection 336(b) of such Act (8 U.S.C. 1447(b)) is amended to read as follows: 
 
(b)If there is a failure to render a final administrative decision under section 335 before the end of the 180-day period after the date on which the Secretary of Homeland Security completes all examinations and interviews conducted under such section, as such terms are defined by the Secretary pursuant to regulations, the applicant may apply to the district court for the district in which the applicant resides for a hearing on the matter. Such court shall only have jurisdiction to review the basis for delay and remand the matter to the Secretary for the Secretary’s determination on the application.. 
(f)Conforming amendmentsSection 310(c) of such Act (8 U.S.C. 1421(c)) is amended— 
(1)by inserting , no later than the date that is 120 days after the Secretary’s final determination before seek; and 
(2)by striking the second sentence and inserting the following: The burden shall be upon the petitioner to show that the Secretary’s denial of the application was not supported by facially legitimate and bona fide reasons. Except in a proceeding under section 340, notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title, no court shall have jurisdiction to determine, or to review a determination of the Secretary made at any time regarding, for purposes of an application for naturalization, whether an alien is a person of good moral character, whether an alien understands and is attached to the principles of the Constitution of the United States, or whether an alien is well disposed to the good order and happiness of the United States.. 
(g)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, shall apply to any act that occurred before, on, or after such date, and shall apply to any application for naturalization or any other case or matter under the immigration laws pending on, or filed on or after, such date. 
610.Expedited removal for aliens inadmissible on criminal or security grounds 
(a)In generalSection 238(b) of the Immigration and Nationality Act (8 U.S.C. 1228(b)) is amended– 
(1)in paragraph (1)— 
(A)by striking Attorney General and inserting Secretary of Homeland Security in the exercise of discretion; and 
(B)by striking set forth in this subsection or and inserting set forth in this subsection, in lieu of removal proceedings under; 
(2)in paragraph (3), by striking paragraph (1) until 14 calendar days and inserting paragraph (1) or (3) until 7 calendar days; 
(3)by striking Attorney General each place it appears in paragraphs (3) and (4) and inserting Secretary of Homeland Security; 
(4)in paragraph (5)— 
(A)by striking described in this section and inserting described in paragraph (1) or (2); and 
(B)by striking the Attorney General may grant in the Attorney General’s discretion and inserting the Secretary of Homeland Security or the Attorney General may grant, in the discretion of the Secretary or Attorney General, in any proceeding; 
(5)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; and 
(6)by inserting after paragraph (2) the following new paragraph: 
 
(3)The Secretary of Homeland Security in the exercise of discretion may determine inadmissibility under section 212(a)(2) (relating to criminal offenses) and issue an order of removal pursuant to the procedures set forth in this subsection, in lieu of removal proceedings under section 240, with respect to an alien who— 
(A)has not been admitted or paroled; 
(B)has not been found to have a credible fear of persecution pursuant to the procedures set forth in section 235(b)(1)(B); and 
(C)is not eligible for a waiver of inadmissibility or relief from removal.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act but shall not apply to aliens who are in removal proceedings under section 240 of the Immigration and Nationality Act as of such date. 
611.Technical correction for effective date in change in inadmissibility for terrorists under REAL ID ActEffective as if included in the enactment of Public Law 109–13, sections 103(d)(1) and 105(a)(2)(A) of the REAL ID Act of 2005 (division B of such Public Law) are each amended by inserting , deportation, and exclusion after removal. 
612.Bar to good moral character 
(a)In generalSection 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)) is amended— 
(1)by inserting after paragraph (1) the following new paragraph: 
 
(2)one who the Secretary of Homeland Security or the Attorney General determines, in the unreviewable discretion of the Secretary or the Attorney General, to have been at any time an alien described in section 212(a)(3) or section 237(a)(4), which determination may be based upon any relevant information or evidence, including classified, sensitive, or national security information, and which shall be binding upon any court regardless of the applicable standard of review;; 
(2)in paragraph (8), by inserting , regardless whether the crime was classified as an aggravated felony at the time of conviction after (as defined in subsection (a)(43)); and 
(3)by striking the sentence following paragraph (9) and inserting the following: The fact that any person is not within any of the foregoing classes shall not preclude a discretionary finding for other reasons that such a person is or was not of good moral character. The Secretary and the Attorney General shall not be limited to the applicant’s conduct during the period for which good moral character is required, but may take into consideration as a basis for determination the applicant’s conduct and acts at any time.. 
(b)Aggravated felony effective dateSection 509(b) of the Immigration Act of 1990 (Public Law 101–649), as amended by section 306(a)(7) of the Miscellaneous and Technical Immigration and Naturalization Amendments of 1991 (Public Law 102–232) is amended to read as follows: 
 
(b)Effective dateThe amendment made by subsection (a) shall take effect on November 29, 1990, and shall apply to convictions occurring before, on, or after such date.. 
(c)Technical correction to the intelligence reform ActEffective as if included in the enactment of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458), section 5504(2) of such Act is amended by striking adding at the end and inserting inserting immediately after paragraph (8). 
(d)Effective datesThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act, shall apply to any act that occurred before, on, or after such date, and shall apply to any application for naturalization or any other benefit or relief or any other case or matter under the immigration laws pending on, or filed on or after, such date. 
613.Strengthening definitions of aggravated felony and conviction 
(a)In generalSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended— 
(1)by amending subparagraph (A) of paragraph (43) to read as follows: 
 
(A)murder, manslaughter, homicide, rape, or any sexual abuse of a minor, whether or not the minority of the victim is established by evidence contained in the record of conviction or by evidence extrinsic to the record of conviction;; and 
(2)in paragraph (48)(A), by inserting after and below clause (ii) the following: 
 
Any reversal, vacatur, expungement, or modification to a conviction, sentence, or conviction record that was granted to ameliorate the consequences of the conviction, sentence, or conviction record, or was granted for rehabilitative purposes, or for failure to advise the alien of the immigration consequences of a guilty plea or a determination of guilt, shall have no effect on the immigration consequences resulting from the original conviction. The alien shall have the burden of demonstrating that the reversal, vacatur, expungement, or modification was not granted to ameliorate the consequences of the conviction, sentence, or conviction record, for rehabilitative purposes, or for failure to advise the alien of the immigration consequences of a guilty plea or a determination of guilt.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to any act that occurred before, on, or after the date of the enactment of this Act and shall apply to any matter under the immigration laws pending on, or filed on or after, such date. 
614.Deportability for criminal offenses 
(a)In generalSection 237(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(3)(B)) is amended— 
(1)in clause (ii), by striking or at the end; 
(2)in clause (iii), by inserting or at the end; and 
(3)by inserting after clause (iii) the following new clause: 
 
(iv)of a violation of, or an attempt or a conspiracy to violate, subsection (a) or (b) of section 1425 of title 18, United States Code,. 
(b)Deportability; criminal offensesSection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)), as amended by section 608(b), is amended by adding at the end the following new subparagraph: 
 
(G)Social security and identification fraudAny alien who at any time after admission is convicted of a violation of (or a conspiracy or attempt to violate) an offense described in section 208 of the Social Security Act or section 1028 of title 18, United States Code is deportable.. 
(c)Effective dateThe amendments made by this section shall apply to any act that occurred before, on, or after the date of the enactment of this Act, and to all aliens who are required to establish admissibility on or after such date and in all removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date. 
615.Declaration of CongressCongress condemns rapes by smugglers along the international land border of the United States and urges in the strongest possible terms the Government of Mexico to work in coordination with United States Customs and Border Protection of the Department of Homeland Security take immediate action to prevent such rapes from occurring. 
616.Report on criminal alien prosecutionNot later than one year after the date of the enactment of this Act and annually thereafter, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report on the status of criminal alien prosecutions, including prosecutions of human smugglers. 
617.Determination of immigration status of individuals charged with Federal offenses 
(a)Responsibility of United States AttorneysBeginning 2 years after the date of the enactment of this Act, the office of the United States attorney that is prosecuting a criminal case in a Federal court— 
(1)shall determine, not later than 30 days after filing the initial pleadings in the case, whether each defendant in the case is lawfully present in the United States (subject to subsequent legal proceedings to determine otherwise); 
(2) 
(A)if the defendant is determined to be an alien lawfully present in the United States, shall notify the court in writing of the determination and the current status of the alien under the Immigration and Nationality Act; and 
(B)if the defendant is determined not to be lawfully present in the United States, shall notify the court in writing of the determination, the defendant’s alien status, and, to the extent possible, the country of origin or legal residence of the defendant; and 
(3)ensure that the information described in paragraph (2) is included in the case file and the criminal records system of the office of the United States attorney.The determination under paragraph (1) shall be made in accordance with guidelines of the Executive Office for Immigration Review of the Department of Justice. 
(b)Responsibilities of Federal courts 
(1)Modifications of records and case managements systemsNot later than 2 years after the date of the enactment of this Act, all Federal courts that hear criminal cases, or appeals of criminal cases, shall modify their criminal records and case management systems, in accordance with guidelines which the Director of the Administrative Office of the United States Courts shall establish, so as to enable accurate reporting of information described in paragraph (2) of subsection (a). 
(2)Data entriesBeginning 2 years after the date of the enactment of this Act, each Federal court described in paragraph (1) shall enter into its electronic records the information contained in each notification to the court under subsection (a)(2). 
(c)Annual report to CongressThe Director of the Administrative Office of the United States Courts shall include, in the annual report filed with the Congress under section 604 of title 28, United States Code— 
(1)statistical information on criminal trials of aliens in the courts and criminal convictions of aliens in the lower courts and upheld on appeal, including the type of crime in each case and including information on the legal status of the aliens; and 
(2)recommendations on whether additional court resources are needed to accommodate the volume of criminal cases brought against aliens in the Federal courts. 
(d)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2009 through 2014, such sums as may be necessary to carry out this Act. Funds appropriated pursuant to this subsection in any fiscal year shall remain available until expended. 
618.Increased criminal penalties for document fraud and crimes of violence 
(a)Document fraudSection 1546 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking not more than 25 years and inserting not less than 25 years; 
(B)by inserting and if the terrorism offense resulted in the death of any person, shall be punished by death or imprisoned for life, after section 2331 of this title)),; 
(C)by striking 20 years and inserting imprisoned not more than 40 years; 
(D)by striking 10 years and inserting imprisoned not more than 20 years; and 
(E)by striking 15 years and inserting imprisoned not more than 25 years; and 
(2)in subsection (b), by striking 5 years and inserting 10 years. 
(b)Crimes of violence 
(1)In generalTitle 18, United States Code, is amended by inserting after chapter 51 the following: 
 
52Illegal aliens 
 
Sec. 
1131. Enhanced penalties for certain crimes committed by illegal aliens. 
1131.Enhanced penalties for certain crimes committed by illegal aliens 
(a)Any alien unlawfully present in the United States, who commits, or conspires or attempts to commit, a crime of violence or a drug trafficking offense (as defined in section 924), shall be fined under this title and sentenced to not less than 5 years in prison. 
(b)If an alien who violates subsection (a) was previously ordered removed under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) on the grounds of having committed a crime, the alien shall be sentenced to not less than 15 years in prison. 
(c)A sentence of imprisonment imposed under this section shall run consecutively to any other sentence of imprisonment imposed for any other crime.. 
(2)Clerical amendmentThe table of chapters at the beginning of part I of title 18, United States Code, is amended by inserting after the item relating to chapter 51 the following: 
 
 
52.Illegal aliens1131.  
619.Laundering of monetary instrumentsSection 1956(c)(7)(D) of title 18, United States Code, is amended— 
(1)by inserting section 1590 (relating to trafficking with respect to peonage, slavery, involuntary serviture, or forced labor), after section 1363 (relating to destruction of property within the special maritime and territorial jurisdiction),; and 
(2)by inserting section 274(a) of the Immigration and Nationality Act (8 U.S.C.1324(a)) (relating to bringing in and harboring certain aliens), after section 590 of the Tariff Act of 1930 (19 U.S.C. 1590) (relating to aviation smuggling),. 
VIIEmployment Eligibility Verification 
AEmployment Eligibility Verification System 
701.Employment eligibility verification system 
(a)In generalSection 274A(b) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)) is amended by adding at the end the following: 
 
(7)Employment eligibility verification system 
(A)In generalThe Secretary of Homeland Security shall establish and administer a verification system through which the Secretary (or a designee of the Secretary, which may be a nongovernmental entity)— 
(i)responds to inquiries made by persons at any time through a toll-free telephone line and other toll-free electronic media concerning an individual’s identity and whether the individual is authorized to be employed; and 
(ii)maintains records of the inquiries that were made, of verifications provided (or not provided), and of the codes provided to inquirers as evidence of their compliance with their obligations under this section. 
(B)Initial responseThe verification system shall provide verification or a tentative nonverification of an individual’s identity and employment eligibility within 3 working days of the initial inquiry. If providing verification or tentative nonverification, the verification system shall provide an appropriate code indicating such verification or such nonverification. 
(C)Secondary verification process in case of tentative nonverificationIn cases of tentative nonverification, the Secretary shall specify, in consultation with the Commissioner of Social Security, an available secondary verification process to confirm the validity of information provided and to provide a final verification or nonverification within 10 working days after the date of the tentative nonverification. When final verification or nonverification is provided, the verification system shall provide an appropriate code indicating such verification or nonverification. 
(D)Design and operation of systemThe verification system shall be designed and operated— 
(i)to maximize its reliability and ease of use by persons and other entities consistent with insulating and protecting the privacy and security of the underlying information; 
(ii)to respond to all inquiries made by such persons and entities on whether individuals are authorized to be employed and to register all times when such inquiries are not received; 
(iii)with appropriate administrative, technical, and physical safeguards to prevent unauthorized disclosure of personal information; and 
(iv)to have reasonable safeguards against the system’s resulting in unlawful discriminatory practices based on national origin or citizenship status, including— 
(I)the selective or unauthorized use of the system to verify eligibility; 
(II)the use of the system prior to an offer of employment; or 
(III)the exclusion of certain individuals from consideration for employment as a result of a perceived likelihood that additional verification will be required, beyond what is required for most job applicants. 
(E)Responsibilities of the Commissioner of Social SecurityAs part of the verification system, the Commissioner of Social Security, in consultation with the Secretary of Homeland Security (and any designee of the Secretary selected to establish and administer the verification system), shall establish a reliable, secure method, which, within the time periods specified under subparagraphs (B) and (C), compares the name and social security account number provided in an inquiry against such information maintained by the Commissioner in order to validate (or not validate) the information provided regarding an individual whose identity and employment eligibility must be confirmed, the correspondence of the name and number, and whether the individual has presented a social security account number that is not valid for employment. The Commissioner shall not disclose or release social security information (other than such verification or nonverification) except as provided for in this section or section 205(c)(2)(I) of the Social Security Act. 
(F)Responsibilities of the Secretary of Homeland Security 
(i)As part of the verification system, the Secretary of Homeland Security (in consultation with any designee of the Secretary selected to establish and administer the verification system), shall establish a reliable, secure method, which, within the time periods specified under subparagraphs (B) and (C), compares the name and alien identification or authorization number which are provided in an inquiry against such information maintained by the Secretary in order to validate (or not validate) the information provided, the correspondence of the name and number, and whether the alien is authorized to be employed in the United States. 
(ii)When a single employer has submitted to the verification system pursuant to paragraph (3)(A) the identical social security account number in more than one instance, or when multiple employers have submitted to the verification system pursuant to such paragraph the identical social security account number, in a manner which indicates the possible fraudulent use of that number, the Secretary of Homeland Security shall conduct an investigation, within the time periods specified in subparagraphs (B) and (C), in order to ensure that no fraudulent use of a social security account number has taken place. If the Secretary has selected a designee to establish and administer the verification system, the designee shall notify the Secretary when a single employer has submitted to the verification system pursuant to paragraph (3)(A) the identical social security account number in more than one instance, or when multiple employers have submitted to the verification system pursuant to such paragraph the identical social security account number, in a manner which indicates the possible fraudulent use of that number. The designee shall also provide the Secretary with all pertinent information, including the name and address of the employer or employers who submitted the relevant social security account number, the relevant social security account number submitted by the employer or employers, and the relevant name and date of birth of the employee submitted by the employer or employers. 
(G)Updating informationThe Commissioner of Social Security and the Secretary of Homeland Security shall update their information in a manner that promotes the maximum accuracy and shall provide a process for the prompt correction of erroneous information, including instances in which it is brought to their attention in the secondary verification process described in subparagraph (C). 
(H)Limitation on use of the verification system and any related systems 
(i)In generalNotwithstanding any other provision of law, nothing in this paragraph shall be construed to permit or allow any department, bureau, or other agency of the United States Government to utilize any information, data base, or other records assembled under this paragraph for any other purpose other than as provided for. 
(ii)No national identification cardNothing in this paragraph shall be construed to authorize, directly or indirectly, the issuance or use of national identification cards or the establishment of a national identification card. 
(I)Federal Tort Claims ActIf an individual alleges that the individual would not have been dismissed from a job but for an error of the verification mechanism, the individual may seek compensation only through the mechanism of the Federal Tort Claims Act, and injunctive relief to correct such error. No class action may be brought under this subparagraph. 
(J)Protection from liability for actions taken on the basis of informationNo person or entity shall be civilly or criminally liable for any action taken in good faith reliance on information provided through the employment eligibility verification mechanism established under this paragraph.. 
(b)Repeal of provision relating to evaluations and changes in employment verificationSection 274A(d) (8 U.S.C. 1324a(d)) is repealed. 
702.Employment eligibility verification processSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended— 
(1)in subsection (a)(3), by inserting “(A)” after “Defense.—”, and by adding at the end the following: 
 
(B)Failure to seek and obtain verificationIn the case of a person or entity in the United States that hires, or continues to employ, an individual, or recruits or refers an individual for employment, the following requirements apply: 
(i)Failure to seek verification 
(I)In generalIf the person or entity has not made an inquiry, under the mechanism established under subsection (b)(7), seeking verification of the identity and work eligibility of the individual, by not later than the end of 3 working days (as specified by the Secretary of Homeland Security) after the date of the hiring, the date specified in subsection (b)(8)(B) for previously hired individuals, or before the recruiting or referring commences, the defense under subparagraph (A) shall not be considered to apply with respect to any employment, except as provided in subclause (II). 
(II)Special rule for Failure of verification mechanismIf such a person or entity in good faith attempts to make an inquiry in order to qualify for the defense under subparagraph (A) and the verification mechanism has registered that not all inquiries were responded to during the relevant time, the person or entity can make an inquiry until the end of the first subsequent working day in which the verification mechanism registers no nonresponses and qualify for such defense. 
(ii)Failure to obtain verificationIf the person or entity has made the inquiry described in clause (i)(I) but has not received an appropriate verification of such identity and work eligibility under such mechanism within the time period specified under subsection (b)(7)(B) after the time the verification inquiry was received, the defense under subparagraph (A) shall not be considered to apply with respect to any employment after the end of such time period.; 
(2)by amending subparagraph (A) of subsection (b)(1) to read as follows: 
 
(A)In generalThe person or entity must attest, under penalty of perjury and on a form designated or established by the Secretary by regulation, that it has verified that the individual is not an unauthorized alien by— 
(i)obtaining from the individual the individual’s social security account number and recording the number on the form (if the individual claims to have been issued such a number), and, if the individual does not attest to United States citizenship under paragraph (2), obtaining such identification or authorization number established by the Department of Homeland Security for the alien as the Secretary of Homeland Security may specify, and recording such number on the form; and 
(ii) 
(I)examining a document described in subparagraph (B); or 
 (II)examining a document described in subparagraph (C) and a document described in subparagraph (D).A person or entity has complied with the requirement of this paragraph with respect to examination of a document if the document reasonably appears on its face to be genuine, reasonably appears to pertain to the individual whose identity and work eligibility is being verified, and, if the document bears an expiration date, that expiration date has not elapsed. If an individual provides a document (or combination of documents) that reasonably appears on its face to be genuine, reasonably appears to pertain to the individual whose identity and work eligibility is being verified, and is sufficient to meet the first sentence of this paragraph, nothing in this paragraph shall be construed as requiring the person or entity to solicit the production of any other document or as requiring the individual to produce another document.; 
(3)in subsection (b)(1)(D)— 
(A)in clause (i), by striking or such other personal identification information relating to the individual as the Attorney General finds, by regulation, sufficient for purposes of this section; and 
(B)in clause (ii), by inserting before the period and that contains a photograph of the individual; 
(4)in subsection (b)(2), by adding at the end the following: The individual must also provide that individual’s social security account number (if the individual claims to have been issued such a number), and, if the individual does not attest to United States citizenship under this paragraph, such identification or authorization number established by the Department of Homeland Security for the alien as the Secretary may specify.; and 
(5)by amending paragraph (3) of subsection (b) to read as follows: 
 
(3)Retention of verification form and verification 
(A)In generalAfter completion of such form in accordance with paragraphs (1) and (2), the person or entity must— 
(i)retain a paper, microfiche, microfilm, or electronic version of the form and make it available for inspection by officers of the Department of Homeland Security, the Special Counsel for Immigration-Related Unfair Employment Practices, or the Department of Labor during a period beginning on the date of the hiring, recruiting, or referral of the individual or the date of the completion of verification of a previously hired individual and ending— 
(I)in the case of the recruiting or referral of an individual, three years after the date of the recruiting or referral; 
(II)in the case of the hiring of an individual, the later of— 
(aa)three years after the date of such hiring; or 
(bb)one year after the date the individual’s employment is terminated; and 
(III)in the case of the verification of a previously hired individual, the later of— 
(aa)three years after the date of the completion of verification; or 
(bb)one year after the date the individual’s employment is terminated; 
(ii)make an inquiry, as provided in paragraph (7), using the verification system to seek verification of the identity and employment eligibility of an individual, by not later than the end of 3 working days (as specified by the Secretary of Homeland Security) after the date of the hiring or in the case of previously hired individuals, the date specified in subsection (b)(8)(B), or before the recruiting or referring commences; and 
(iii)may not commence recruitment or referral of the individual until the person or entity receives verification under subparagraph (B)(i) or (B)(iii). 
(B)Verification 
(i)Verification receivedIf the person or other entity receives an appropriate verification of an individual’s identity and work eligibility under the verification system within the time period specified, the person or entity shall record on the form an appropriate code that is provided under the system and that indicates a final verification of such identity and work eligibility of the individual. 
(ii)Tentative nonverification receivedIf the person or other entity receives a tentative nonverification of an individual’s identity or work eligibility under the verification system within the time period specified, the person or entity shall so inform the individual for whom the verification is sought. If the individual does not contest the nonverification within the time period specified, the nonverification shall be considered final. The person or entity shall then record on the form an appropriate code which has been provided under the system to indicate a tentative nonverification. If the individual does contest the nonverification, the individual shall utilize the process for secondary verification provided under paragraph (7). The nonverification will remain tentative until a final verification or nonverification is provided by the verification system within the time period specified. In no case shall an employer terminate employment of an individual because of a failure of the individual to have identity and work eligibility confirmed under this section until a nonverification becomes final. Nothing in this clause shall apply to a termination of employment for any reason other than because of such a failure. 
(iii)Final verification or nonverification receivedIf a final verification or nonverification is provided by the verification system regarding an individual, the person or entity shall record on the form an appropriate code that is provided under the system and that indicates a verification or nonverification of identity and work eligibility of the individual. 
(iv)Extension of timeIf the person or other entity in good faith attempts to make an inquiry during the time period specified and the verification system has registered that not all inquiries were received during such time, the person or entity may make an inquiry in the first subsequent working day in which the verification system registers that it has received all inquiries. If the verification system cannot receive inquiries at all times during a day, the person or entity merely has to assert that the entity attempted to make the inquiry on that day for the previous sentence to apply to such an inquiry, and does not have to provide any additional proof concerning such inquiry. 
(v)Consequences of nonverification 
(I)Termination or notification of continued employmentIf the person or other entity has received a final nonverification regarding an individual, the person or entity may terminate employment of the individual (or decline to recruit or refer the individual). If the person or entity does not terminate employment of the individual or proceeds to recruit or refer the individual, the person or entity shall notify the Secretary of Homeland Security of such fact through the verification system or in such other manner as the Secretary may specify. 
(II)Failure to notifyIf the person or entity fails to provide notice with respect to an individual as required under subclause (I), the failure is deemed to constitute a violation of subsection (a)(1)(A) with respect to that individual. 
(vi)Continued employment after final nonverificationIf the person or other entity continues to employ (or to recruit or refer) an individual after receiving final nonverification, a rebuttable presumption is created that the person or entity has violated subsection (a)(1)(A).. 
703.Expansion of employment eligibility verification system to previously hired individuals and recruiting and referring 
(a)Application to recruiting and referringSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended— 
(1)in subsection (a)(1)(A), by striking for a fee; 
(2)in subsection (a)(1), by amending subparagraph (B) to read as follows: 
 
(B)to hire, continue to employ, or to recruit or refer for employment in the United States an individual without complying with the requirements of subsection (b).; 
(3)in subsection (a)(2) by striking after hiring an alien for employment in accordance with paragraph (1), and inserting after complying with paragraph (1),; and 
(4)in subsection (a)(3), as amended by section 702, is further amended by striking hiring, and inserting hiring, employing, each place it appears. 
(b)Employment eligibility verification for previously hired individualsSection 274A(b) of such Act (8 U.S.C. 1324a(b)), as amended by section 701(a), is amended by adding at the end the following new paragraph: 
 
(8)Use of employment eligibility verification system for previously hired individuals 
(A)On a voluntary basisBeginning on the date that is 2 years after the date of the enactment of the Border Enforcement, Employment Verification, and Illegal Immigration Control Actand until the date specified in subparagraph (B)(iii), a person or entity may make an inquiry, as provided in paragraph (7), using the verification system to seek verification of the identity and employment eligibility of any individual employed by the person or entity, as long as it is done on a nondiscriminatory basis. 
(B)On a mandatory basis 
(i)A person or entity described in clause (ii) must make an inquiry as provided in paragraph (7), using the verification system to seek verification of the identity and employment eligibility of all individuals employed by the person or entity who have not been previously subject to an inquiry by the person or entity by the date three years after the date of enactment of the Border Enforcement, Employment Verification, and Illegal Immigration Control Act. 
(ii)A person or entity is described in this clause if it is a Federal, State, or local governmental body (including the Armed Forces of the United States), or if it employs individuals working in a location that is a Federal, State, or local government building, a military base, a nuclear energy site, a weapon site, an airport, or that contains critical infrastructure (as defined in section 1016(e) of the Critical Infrastructure Protection Act of 2001 (42 U.S.C. 5195c(e))), but only to the extent of such individuals. 
(iii)All persons and entities other than those described in clause (ii) must make an inquiry, as provided in paragraph (7), using the verification system to seek verification of the identity and employment eligibility of all individuals employed by the person or entity who have not been previously subject to an inquiry by the person or entity by the date six years after the date of enactment of the Border Enforcement, Employment Verification, and Illegal Immigration Control Act.. 
704.Basic pilot programSection 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by striking at the end of the 11-year period beginning on the first day the pilot program is in effect and inserting two years after the enactment of the Border Enforcement, Employment Verification, and Illegal Immigration Control Act. 
705.Hiring hallsSection 274A(h) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)) is amended by adding at the end the following new paragraph: 
 
(4)Recruitment and referralAs used in this section, the term refer means the act of sending or directing a person or transmitting documentation or information to another, directly or indirectly, with the intent of obtaining employment in the United States for such person. Generally, only persons or entities referring for remuneration (whether on a retainer or contingency basis) are included in the definition. However, labor service agencies, whether public, private, for-profit, or nonprofit, that refer, dispatch, or otherwise facilitate the hiring of workers for any period of time by a third party are included in the definition whether or not they receive remuneration. As used in this section the term recruit means the act of soliciting a person, directly or indirectly, and referring the person to another with the intent of obtaining employment for that person. Generally, only persons or entities recruiting for remunerations (whether on a retainer or contingency basis) are included in the definition. However, labor service agencies, whether public, private, for-profit, or nonprofit that refer, dispatch, or otherwise facilitate the hiring of workers for any period of time by a third party are included in the definition whether or not they receive remuneration.. 
706.PenaltiesSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended— 
(1)in subsection (e)(4)— 
(A)in subparagraph (A), in the matter before clause (i), by inserting , subject to paragraphs (10) through (12), after in an amount; 
(B)in subparagraph (A)(i), by striking not less than $250 and not more than $2,000 and inserting not less than $5,000 and not more than $7,500; 
(C)in subparagraph (A)(ii), by striking not less than $2,000 and not more than $5,000 and inserting not less than $10,000 and not more than $15,000; 
(D)in subparagraph (A)(iii), by striking not less than $3,000 and not more than $10,000 and inserting not less than $25,000 and not more than $40,000; and 
(E)by amending subparagraph (B) to read as follows: 
 
(B)may require the person or entity to take such other remedial action as is appropriate.; 
(2)in subsection (e)(5)— 
(A)by inserting , subject to paragraphs (10) through (12), after in an amount; 
(B)by striking $100 and inserting $1,000; 
(C)by striking $1,000 and inserting $25,000; 
(D)by striking the size of the business of the employer being charged, the good faith of the employer and inserting the good faith of the employer being charged; and 
(E)by adding at the end the following sentence: Failure by a person or entity to utilize the employment eligibility verification system as required by law, or providing information to the system that the person or entity knows or reasonably believes to be false, shall be treated as a violation of subsection (a)(1)(A).; 
(3)by adding at the end of subsection (e) the following new paragraphs: 
 
(10)Mitigation of civil money penalties for smaller employersIn the case of imposition of a civil penalty under paragraph (4)(A) with respect to a violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of employment by an employer and in the case of imposition of a civil penalty under paragraph (5) for a violation of subsection (a)(1)(B) for hiring by an employer, the dollar amounts otherwise specified in the respective paragraph shall be reduced as follows: 
(A)In the case of an employer with an average of fewer than 26 full-time equivalent employees (as defined by the Secretary of Homeland Security), the amounts shall be reduced by 60 percent. 
(B)In the case of an employer with an average of at least 26, but fewer than 101, full-time equivalent employees (as so defined), the amounts shall be reduced by 40 percent. 
(C)In the case of an employer with an average of at least 101, but fewer than 251, full-time equivalent employees (as so defined), the amounts shall be reduced by 20 percent.The last sentence of paragraph (4) shall apply under this paragraph in the same manner as it applies under such paragraph. 
(11)Exemption from penalty for initial good faith violationIn the case of imposition of a civil penalty under paragraph (4)(A) with respect to a violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of employment or recruitment or referral by person or entity and in the case of imposition of a civil penalty under paragraph (5) for a violation of subsection (a)(1)(B) for hiring or recruitment or referral by a person or entity, the penalty otherwise imposed shall be waived if the violator establishes that it was the first such violation of such provision by the violator and the violator acted in good faith. 
(12)SAFE harbor for contractorsA person or other entity shall not be liable for a penalty under paragraph (4)(A) with respect to the violation of subsection (a)(1)(A), (a)(1)(B), or (a)(2) with respect to the hiring or continuation of employment of an unauthorized alien by a subcontractor of that person or entity unless the person or entity knew that the subcontractor hired or continued to employ such alien in violation of such subsection.. 
(4)by amending paragraph (1) of subsection (f) to read as follows: 
 
(1)Criminal penaltyAny person or entity which engages in a pattern or practice of violations of subsection (a)(1) or (2) shall be fined not more than $50,000 for each unauthorized alien with respect to which such a violation occurs, imprisoned for not less than one year, or both, notwithstanding the provisions of any other Federal law relating to fine levels.; and 
(5)in subsection (f)(2), by striking Attorney General each place it appears and inserting Secretary of Homeland Security. 
707.Report on Social Security card-based employment eligibility verification 
(a)Report 
(1)In generalNot later than 9 months after the date of the enactment of this Act, the Commissioner of Social Security, in consultation with the Secretary of Treasury, the Secretary of Homeland Security, and the Attorney General, shall submit a report to Congress that includes an evaluation of the following requirements and changes: 
(A)A requirement that social security cards that are made of a durable plastic or similar material and that include an encrypted, machine-readable electronic identification strip and a digital photograph of the individual to whom the card is issued, be issued to each individual (whether or not a United States citizen) who— 
(i)is authorized to be employed in the United States; 
(ii)is seeking employment in the United States; and 
(iii)files an application for such card, whether as a replacement of an existing social security card or as a card issued in connection with the issuance of a new social security account number. 
(B)The creation of a unified database to be maintained by the Department of Homeland Security and comprised of data from the Social Security Administration and the Department of Homeland Security specifying the work authorization of individuals (including both United States citizens and noncitizens) for the purpose of conducting employment eligibility verification. 
(C)A requirement that all employers verify the employment eligibility of all new hires using the social security cards described in subparagraph (A) and a phone, electronic card-reading, or other mechanism to seek verification of employment eligibility through the use of the unified database described in subparagraph (B). 
(2)Items included in reportThe report under paragraph (1) shall include an evaluation of each of the following: 
(A)Projected cost, including the cost to the Federal Government, State and local governments, and the private sector. 
(B)Administrability. 
(C)Potential effects on— 
(i)employers; 
(ii)employees, including employees who are United States citizens as well as those that are not citizens; 
(iii)tax revenue; and 
(iv)privacy. 
(D)The extent to which employer and employee compliance with immigration laws would be expected to improve. 
(E)Any other relevant information. 
(3)AlternativesThe report under paragraph (1) also shall examine any alternatives to achieve the same goals as the requirements and changes described in paragraph (1) but that involve lesser cost, lesser burden on those affected, or greater ease of administration. 
(b)Inspector General reviewNot later than 3 months after the report is submitted under subsection (a), the Inspector General of the Social Security Administration, in consultation with the Inspectors General of the Department of Treasury, the Department of Homeland Security, and the Department of Justice, shall send to the Congress an evaluation of the such report. 
708.Extension of preemption to required construction of day laborer sheltersParagraph 274A(h)(2) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(2)) is amended— 
(1)by striking imposing, and inserting a dash and (A) imposing; 
(2)by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(B)Requiring as a condition of conducting, continuing, or expanding a business that a business entity— 
(i)provide, build, fund, or maintain a shelter, structure, or designated area for use by day laborers at or near its place of business; or 
(ii)take other steps that facilitate the employment of day laborers by others. 
709.Effective dateThis title and the amendments made by this title shall take effect on the date of enactment of this Act, except that the requirements of persons and entities to comply with the employment eligibility verification process takes effect on the date that is two years after such date. 
710.Limitation on verification responsibilities of Commissioner of Social SecurityThe Commissioner of Social Security is authorized to perform activities with respect to carrying out the Commissioner’s responsibilities in this title or the amendments made by this title, but only to the extent (except for the purpose of carrying out section 707) the Secretary of Homeland Security has provided, in advance, funds to cover the Commissioner’s full costs in carrying out such responsibilities. In no case shall funds from the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund be used to carry out such responsibilities. 
711.Report on employment eligibility verification systemNot later than one year after the implementation of the employment eligibility verification system and one year thereafter, the Secretary of Homeland Security shall submit to Congress a report on the progress and problems associated with implementation of the system, including information relating to the most efficient use of the system by small businesses. 
BEmployment Eligibility Verification and Anti-Identity Theft Act 
721.Short titleThis subtitle may be cited as the Employment Eligibility Verification and Anti-Identity Theft Act.  
722.Requiring agencies to send no-match letters 
(a)Social security administrationThe Commissioner of the Social Security Administration shall send a written notice to a person or entity each time that the combination of name and Social Security account number submitted by the person or entity for an individual does not match Social Security Administration records.  
(b)Department of homeland securityThe Secretary of Homeland Security shall send a written notice to a person or entity each time that such Secretary determines that an immigration status document or employment authorization document presented or referenced by an individual during the process of completing the attestations required by the person or entity for employment eligibility verification was assigned to another person, or that there is no agency record that the document was assigned to any person.  
723.Requiring employers to take action upon receipt of a no-match letterBeginning on the date that is 6 months after the date of the enactment of this Act, a person or entity that has received a written notice under section 312 shall, within 3 business days of receiving such notice, verify the individual’s employment authorization and identity through the verification system established under section 314.  
724.Verification systemNot later than 6 months after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Commissioner of the Social Security Administration, as appropriate, shall establish and administer a verification system through which persons or entities that have received written notice under section 312 shall verify an individual’s employment authorization and identity.  
725.Design and operation of systemThe verification system established under section 314 shall be designed and operated— 
(1)to maximize its reliability and ease of use, consistent with insulating and protecting the privacy and security of the underlying information;  
(2)to respond to all required inquiries under this subtitle regarding whether individuals are authorized to be employed and to register all times when such inquiries are not received;  
(3)with appropriate administrative, technical, and physical safeguards to prevent unauthorized disclosure of personal information; and  
(4)to have reasonable safeguards against the system’s resulting in unlawful discriminatory practices based on national origin or citizenship status, including— 
(A)the selective or unauthorized use of the system to verify eligibility;  
(B)the use of the system prior to an offer of employment; or  
(C)the exclusion of certain individuals from consideration for employment as a result of a perceived likelihood that additional verification will be required, beyond what is required for most job applicants.  
726.Extension of timeIf a person or entity in good faith attempts to make an inquiry during the time period specified and the verification system established under section 314 has registered that not all inquiries were received during such time, the person or entity may make an inquiry on the first subsequent working day in which the verification system registers that it has received all inquiries. If the verification system cannot receive inquiries at all times during a day, the person or entity merely has to assert that the entity attempted to make the inquiry on that day for the previous sentence to apply to such an inquiry, and does not have to provide any additional proof concerning such inquiry.  
727.Retention of proof of verification completionAfter completion of the verification process established under section 314, a person or entity shall retain a paper, microfiche, microfilm, or electronic version of the form received through the verification process (or, in the case of a telephonic verification, a paper, microfiche, microfilm, or electronic record of the telephonic verification code number) and make it available for inspection by officers of the Department of Homeland Security, the Special Counsel for Immigration-Related Unfair Employment Practices, or the Department of Labor for 3 years after the date on which the form or telephonic verification code number was received.  
728.Termination of employment 
(a)Burden on individual To resolve errorsIf a person or entity has received an initial nonverification regarding an individual from the verification system established under section 315, the person or entity shall notify the individual in writing within 1 business day of such receipt. In such notice, the person or entity shall advise the individual that the burden is on the individual to resolve any error in the verification mechanism not later than 30 days after the date on which the notice is issued. Such notice shall also state that the person or entity shall be required to verify once again the individual’s employment authorization and identity through the verification system established under section 315, and to terminate any employment in the United States, and any recruitment, hiring, or referral for employment in the United States, of the individual, if a final nonverification is received.  
(b)Additional verificationA person or entity that has issued a notice under subsection (a) shall, within 33 business days of such issuance, verify once again the individual’s employment authorization and identity through the verification system established under section 314. Sections 316 and 317 shall apply to such final verification in the same manner as such sections applied to the initial verification.  
729.Final verification 
(a)Within 7 days of receiving final nonverification for an individual, the person or entity issued a notice under section 312(a) of this Act shall provide the Commissioner of Social Security with a copy of such individual’s verification form as described in section 274A(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)(3)) in addition to any other information regarding the last known name, address, and location of such individual.  
(b)Within 3 business days of receiving such notification, the Commissioner of Social Security shall provide such information to the Secretary of Homeland Security.  
730.Employer violationsA person or entity shall be considered to have violated section 274A(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(1)(A)) if the person or entity— 
(1)continues to employ in the United States, or recruits, hires, or refers for employment in the United States, an individual after receiving a final nonverification regarding an individual from the verification system established under section 314; or  
(2)otherwise fails to take an action required under this subtitle.  
731.Limitation on use 
(a)In generalNotwithstanding any other provision of law, nothing in this subtitle shall be construed to permit or allow any department, bureau, or other agency of the United States Government to utilize any information, data base, or other records assembled under this subtitle for any other purpose other than as provided for under this subtitle.  
(b)No national identification cardNothing in this subtitle shall be construed to authorize, directly or indirectly, the issuance or use of national identification cards or the establishment of a national identification card.  
732.Federal Tort Claims Act remedyIf an individual alleges that the individual would not have been dismissed from a job but for an error of the verification mechanism, the individual may seek compensation only through the mechanism of chapter 171 of title 28, United States Code (popularly known as the Federal Tort Claims Act), and injunctive relief to correct such error. No class action may be brought under this subtitle.  
733.Protection from liability for actions taken on the basis of informationNo person or entity shall be civilly or criminally liable for any action taken in good faith reliance on information provided through the employment eligibility verification mechanism established under this subtitle.  
CImproved Security for Birth Certificates 
741.Definitions 
(a)Applicability of DefinitionsExcept as otherwise specifically provided, the definitions contained in section 201 of the REAL ID Act of 2005 (division B of Public Law 109–13) apply to this subtitle.  
(b)Other DefinitionsIn this subtitle, the following definitions apply: 
(1)Birth certificateThe term birth certificate means a certificate of birth— 
(A)for an individual (regardless of where born)— 
(i)who is a citizen or national of the United States at birth; and  
(ii)whose birth is registered in the United States; and  
(B)that— 
(i)is issued by a Federal, State, or local government agency or authorized custodian of record and produced from birth records maintained by such agency or custodian of record; or  
(ii)is an authenticated copy, issued by a Federal, State, or local government agency or authorized custodian of record, of an original certificate of birth issued by such agency or custodian of record.  
(2)Full legal nameThe term full legal name means the complete name of the person, including the birth name as recorded in the state and or nation of birth, as applicable, and any suffixes or names appended through lawful action through marriage, adoption or lawful name change.  
(3)RegistrantThe term registrant means, with respect to a birth certificate, the person whose birth is registered on the certificate.  
(4)StateThe term State has the the meaning given such term in section 201 of the REAL ID Act of 2005 (division B of Public Law 109–13), except that New York City shall be treated as a State separate from New York.  
742.Applicability of minimum standards to local governmentsThe minimum standards in this subtitle applicable to birth certificates issued by a State shall also apply to birth certificates issued by a local government in the State. It shall be the responsibility of the State to ensure that local governments in the State comply with the minimum standards.  
743.Minimum standards for Federal recognition 
(a)Minimum Standards for Federal Use 
(1)In generalBeginning 3 years after the date of the enactment of this Act, a Federal agency may not accept, for any official purpose, a birth certificate issued by a State to any person unless the State is meeting the requirements of this section.  
(2)State certificationsThe Secretary shall determine whether a State is meeting the requirements of this section based on certifications made by the State to the Secretary. Such certifications shall be made at such times and in such manner as the Secretary, in consultation with the Secretary of Health and Human Services, may prescribe by regulation.  
(b)Minimum Document StandardsTo meet the requirements of this section, a State shall include, on each birth certificate issued to a person by the State, the use of safety paper, the seal of the issuing custodian of record, and such other features as the Secretary may determine necessary to prevent tampering, counterfeiting, and otherwise duplicating the birth certificate for fraudulent purposes. The Secretary may not require a single design to which birth certificates issued by all States must conform. However, the Secretary shall require a minimum standard set of security features incorporated into birth certificates issued by all States, such as digital watermarks, so that validation of such security features can be affordably made be law enforcement officials, by motor vehicle administrators, and State and Federal officials.  
(c)Minimum Issuance Standards 
(1)In generalTo meet the requirements of this section, a State shall require and verify the following information from the requestor before issuing an authenticated copy of a birth certificate: 
(A)The name on the birth certificate.  
(B)The date and location of the birth.  
(C)The mother’s maiden name.  
(D)Substantial proof of the requestor’s identity.  
(E)Where available, authentication of identity through comparison with a biometric identifier.  
(2)Issuance to persons not named on birth certificateTo meet the requirements of this section, in the case of a request by a person who is not named on the birth certificate, a State must require the presentation of legal authorization to request the birth certificate before issuance.  
(3)Issuance to family membersNot later than one year after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Health and Human Services and the States, shall establish minimum standards for issuance of a birth certificate to specific family members, their authorized representatives, and others who demonstrate that the certificate is needed for the protection of the requestor’s personal or property rights.  
(4)WaiversA State may waive the requirements set forth in subparagraphs (A) through (C) of subsection (c)(1) in exceptional circumstances, such as the incapacitation of the registrant.  
(5)Applications by electronic meansTo meet the requirements of this section, for applications by electronic means, through the mail or by phone or fax, a State shall employ third party verification, or equivalent verification, of the identity of the requestor.  
(6)Verification of documentsTo meet the requirements of this section, a State shall verify the documents used to provide proof of identity of the requestor.  
(d)Other RequirementsTo meet the requirements of this section, a State shall adopt, at a minimum, the following practices in the issuance and administration of birth certificates: 
(1)Establish and implement minimum building security standards for State and local vital record offices.  
(2)Restrict public access to birth certificates and information gathered in the issuance process to ensure that access is restricted to entities with which the State has a binding privacy protection agreement.  
(3)Subject all persons with access to vital records to appropriate security clearance requirements.  
(4)Establish fraudulent document recognition training programs for appropriate employees engaged in the issuance process.  
(5)Establish and implement internal operating system standards for paper and for electronic systems.  
(6)Establish a central electronic database that— 
(A)is maintained in a physically secure environment so that unauthorized access can be prevented;  
(B)is linked through the Electronic Verification of Vital Event System (EVVES) established under section 345 or an equivalent system to provide interoperative data exchange with other States and with Federal agencies, subject to privacy restrictions and confirmation of the authority and identity of the requestor; and  
(C)incorporates within its records, to ensure process integrity, the full legal name of any authorized requestor, the date of the request, and the relationship to the person whose birth is recorded on the birth certificate.  
(7)Ensure that birth and death records are matched in a comprehensive and timely manner, and that all electronic birth records and paper birth certificates of decedents are marked deceased.  
(8)Cooperate with the Secretary in the implementation of electronic verification of vital events under section 345.  
744.Establishment of electronic birth and death registration systemsIn consultation with the Secretary of Health and Human Services and the Commissioner of Social Security, the Secretary shall take the following actions: 
(1)Work with the States to establish a common data set and common data exchange protocol for electronic birth registration systems and death registration systems.  
(2)Coordinate requirements for such systems to align with a national model.  
(3)Ensure that fraud prevention is built into the design of electronic vital registration systems in the collection of vital event data, the issuance of birth certificates, and the exchange of data among government agencies.  
(4)Ensure that electronic systems for issuing birth certificates, in the form of printed abstracts of birth records or digitized images, employ a common format of the certified copy, so that those requiring such documents can quickly confirm their validity.  
(5)Establish uniform field requirements for State birth registries.  
(6)Not later than 1 year after the date of the enactment of this Act, establish a process with the Department of Defense that will result in the sharing of data, with the States and the Social Security Administration, regarding deaths of United States military personnel and the birth and death of their dependents.  
(7)Not later than 1 year after the date of the enactment of this Act, establish a process with the Department of State to improve registration, notification, and the sharing of data with the States and the Social Security Administration, regarding births and deaths of United States citizens abroad.  
(8)Not later than 3 years after the date of establishment of databases provided for under this section, require States to record and retain electronic records of pertinent identification information collected from requestors who are not the registrants.  
(9)Not later than 6 months after the date of the enactment of this Act, submit to Congress, a report on whether there is a need for Federal laws to address penalties for fraud and misuse of vital records and whether violations are sufficiently enforced.  
745.Electronic verification of vital events 
(a)Lead AgencyThe Secretary shall lead the implementation of the Electronic Verification of Vital Events System for the purpose of verifying a person’s birth and death.  
(b)RegulationsIn carrying out subsection (a), the Secretary shall issue regulations to establish a means by which authorized Federal and State agency users with a single interface will be able to generate an electronic query to any participating vital records jurisdiction throughout the Nation to verify the contents of a paper birth certificate. Pursuant to the regulations, an electronic response from the participating vital records jurisdiction as to whether there is a birth record in their database that matches the paper birth certificate will be returned to the user, along with an indication if the matching birth record has been flagged deceased. The regulations shall take effect not later than 5 years after the date of the enactment of this Act.  
746.Grants to States 
(a)In GeneralThe Secretary is authorized to award grants to States to modernize State birth and death certificate records and otherwise to satisfy the requirements of this subtitle. On an expedited basis, the Secretary shall award grants or contracts for the purpose of improving the accuracy and electronic availability of States’ records of births, deaths, and of other records necessary for implementation of the Electronic Verification of Vital Events System established in section 345, and as otherwise necessary to advance the purposes of this subtitle.  
(b)Regulation complianceA State that does fails to certify the State’s intent to comply with the regulations issued to implement this subtitle not later than December 31, 2013, or that does not submit a compliance plan acceptable to the Secretary is not eligible for a grant under subsection (a).  
(c)DurationGrants may be awarded under this section during fiscal years 2009 through 2017.  
(d)Eligible recipientsIf the Secretary of Homeland Security determines that compliance with this subtitle can best be achieved by awarding grants or contracts to a State, a group of States, a government agency, a chartered nonprofit organization, or a private entity, the Secretary may utilize funds under this section to award such grants or contracts.  
(e)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary for each of the fiscal years 2009 through 2013 such sums as may be necessary to carry out this chapter.  
747.Authority 
(a)Participation With Federal Agencies and StatesAll authority to issue regulations, certify standards, and issue grants under this chapter shall be carried out by the Secretary, with the concurrence of the Secretary of Health and Human Services and in consultation with State vital statistics offices and appropriate Federal agencies.  
(b)Extensions of DeadlinesThe Secretary may grant to a State an extension of time to meet the requirements of section 329(a)(1) if the State provides adequate justification for noncompliance.  
748.RepealSection 7211 of Public Law 108–458 is repealed.  
DStop the Misuse of ITINs Act of 2007 
751.Short titleThis subtitle may be cited as the Stop the Misuse of ITINs Act of 2007.  
752.Notification of employment status of individuals not authorized to work in the United States 
(a)In generalSubsection (i) of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information) is amended by adding at the end the following new paragraph: 
 
(9)Disclosure to secretary of homeland security of employment information of employees not authorized to be employed in united states 
(A)In generalIf— 
(i)the Secretary receives a return from any person or entity (hereafter in this paragraph referred to as the employer) showing wages (as defined in section 3121(a)) paid to any employee, and  
(ii)the TIN of such employee, as shown on such return, indicates that such employee is not authorized to be employed in the United States, the Secretary shall provide electronically to the Secretary of Homeland Security the following information as shown on such return: the name, address, and TIN of such employee and the name, address, and employer identification number of the employer. 
(B)Notice to employer and employeeWhenever the Secretary sends a notice under subparagraph (A) with respect to any employer and employee, the Secretary also shall notify the employer and the employee in writing that such employee is not authorized to be employed in the United States and that the employee’s employment with the employer should be terminated not later than the 30th day after the date of the notice. Such notice shall also describe— 
(i)the employer’s obligations under this paragraph,  
(ii)the employee’s right under this paragraph to contest the determination that the employee is not authorized to be employed in the United States, and  
(iii)the procedure under this paragraph for contesting such determination.  
(C)Employee’s right to contest 
(i)Notice to employeeIf any employer receives such a notice from the Secretary with respect to an employee, the employer shall, within 3 business days after the date the employer received such notice, provide a copy of such notice to the employee.  
(ii)Right to contestAn employee may contest the accuracy of such notice during the 30-day period beginning on the date that the employer provided the notice under clause (i) to the employee.  
(iii)Contest procedureIf, during such 30-day period, the employee provides the employer with information substantiating such employee’s claimed authorization to be employed in the United States, the employer shall, in such form and manner as the Secretary shall prescribe, provide to the Secretary— 
(I)the employee’s name, address, and taxpayer identification number,  
(II)the employer’s name, address, telephone number, and employer identification number, and  
(III)the information provided by the employee to the employer substantiating such employee’s authorization to be employed in the United States.  
(D)Verification from department of homeland security 
(i)Transmittal of inquiryWithin 3 business days after receiving the information described in subparagraph (C)(iii), the Secretary shall provide such information electronically to the Secretary of Homeland Security.  
(ii)ResponseWithin 7 business days after receiving such information, the Secretary of Homeland Security shall electronically notify the Secretary, and shall notify the employer and employee in writing, as to whether the employee is authorized to be employed in the United States.  
(E)Suspension of obligation to terminate employment until response received 
(i)In generalExcept as provided in clause (ii), if the employee meets the requirement of subparagraph (C)(iii), the employer’s obligation to terminate the employment of such employee shall be suspended until the employer receives the notice described in subparagraph (D)(ii).  
(ii)Timely response not receivedIf the employer does not receive such notice before the 30th day after the close such 30-day period, the employer shall so notify the Secretary.  
(F)Rebuttable presumption of violation of the Immigration and Nationality Act 
(i)In generalA rebuttable presumption is created that the employer has violated section 274A(a)(1)(A) of the Immigration and Nationality Act if— 
(I)the employer employs an individual with respect to whom a notice is received under subparagraph (B) after the 30 days described in such subparagraph,  
(II)the employer fails to notify the Secretary as required by subparagraph (E)(ii) and employs such individual, or  
(III)the employer refers the individual for employment after receiving a notice under subparagraph (B) with respect to such individual.  
(ii)Exceptions 
(I)Suspension periodClause (i)(I) shall not apply during the suspension period described in subparagraph (E)(i).  
(II)Notice from secretary of homeland securityClause (i) shall cease to apply with respect to an individual after the date that the employer is notified by the Secretary of Homeland Security that such individual is authorized to be employed in the United States.  
(G)Refunds deniedNo refund of any tax imposed by this shall be made to any individual for any taxable year during any portion of which such individual is employed in the United States without being authorized to be so employed.  
(H)Special rules 
(i)Protection from liabilityNo employer shall be civilly or criminally liable under any law for any action taken in good faith reliance on information provided by the Secretary or the Secretary of Homeland Security with respect to any individual’s eligibility to be employed in the United States.  
(ii)Timely mailing treated as timely noticeRules similar to the rules of section 7502 shall apply for purposes of this section.  
(iii)Last known address of employeeAny notice required to be provided to an employee under this section shall be sufficient if mailed to the employee at the last known address of the employee. .  
(b)Conforming amendmentParagraph (4) of section 6103(p) of such Code is amended by striking (5) or (7) each place it appears and inserting (5), (7), or (9).  
(c)Effective dateThe amendments made by this section shall apply to returns received more than 180 days after the date of the enactment of this Act.  
EMiscellaneous 
761.Sharing of social security data for immigration enforcement purposes 
(a)Social security account numbersSection 264(f) of the Immigration and Nationality Act (8 U.S.C. 1304(f)) is amended to read as follows: 
 
(f)Notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986), the Secretary of Homeland Security, the Secretary of Labor, and the Attorney General are authorized to require an individual to provide the individual’s social security account number for purposes of inclusion in any record of the individual maintained by either such Secretary or the Attorney General, or of inclusion in any application, document, or form provided under or required by the immigration laws. .  
(b)Exchange of informationSection 290(c) of the Immigration and Nationality Act (8 U.S.C. 1360(c)) is amended by striking paragraph (2) and inserting the following new paragraphs: 
 
(2) 
(A)Notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986), if earnings are reported on or after January 1, 1997, to the Social Security Administration on a social security account number issued to an alien not authorized to work in the United States, the Commissioner of Social Security shall provide the Secretary of Homeland Security with information regarding the name, date of birth, and address of the alien, the name and address of the person reporting the earnings, and the amount of the earnings.  
(B)The information described in subparagraph (A) shall be provided in an electronic form agreed upon by the Commissioner and the Secretary.  
(3) 
(A)Notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986), if a social security account number was used with multiple names, the Commissioner of Social Security shall provide the Secretary of Homeland Security with information regarding the name, date of birth, and address of each individual who used that social security account number, and the name and address of the person reporting the earnings for each individual who used that social security account number.  
(B)The information described in subparagraph (A) shall be provided in an electronic form agreed upon by the Commissioner and the Secretary for the sole purpose of enforcing the immigration laws.  
(C)The Secretary, in consultation with the Commissioner, may limit or modify the requirements of this paragraph, as appropriate, to identify the cases posing the highest possibility of fraudulent use of social security account numbers related to violation of the immigration laws.  
(4) 
(A)Notwithstanding any other provision of law (including section 6103 of the Internal Revenue Code of 1986), if more than one person reports earnings for an individual during a single tax year, the Commissioner of Social Security shall provide the Secretary of Homeland Security information regarding the name, date of birth, and address of the individual, and the name and address of the each person reporting earnings for that individual.  
(B)The information described in subparagraph (A) shall be provided in an electronic form agreed upon by the Commissioner and the Secretary for the sole purpose of enforcing the immigration laws.  
(C)The Secretary, in consultation with the Commissioner, may limit or modify the requirements of this paragraph, as appropriate, to identify the cases posing the highest possibility of fraudulent use of social security account numbers related to violation of the immigration laws.  
(5) 
(A)The Commissioner of Social Security shall perform, at the request of the Secretary of Homeland Security, a search or manipulation of records held by the Commissioner if the Secretary certifies that the purpose of the search or manipulation is to obtain information that is likely to assist in identifying individuals (and their employers) who are using false names or social security account numbers, who are sharing a single valid name and social security account number among multiple individuals, who are using the social security account number of a person who is deceased, too young to work, or not authorized to work, or who are otherwise engaged in a violation of the immigration laws. The Commissioner shall provide the results of such search or manipulation to the Secretary, notwithstanding any other provision law (including section 6103 of the Internal Revenue Code of 1986).  
(B)The Secretary shall transfer to the Commissioner the funds necessary to cover the costs directly incurred by the Commissioner in carrying out each search or manipulation requested by the Secretary under subparagraph (A). .  
(c)False claims of citizenship by nationals of the United StatesSection 212(a)(6)(C)(ii)(I) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(ii)(I)) is amended by inserting or national after citizen.  
762.Additional worksite enforcement and fraud detection agents 
(a)Worksite enforcementThe Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, annually increase, by not fewer than 2,000, the number of positions dedicated to enforcing compliance with sections 274 and 274A of the Immigration and Nationality Act (8 U.S.C. 1324 and 1324a) during the five year period beginning on October 1, 2008.  
(b)Fraud detectionThe Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase by not fewer than 1,000 the number of positions for Immigration Enforcement Agents dedicated to immigration fraud detection during the five year period beginning on October 1, 2008.  
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security for each of fiscal years 2008 through 2012 such sums as may be necessary to carry out this section.  
VIIIImmigration litigation abuse reduction 
801.Board of Immigration Appeals removal order authority 
(a)In generalSection 101(a)(47) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(47)) is amended to read as follows: 
 
(47) 
(A)The term order of removal means the order of the immigration judge, the Board of Immigration Appeals, or other administrative officer to whom the Attorney General or the Secretary of Homeland Security has delegated the responsibility for determining whether an alien is removable, concluding that the alien is removable or ordering removal. 
(B)The order described under subparagraph (A) shall become final upon the earliest of— 
(i)a determination by the Board of Immigration Appeals affirming such order; 
(ii)the entry by the Board of Immigration Appeals of such order; 
(iii)the expiration of the period in which any party is permitted to seek review of such order by the Board of Immigration Appeals; 
(iv)the entry by an immigration judge of such order, if appeal is waived by all parties; or 
(v)the entry by another administrative officer of such order, at the conclusion of a process as authorized by law other than under section 240.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to ordered entered before, on, or after such date. 
802.Judicial review of visa revocation 
(a)In generalSection 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by amending the last sentence to read as follows: Notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title, a revocation under this subsection may not be reviewed by any court, and no court shall have jurisdiction to hear any claim arising from, or any challenge to, such a revocation.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to visa revocations effected before, on, or after such date. 
803.Reinstatement 
(a)In generalSection 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(5)) is amended to read as follows: 
 
(5)Reinstatement of removal orders against aliens illegally reenteringIf the Secretary of Homeland Security finds that an alien has entered the United States illegally after having been removed or having departed voluntarily, under an order of removal, deportation, or exclusion, regardless of the date of the original order or the date of the illegal entry— 
(A)the order of removal, deportation, or exclusion is reinstated from its original date and is not subject to being reopened or reviewed; 
(B)the alien is not eligible and may not apply for any relief under this Act, regardless of the date that an application for such relief may have been filed; and 
(C)the alien shall be removed under the order of removal, deportation, or exclusion at any time after the illegal entry.Reinstatement under this paragraph shall not require proceedings before an immigration judge under section 240 or otherwise.. 
(b)Judicial reviewSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended by adding at the end the following new subsection: 
 
(h)Judicial review of reinstatement under section 241(a)(5) 
(1)In generalNotwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, sections 1361 and 1651 of such title, or subsection (a)(2)(D) of this section, no court shall have jurisdiction to review any cause or claim arising from or relating to any reinstatement under section 241(a)(5) (including any challenge to the reinstated order), except as provided in paragraph (2) or (3). 
(2)Challenges in Court of appeals for District of Columbia to validity of the system, its implementation, and related individual determinations 
(A)In generalJudicial review of determinations under section 241(a)(5) and its implementation is available in an action instituted in the United States Court of Appeals for the District of Columbia Circuit, but shall be limited, except as provided in subparagraph (B), to the following determinations: 
(i)Whether such section, or any regulation issued to implement such section, is constitutional. 
(ii)Whether such a regulation, or a written policy directive, written policy guideline, or written procedure issued by or under the authority of the Attorney General or the Secretary of Homeland Security to implement such section, is not consistent with applicable provisions of this Act or is otherwise in violation of a statute or the Constitution. 
(B)Related individual determinationsIf a person raises an action under subparagraph (A), the person may also raise in the same action the following issues: 
(i)Whether the petitioner is an alien. 
(ii)Whether the petitioner was previously ordered removed or deported, or excluded. 
(iii)Whether the petitioner has since illegally entered the United States. 
(C)Deadlines for bringing actionsAny action instituted under this paragraph must be filed no later than 60 days after the date the challenged section, regulation, directive, guideline, or procedure described in clause (i) or (ii) of subparagraph (A) is first implemented. 
(3)Individual determinations under section 242(a)Judicial review of determinations under section 241(a)(5) is available in an action under subsection (a) of this section, but shall be limited to determinations of— 
(A)whether the petitioner is an alien; 
(B)whether the petitioner was previously ordered removed, deported, or excluded; and 
(C)whether the petitioner has since illegally entered the United States. 
(4)Single actionA person who files an action under paragraph (2) may not file a separate action under paragraph (3). A person who files an action under paragraph (3) may not file an action under paragraph (2).. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect as if enacted on April 1, 1997, and shall apply to all orders reinstated on or after that date by the Secretary of Homeland Security (or by the Attorney General prior to March 1, 2003), regardless of the date of the original order. 
804.Withholding of removal 
(a)In generalSection 241(b)(3) of the Immigration and Nationality Act (8 U.S.C 1231(b)(3)) is amended— 
(1)in subparagraph (A), by adding at the end the following: The burden of proof is on the alien to establish that the alien’s life or freedom would be threatened in that country, and that race, religion, nationality, membership in a particular social group, or political opinion would be at least one central reason for such threat.; and 
(2)in subparagraph (C), by striking In determining whether an alien has demonstrated that the alien’s life or freedom would be threatened for a reason described in subparagraph (A) and inserting For purposes of this paragraph. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of section 101(c) of the REAL ID Act of 2005 (division B of Public Law 109–13). 
805.Certificate of reviewability 
(a)Alien’s briefSection 242(b)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1252(b)(3)(C)) is amended to read as follows: 
 
(C)Alien’s briefThe alien shall serve and file a brief in connection with a petition for judicial review not later than 40 days after the date on which the administrative record is available. The court may not extend this deadline except upon motion for good cause shown. If an alien fails to file a brief within the time provided in this paragraph, the court shall dismiss the appeal unless a manifest injustice would result.. 
(b)Certificate of reviewabilitySection 242(b)(3) of such Act (8 U.S.C. 1252 (b)(3)) is amended by adding at the end the following new subparagraphs: 
 
(D)Certificate 
(i)After the alien has filed the alien’s brief, the petition for review shall be assigned to a single court of appeals judge. 
(ii)Unless that court of appeals judge or a circuit justice issues a certificate of reviewability, the petition for review shall be denied and the government shall not file a brief. 
(iii)A certificate of reviewability may issue under clause (ii) only if the alien has made a substantial showing that the petition for review is likely to be granted. 
(iv)The court of appeals judge or circuit justice shall complete all action on such certificate, including rendering judgment, not later than 60 days after the date on which the judge or circuit justice was assigned the petition for review, unless an extension is granted under clause (v). 
(v)The judge or circuit justice may grant, on the judge’s or justice’s own motion or on the motion of a party, an extension of the 60-day period described in clause (iv) if— 
(I)all parties to the proceeding agree to such extension; or 
(II)such extension is for good cause shown or in the interests of justice, and the judge or circuit justice states the grounds for the extension with specificity. 
(vi)If no certificate of reviewability is issued before the end of the period described in clause (iv), including any extension under clause (v), the petition for review shall be deemed denied, any stay or injunction on petitioner’s removal shall be dissolved without further action by the court or the government, and the alien may be removed. 
(vii)If a certificate of reviewability is issued under clause (ii), the Government shall be afforded an opportunity to file a brief in response to the alien’s brief. The alien may serve and file a reply brief not later than 14 days after service of the Government’s brief, and the court may not extend this deadline except upon motion for good cause shown. 
(E)No further review of the Court of appeals judge’s decision not to issue a certificate of reviewabilityThe single court of appeals judge’s decision not to issue a certificate of reviewability, or the denial of a petition under subparagraph (D)(vi), shall be the final decision for the court of appeals and shall not be reconsidered, reviewed, or reversed by the court of appeals through any mechanism or procedure.. 
(c)Effective dateThe amendments made by this section shall apply to petitions filed on or after the date that is 60 days after the date of the enactment of this Act. 
806.Waiver of rights in nonimmigrant visa issuance 
(a)In generalSection 221(a) of the Immigration and Nationality Act (8 U.S.C. 1201(a)) is amended by adding at the end the following new paragraph: 
 
(3)An alien may not be issued a nonimmigrant visa unless the alien has waived any right— 
(A)to review or appeal under this Act of an immigration officer’s determination as to the inadmissibility of the alien at the port of entry into the United States; or 
(B)to contest, other than on the basis of an application for asylum, any action for removal of the alien.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to visas issued on or after the date that is 90 days after the date of the enactment of this Act. 
807.Clarification of jurisdiction on review 
(a)Review of discretionary determinationsSection 242(a)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1252(a)(2)(B)) is amended— 
(1)by inserting before no court the following: and regardless of whether the individual determination, decision, or action is made in removal proceedings,; 
(2)in clause (i), by striking any judgment and inserting any individual determination; and 
(3)in clause (ii)— 
(A)by inserting discretionary after any other; 
(B)by striking the authority for which is specified under this title to be in the discretion of the Attorney General or the Secretary of Homeland Security, and inserting under this title or the regulations promulgated hereunder,; and 
(C)by striking the period at the end and inserting the following: , irrespective of whether such decision or action is guided or informed by standards, regulatory or otherwise.. 
(b)Review of orders against criminal aliensSection 242(a)(2)(C) of the Immigration and Nationality Act (8 U.S.C. 1252(a)(2)(C)) is amended by inserting after of removal the following: (irrespective of whether relief or protection was denied on the basis of the alien’s having committed a criminal offense). 
(c)Effective dateThe amendments made by this section shall apply to petitions for review that are pending on or after the date of the enactment of this Act. 
808.Fees and expenses in judicial proceedings 
(a)In generalSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended by adding at the end the following new subsection: 
 
(i)Notwithstanding any other provision of law, a court shall not award fees or other expenses to an alien based upon the alien’s status as a prevailing party in any proceedings relating to an order of removal issued under this Act, unless the court of appeals concludes that the Attorney General’s determination that the alien was removable under section 212 or 237 was not substantially justified.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to fees or other expenses awarded on or after the date of the enactment of this Act. 
IXPrescreening of air passengers 
901.Immediate International Passenger Prescreening Pilot program 
(a)Pilot programNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall initiate a pilot program to evaluate the use of automated systems for the immediate prescreening of passengers on flights in foreign air transportation, as defined by section 40102 of title 49, United States Code, that are bound for the United States. 
(b)RequirementsAt a minimum, with respect to a passenger on a flight described in subsection (a) operated by an air carrier or foreign air carrier, the automated systems evaluated under the pilot program shall— 
(1)compare the passenger’s information against the integrated and consolidated terrorist watchlist maintained by the Federal Government and provide the results of the comparison to the air carrier or foreign air carrier before the passenger is permitted to board the flight; 
(2)provide functions similar to the advanced passenger information system established under section 431 of the Tariff Act of 1930 (19 U.S.C. 1431); and 
(3)make use of machine-readable data elements on passports and other travel and entry documents in a manner consistent with international standards. 
(c)OperationThe pilot program shall be conducted— 
(1)in not fewer than 2 foreign airports; and 
(2)in collaboration with not fewer than one air carrier at each airport participating in the pilot program. 
(d)Evaluation of automated systemsIn conducting the pilot program, the Secretary shall evaluate not more than 3 automated systems. One or more of such systems shall be commercially available and currently in use to prescreen passengers. 
(e)Privacy protectionThe Secretary shall ensure that the passenger data is collected under the pilot program in a manner consistent with the standards established under section 552a of title 5, United States Code. 
(f)DurationThe Secretary shall conduct the pilot program for not fewer than 90 days. 
(g)Passenger definedIn this section, the term passenger includes members of the flight crew. 
(h)ReportNot later than 30 days after the date of completion of the pilot program, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the following: 
(1)An assessment of the technical performance of each of the tested systems, including the system’s accuracy, scalability, and effectiveness with respect to measurable factors, including, at a minimum, passenger throughput, the rate of flight diversions, and the rate of false negatives and positives. 
(2)A description of the provisions of each tested system to protect the civil liberties and privacy rights of passengers, as well as a description of the adequacy of an immediate redress or appeals process for passengers denied authorization to travel. 
(3)Cost projections for implementation of each tested system, including— 
(A)projected costs to the Department of Homeland Security; and 
(B)projected costs of compliance to air carriers operating flights described in subsection (a). 
(4)A determination as to which tested system is the best-performing and most efficient system to ensure immediate prescreening of international passengers. Such determination shall be made after consultation with individuals in the private sector having expertise in airline industry, travel, tourism, privacy, national security, and computer security issues. 
(5)A plan to fully deploy the best-performing and most efficient system tested by not later than January 1, 2009. 
XSecurity and Fairness Enhancement 
1001.Short TitleThis title may be cited as— 
(1)the Security and Fairness Enhancement for America Act of 2007; or 
(2)the SAFE for America Act. 
1002.Elimination of diversity immigrant program 
(a)Worldwide Level of diversity immigrantsSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended— 
(1)in subsection (a)— 
(A)by inserting and at the end of paragraph (1); 
(B)by striking ; and at the end of paragraph (2) and inserting a period; and 
(C)by striking paragraph (3); and 
(2)by striking subsection (e). 
(b)Allocation of diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153) is amended— 
(1)by striking subsection (c); 
(2)in subsection (d), by striking (a), (b), or (c), and inserting (a) or (b),; 
(3)in subsection (e), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); 
(4)in subsection (f), by striking (a), (b), or (c) and inserting (a) or (b); and 
(5)in subsection (g), by striking (a), (b), and (c) and inserting (a) and (b). 
(c)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended— 
(1)by striking subsection (a)(1)(I); and 
(2)in subsection (e), by striking (a), (b), or (c) and inserting (a) or (b). 
(d)Effective dateThe amendments made by this section shall take effect on October 1, 2008. 
XIOath of renunciation and allegiance 
1101.Oath of renunciation and allegiance 
(a)In generalSection 337(a) of the Immigration and Nationality Act (8 U.S.C. 1448(a)) is amended by inserting after the fourth sentence the following: The oath referred to in this section shall be the oath provided for in paragraph (a) or (b) of section 337.1 of title 8, Code of Federal Regulations, as in effect on April 1, 2005.. 
(b)Notice to foreign embassiesUpon the naturalization of a new citizen, the Secretary of Homeland Security, in cooperation with the Secretary of State, shall notify the embassy of the country of which the new citizen was a citizen or subject that such citizen has— 
(1)renounced allegiance to that foreign country; and 
(2)sworn allegiance to the United States. 
(c)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 6 months after the date of the enactment of this Act. 
XIIElimination of corruption and prevention of acquisition of immigration benefits through fraud 
1201.Short TitleThis title may be cited as the Taking Action to Keep Employees Accountable in Immigration Matters Act of 2007 or the TAKE AIM Act of 2007. 
1202.FindingsCongress finds the following: 
(1)The mission of United States Citizenship and Immigration Services (USCIS) is to faithfully execute the immigration laws enacted by Congress and to ensure that only those aliens who are eligible under such laws and who do not pose a risk to the United States or its citizens or lawful residents are able to obtain permission to remain in the United States. 
(2)Only United States citizens have an absolute right to be in the United States; for all others, permission to enter and reside here, either as nonimmigrants or immigrants, is a privilege that is conditioned on following the rules of one’s admission and stay. 
(3)It is important that United States Citizenship and Immigration Services, like all other Federal agencies that come into close contact with the public their customers. 
(4)Immigration benefits fraud has become endemic. It undermines the rule of law and threatens national security, and so must be addressed aggressively and consistently. 
(5)Internal corruption also threatens national security and erodes the integrity of the immigration system. In order to restore integrity and credibility to the system, the backlog of complaints against United States Citizenship and Immigration Services employees must be cleared by experienced investigators as expeditiously as possible without compromising the quality of investigations. 
(6)In separating customs and border protection and immigration and customs enforcement from United States Citizenship and Immigration Services, Congress did not intend to wholly eliminate all law enforcement functions within the latter, nor is it possible for United States citizenship and immigration services to achieve its mission without a law enforcement function. the attempt to do so has produced the current abysmal results. Thus, it is imperative that United States Citizenship and Immigration Services embrace the critical law enforcement function especially the internal audit function. 
1203.Structure of the Office of Security and InvestigationsThe Director of the Office of Security and Investigations shall report directly to the Director of United States Citizenship and Immigration Services. 
1204.Authority of the Office of Security and Investigations to investigate internal corruption 
(a)AuthorityIn addition to the authority otherwise provided by this title, the Director of the Office of Security and Investigations, in carrying out the duties of the Office, has sole authority— 
(1)to receive, process, dispose of administratively, and investigate any criminal or noncriminal violations of the Immigration and Nationality Act or title 18, United States Code, that are alleged to have been committed by any officer, agent, employee, or contract worker of United States Citizenship and Immigration Services, and that are referred to United States Citizenship and Immigration Services by the Office of the Inspector General of the Department of Homeland Security; 
(2)to ensure that all complaints alleging such violations are handled and stored in the same manner as sensitive but unclassified materials; 
(3)to have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material available to United States Citizenship and Immigration Services which relate to programs and operations with respect to which the Director has responsibilities under this title; 
(4)to request such information or assistance as may be necessary for carrying out the duties and responsibilities of the Office from any Federal, State, or local governmental agency or unit thereof; 
(5)to require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data and documentary evidence necessary in the performance of the functions assigned to the Office of Security and Investigations, which subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court (except that procedures other than subpoenas shall be used by the Director to obtain documents and information from Federal agencies); 
(6)to administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of the functions assigned to the Office of Security and Investigations, which oath, affirmation, or affidavit when administered or taken by or before an agent of the Office of Security and Investigations designated by the Director shall have the same force and effect as if administered or taken by or before an officer having a seal; 
(7)to have direct and prompt access to the head of United States Citizenship and Immigration Services when necessary for any purpose pertaining to the performance of functions and responsibilities of the Office of Security and Investigations; 
(8)to select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Security and Investigations subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates; 
(9)to obtain services as authorized by section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–15 of the General Schedule by section 5332 of title 5, United States Code; and 
(10)to the extent and in such amounts as may be provided in advance by immigration fee accounts or appropriations Acts, to enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and to make such payments as may be necessary to carry out the provisions of this title. 
(b) 
(1)Upon request of the Director for information or assistance under subsection (a)(4), the head of any Federal agency involved shall, insofar as is practicable and not in contravention of any existing statutory restriction or regulation of the Federal agency from which the information is requested, furnish to such Director, or to an authorized designee, such information or assistance. 
(2)Whenever information or assistance requested under subsection (a)(3) or (a)(4) is, in the judgment of the Director, unreasonably refused or not provided, the Director shall report the circumstances to the Director of United States Citizenship and Immigration Services without delay. 
(c)The Director of United States Citizenship and Immigration Services shall provide the Office of Security and Investigations with appropriate and adequate office space at central and field office locations of United States Citizenship and Immigration Services, together with such equipment, office supplies, and communications facilities and services as may be necessary for the operation of such offices, and shall provide necessary maintenance services for such offices and the equipment and facilities located therein. 
(d) 
(1)In addition to the authority otherwise provided by this title, the Director, the Deputy Director, the Assistant Director of Security Operations, the Assistant Director of Special Investigations, all 1811-series criminal investigators, certain 1801-series investigative management specialists, and security specialists supervised by such assistant directors may be authorized by the Secretary of Homeland Security to— 
(A)carry a firearm while engaged in official duties as authorized under this title or other statute, or as expressly authorized by the Secretary; 
(B)make an arrest without a warrant while engaged in official duties as authorized under this title or other statute, or as expressly authorized by the Secretary, for any offense against the United States committed in the presence of such Director, Assistant Director, or designee, or for any felony cognizable under the laws of the United States if such Director, Assistant Director, or designee has reasonable grounds to believe that the person to be arrested has committed or is committing such felony; and 
(C)seek and execute warrants for arrest, search of a premises, or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed. 
(2)The Secretary shall promulgate, and revise as appropriate, guidelines which shall govern the exercise of the law enforcement powers established under paragraph (1). 
(3) 
(A)Powers authorized for the Director under paragraph (1) may be rescinded or suspended upon a determination by the Secretary that the exercise of authorized powers by that Director has not complied with the guidelines promulgated by the Secretary under paragraph (2). 
(B)Powers authorized to be exercised by any individual under paragraph (1) may be rescinded or suspended with respect to that individual upon a determination by the Secretary that such individual has not complied with guidelines promulgated by the Secretary under paragraph (2). 
(4)A determination by the Secretary under paragraph (3) shall not be reviewable in or by any court. 
(5)No provision of this subsection shall limit the exercise of law enforcement powers established under any other statutory authority. 
1205.Authority of the Office of Security and Investigations to detect and investigate immigration benefits fraudThe Office of Security and Investigations of United States Citizenship and Immigration Services shall have authority— 
(1)to conduct fraud detection operations, including data mining and analysis; 
(2)to investigate any criminal or noncriminal allegations of violations of the Immigration and Nationality Act or title 18, United States Code, that Immigration and Customs Enforcement declines to investigate; 
(3)to turn over to a United States Attorney for prosecution evidence that tends to establish such violations; and 
(4)to engage in information sharing, partnerships, and other collaborative efforts with any— 
(A)Federal, State, or local law enforcement entity; 
(B)foreign partners; or 
(C)entity within the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
1206.Increase in full-time Office of Security and Investigations personnel 
(a)Increase in GS–1811 series criminal investigators 
(1)In each of fiscal years 2009 through 2012, the Director of the Office of Security and Investigations shall, subject to the availability of security fees described in section 910 of this title, increase by not less than 100 the number of full-time, active-duty GS–1811 series criminal Discussion draft 10 investigators, along with support personnel and equipment, within the Office of Security and Investigations above the number of such positions for which funds were made available during the preceding fiscal year. 
(2)Division of duties 
(A)Internal affairsNo fewer than one-third of the criminal investigators, and support personnel, hired under paragraph (1) shall be assigned to investigate allegations described in paragraph (1) of section 904(a) of this title; 
(B)Benefits fraudThe remaining criminal investigators, and support personnel, hired under paragraph (1) shall be assigned to investigate allegations described in section 905 of this title. 
(b)Increase in GS–1801 series investigation and compliance officers 
(1)Subject to the availability of security fees described in section 910 of this title, the Director of the Office of Security and Investigations shall by fiscal year 2008 increase by not less than 150 the number of full-time, active-duty GS–1801 series investigation and compliance officers, along with support personnel and equipment, within the Office of Security and Investigations above the number of such positions for which funds were made available during fiscal year 2006. 
(2)Division OF duties 
(A)Internal affairsNo fewer than one-third of the investigation and compliance officers, and support personnel, hired under paragraph (1) shall be assigned to investigate allegations described in paragraph (1) of section 904(a) of this title; 
(B)Benefits fraudThe remaining investigation and compliance officers, and support personnel, hired under paragraph (1) shall be assigned to investigate allegations described in section 905 of this title. 
(c)Increase in GS–0132 series intelligence research specialists 
(1)Subject to the availability of security fees described in section 910 of this title, the Director of the Office of Security and Investigations shall by fiscal year 2010 increase by not less than 150 the number of full-time, active-duty GS–0132 series intelligence research specialists, along with support personnel and equipment, within the Office of Security and Investigations above the number of such positions for which funds were made available during fiscal year 2006. 
(2)Division of duties 
(A)Internal affairsNo fewer than one-third of the investigation and compliance officers, and support personnel, hired under paragraph (1) shall be assigned to investigate allegations described in paragraph (1) of section 904(a) of this title; 
(B)Benefits fraudThe remaining investigation and compliance officers, and support personnel, hired under paragraph (1) shall be assigned to investigate allegations described in section 905 of this title. 
1207.Annual reportThe Director of the Office of Security and Investigations shall annually submit to Congress a report detailing the activities of the Office. The report shall include data on the following: 
(1)The number of investigations the Office of Security and Investigations began, completed, and turned over to a United States Attorney for prosecution during the past 12 months. 
(2)The types of allegations investigated by the Office of Security and Investigations during the past 12 months, including both the allegations of misconduct by employees of United States Citizenship and Immigration Services and allegations of immigration benefits fraud. 
(3)The disposition of all investigations conducted by the Office of Security and Investigations during the past 12 months. 
(4)The number, if any, of allegations pending at the end of the 12-month period according to the type of allegation, the grade level of the employee, if applicable, along with an assessment of the resources the Office of Security and Investigations would need, if any, to remain current with new allegations received. 
1208.Investigations of fraud to precede immigration benefits grantSection 103 of the Immigration and Nationality Act (8 U.S.C. 1103) is amended by adding at the end the following: 
 
(j)Notwithstanding any other provision of law, the Secretary of Homeland Security, the Attorney General, or any court may not— 
(1)grant or order the grant of adjustment of status to that of an alien lawfully admitted for permanent residence, 
(2)grant or order the grant of any other status, relief, protection from removal, or other benefit under the immigration laws, or 
(3)issue any documentation evidencing or related to such grant by the Attorney General, the Secretary, or any court, until any suspected or alleged fraud relating to the benefit application has been fully investigated and found to be unsubstantiated.. 
1209.Elimination of the Fraud Detection and National Security OfficeNot later than 30 days following the date of enactment of this title, the Secretary of Homeland Security shall eliminate the Fraud Detection and National Security Office of United States Citizenship and Immigration Services and transfer all authority of such office to the Office of Security and Investigations. 
1210.Security feeSection 286(d) of the Immigration and Nationality Act (8 U.S.C. 1356(d)) is amended by inserting (1) before monies and adding at the end the following: 
 
(2)In addition to any other fee authorized by law, the Secretary of Homeland Security shall charge each alien who files an application for adjustment of status or an extension of stay a security fee of $10, which shall be made available to the Office of Security and Investigations to conduct investigations into allegations of internal corruption and benefits fraud. 
(3)In addition to any other fee authorized by law, the Secretary of State shall charge each alien who files an application for an immigrant or nonimmigrant visa a security fee of $10, which shall be made available to the Office of Security and Investigations to conduct investigations into allegations of internal corruption and benefits fraud. 
(4)Any fees collected under paragraphs (2) and (3) that are in excess of the operating budget of the Office of Security and Investigations shall be made available to Immigration and Customs Enforcement for the sole purpose of investigating immigration benefits fraud referred to it by United States Citizenship and Immigration Services.. 
XIIITemporary Agricultural Worker Program 
1301.Admission of temporary H–2A workers 
(a)Procedure for admissionSection 218 of the Immigration and Nationality Act (8 U.S.C. 1188) is amended to read as follows: 
 
218.Admission of temporary H–2A workers 
(a)DefinitionsIn this section: 
(1)Area of employmentThe term area of employment means the area within normal commuting distance of the worksite or physical location where the work of the H–2A worker is or will be performed. If such work site or location is within a Metropolitan Statistical Area, any place within such area shall be considered to be within the area of employment.  
(2)DisplaceThe term displace means to lay off a worker from a job that is essentially equivalent to the job for which an H–2A worker is sought. A job shall not be considered to be essentially equivalent to another job unless the job— 
(A)involves essentially the same responsibilities as such other job;  
(B)was held by a United States worker with substantially equivalent qualifications and experience; and  
(C)is located in the same area of employment as the other job.  
(3)Eligible individualThe term eligible individual means an individual who is not an unauthorized alien (as defined in section 274A(h)(3)) with respect to the employment of the individual.  
(4)EmployerThe term employer means an employer who hires workers to perform agricultural employment.  
(5)H–2A workerThe term H–2A worker means a nonimmigrant described in section 101(a)(15)(H)(ii)(a).  
(6)Lay off 
(A)In generalThe term lay off— 
(i)means to cause a worker’s loss of employment, other than through a discharge for inadequate performance, violation of workplace rules, cause, voluntary departure, voluntary retirement, or the expiration of a grant or contract (other than a temporary employment contract entered into in order to evade a condition described in paragraph (3) or (7) of subsection (b)); and  
(ii)does not include any situation in which the worker is offered, as an alternative to such loss of employment, a similar employment opportunity with the same employer (or, in the case of a placement of a worker with another employer under subsection (h)(2), with either employer described in such subsection) at equivalent or higher compensation and benefits than the position from which the employee was discharged, regardless of whether or not the employee accepts the offer.  
(B)ConstructionNothing in this paragraph is intended to limit an employee’s rights under a collective bargaining agreement or other employment contract.  
(7)Prevailing wageThe term prevailing wage means the wage rate that includes the 51st percentile of employees with similar experience and qualifications in the agricultural occupation in the area of intended employment, calculated using the same methodology used by the Department of Labor to determine prevailing wage for the purpose of the program described in section 101(a)(15)(H)(ii)(b) during 2007, and expressed in terms of the prevailing method of pay for the occupation in the area of intended employment.  
(8)United States workerThe term United States worker means any worker who is— 
(A)a national of the United States; or  
(B)a person admitted for permanent resident status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255).  
(b)PetitionAn alien may not be admitted as an H–2A worker unless an employer has filed with the Secretary of Homeland Security a petition attesting to the following: 
(1)Temporary work or services 
(A)In generalThe employer is seeking to employ a specific number of agricultural workers on a temporary basis and will provide compensation to such workers at a specified wage rate and under specified conditions.  
(B)DefinitionFor purposes of this paragraph, a worker is employed on a temporary basis if the employer intends to employ the worker for no longer than 10 months during any contract period.  
(2)Benefits, wages, and working conditionsThe employer will provide, at a minimum, the benefits, wages, and working conditions required by subsection (j) to all workers employed in the jobs for which the H–2A worker is sought and to all other temporary workers in the same occupation at the place of employment.  
(3)Nondisplacement of United States workersThe employer did not displace and will not displace a United States worker employed by the employer during the period of employment of the H–2A worker and during the 30-day period immediately preceding such period of employment in the occupation at the place of employment for which the employer seeks approval to employ H–2A workers.  
(4)Recruitment 
(A)In generalThe employer— 
(i)conducted adequate recruitment in the area of intended employment before filing the attestation; and  
(ii)was unsuccessful in locating a qualified United States worker for the job opportunity for which the H–2A worker is sought.  
(B)Other requirementsThe recruitment requirement under subparagraph (A) is satisfied if the employer places— 
(i)a local job order with the State workforce agency serving the local area where the work will be performed, except that nothing in this clause shall require the employer to file an interstate job order under section 653 of title 20, Code of Federal Regulations; and  
(ii)a Sunday advertisement in a newspaper of general circulation in the area of intended employment.  
(C)Advertisement requirementThe advertisement requirement under subparagraph (B)(ii) is satisfied if the advertisement— 
(i)names the employer;  
(ii)directs applicants to contact the employer;  
(iii)provides a description of the vacancy that is specific enough to apprise United States workers of the job opportunity for which certification is sought;  
(iv)describes the geographic area with enough specificity to apprise applicants of any travel requirements and where applicants will likely have to reside to perform the job; and  
(v)states the rate of pay, which shall not be less than the wage paid for the occupation in the area of intended employment.  
(D)End of recruitment requirementThe requirement to recruit United States workers shall terminate on the first day of the contract period that work begins.  
(5)Offers to united states workersThe employer has offered or will offer the job for which the H–2A worker is sought to any eligible United States worker who— 
(A)applies;  
(B)is qualified for the job; and  
(C)will be available at the time and place of need.  
(6)Provision of insuranceIf the job for which the H–2A worker is sought is not covered by State workers’ compensation law, the employer will provide, at no cost to the worker, insurance covering injury and disease arising out of, and in the course of, the worker’s employment, which will provide benefits at least equal to those provided under the State workers’ compensation law for comparable employment.  
(7)Requirements for placement of H–2A workers with other employersA nonimmigrant who is admitted into the United States as an H–2A worker may be transferred to another employer that has certified to the Secretary of Homeland Security that it has filed a petition under this subsection and is in compliance with this section. The Secretary of Homeland Security shall establish a process for the approval and reissuance of visas for such transferred H–2A workers as necessary.  
(8)Strike or lockoutThere is not a strike or lockout in the course of a labor dispute which, under regulations promulgated by the Secretary of Labor, precludes the hiring of H–2A workers.  
(9)Previous violationsThe employer has not, during the previous two-year period, employed H–2A workers and knowingly violated a material term or condition of approval with respect to the employment of domestic or nonimmigrant workers, as determined by the Secretary of Labor after notice and opportunity for a hearing.  
(c)Public examinationNot later than 1 working day after the date on which a petition under this section is filed, the employer shall make a copy of each such petition available for public examination, at the employer’s principal place of business or worksite.  
(d)List 
(1)In generalThe Secretary of Homeland Security shall maintain a list of the petitions filed under subsection (b), which shall— 
(A)be sorted by employer; and  
(B)include the number of H–2A workers sought, the wage rate, the period of intended employment, and the date of need for each alien.  
(2)AvailabilityThe Secretary of Homeland Security shall, at least monthly, submit a copy of the list described in paragraph (1) to the Secretary of Labor, who shall make the list available for public examination.  
(e)Petitioning for admission 
(1)In generalAn employer, or an association acting as an agent or joint employer for its members, that seeks the admission into the United States of an H–2A worker shall file with the Secretary of Homeland Security a petition that includes the attestations described in subsection (b).  
(2)Consideration of petitionsFor each petition filed and considered under this subsection— 
(A)the Secretary of Homeland Security may not require such petition to be filed more than 28 days before the first date the employer requires the labor or services of the H–2A worker; and  
(B)unless the Secretary of Homeland Security determines that the petition is incomplete or obviously inaccurate, the Secretary, not later than 7 days after the date on which such petition was filed, shall either approve or reject the petition.  
(3)Expedited adjudicationThe Secretary of Homeland Security shall— 
(A)establish a procedure for expedited adjudication of petitions filed under this subsection; and  
(B)not later than 7 working days after such filing, transmit, by fax, cable, or other means assuring expedited delivery, a copy of notice of action on the petition— 
(i)in the case of approved petitions, to the petitioner, the Secretary of Labor, and to the appropriate immigration officer at the port of entry or United States consulate where the petitioner has indicated that the alien beneficiary or beneficiaries will apply for a visa or admission to the United States; and  
(ii)in the case of denied petitions, to the petitioner, including reasons for the denial and instructions on how to appeal such denial.  
(4)Petition agreementsBy filing an H–2A petition, a petitioner and each employer consents to allow access to the site where the labor is being performed to the Department of Labor, the Department of Homeland Security, or a State agency for the purpose of investigations to determine compliance with H–2A requirements.  
(f)Roles of agricultural associations 
(1)Permitting filing by agricultural associationsA petition to hire an alien as a temporary agricultural worker may be filed by an association of agricultural employers which use agricultural services.  
(2)Treatment of associations acting as employersIf an association is a joint or sole employer of temporary agricultural workers, such workers may be transferred among its members to perform agricultural services of a temporary nature for which the petition was approved.  
(3)Treatment of violations 
(A)Individual memberIf an individual member of a joint employer association violates any condition for approval with respect to the member’s petition, the Secretary of Homeland Security shall deny such petition only with respect to that member of the association unless the Secretary of Labor determines that the association or other member participated in, had knowledge of, or had reason to know of the violation.  
(B)Association of agricultural employers 
(i)Joint employerIf an association representing agricultural employers as a joint employer violates any condition for approval with respect to the association’s petition, the Secretary of Homeland Security shall deny such petition only with respect to the association and may not apply the denial to any individual member of the association, unless the Secretary of Labor determines that the member participated in, had knowledge of, or had reason to know of the violation.  
(ii)Sole employerIf an association of agricultural employers approved as a sole employer violates any condition for approval with respect to the association’s petition, no individual member of such association may be the beneficiary of the services of temporary alien agricultural workers admitted under this section in the occupation in which such aliens were employed by the association which was denied approval during the period such denial is in force, unless such member employs such aliens in the occupation in question directly or through an association which is a joint employer of such workers with the member.  
(g)Expedited administrative appealsThe Secretary of Homeland Security shall promulgate regulations to provide for an expedited procedure— 
(1)for the review of a denial of a petition under this section by the Secretary; or  
(2)at the petitioner’s request, for a de novo administrative hearing respecting the denial.  
(h)Miscellaneous provisions 
(1)Endorsement of documentsThe Secretary of Homeland Security shall provide for the endorsement of entry and exit documents of H–2A workers as may be necessary to carry out this section and to provide notice for purposes of section 274A.  
(2)Preemption of State lawsThe provisions of subsections (a) and (c) of section 214 and the provisions of this section preempt any State or local law regulating admissibility of nonimmigrant workers.  
(3)Fees 
(A)In generalThe Secretary of Homeland Security may require, as a condition of approving the petition, the payment of a fee, in accordance with subparagraph (B), to recover the reasonable cost of processing petitions.  
(B)Fee by type of employee 
(i)Single employerAn employer whose petition for temporary alien agricultural workers is approved shall, for each approved petition, pay a fee that— 
(I)subject to subclause (II), is equal to $100 plus $10 for each approved H–2A worker; and  
(II)does not exceed $1,000.  
(ii)AssociationEach employer-member of a joint employer association whose petition for H–2A workers is approved shall, for each such approved petition, pay a fee that— 
(I)subject to subclause (II), is equal to $100 plus $10 for each approved H–2A worker; and  
(II)does not exceed $1,000.  
(iii)Limitation on association feesA joint employer association under clause (ii) shall not be charged a separate fee.  
(C)Method of paymentThe fees collected under this paragraph shall be paid by check or money order to the Department of Homeland Security. In the case of employers of H–2A workers that are members of a joint employer association petitioning applying on their behalf, the aggregate fees for all employers of H–2A workers under the petition may be paid by 1 check or money order.  
(4)Employment verification program 
(A)In generalNot later than 12 months after the date of enactment of this paragraph, the Secretary of Homeland Security shall establish a mandatory employment verification program for all employers of H–2A workers to verify the eligibility of all individuals hired by each such employer, including those who present an H–2A visa to work in the United States.  
(B)Employer complianceEach employer of an H–2A worker shall comply with the requirements promulgated by the Secretary of Homeland Security to verify the identity and employment eligibility of all individuals hired.  
(C)RegulationsIn carrying out the program under this paragraph, the Secretary of Homeland Security shall promulgate regulations to require each employer to verify the employment eligibility of each employee hired through— 
(i)a secure Internet site;  
(ii)a machine capable of reading the H–2A visa, which shall serve as the identification and employment eligibility document for each H–2A alien; or  
(iii)a toll-free telephone number to check the accuracy of any social security number presented to the employer.  
(i)Enforcement 
(1)Investigations and auditsThe Secretary of Labor shall be responsible for conducting investigations and random audits of employer work sites to ensure compliance with the requirements of the H–2A program and all other requirements under this Act. All monetary fines levied against violating employers shall be paid to the Department of Labor and used to enhance the Department of Labor's investigatory and auditing power.  
(2)Failure to meet conditionsIf the Secretary of Labor finds, after notice and opportunity for a hearing, a failure to meet a condition of subsection (a), or a material misrepresentation of fact in a petition under subsection (a)— 
(A)the Secretary of Labor— 
(i)shall notify the Secretary of Homeland Security of such finding; and  
(ii)may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $1,000 per violation) as the Secretary of Labor determines to be appropriate; and  
(B)the Secretary of Homeland Security may disqualify the employer from the employment of H–2A workers for a period of 1 year.  
(3)Penalties for willful failureIf the Secretary of Labor finds, after notice and opportunity for a hearing, a willful failure to meet a material condition of subsection (a), or a willful misrepresentation of a material fact in a petition under subsection (a)— 
(A)the Secretary of Labor— 
(i)shall notify the Secretary of Homeland Security of such finding; and  
(ii)may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $5,000 per violation) as the Secretary of Labor determines to be appropriate;  
(B)the Secretary of Homeland Security may— 
(i)disqualify the employer from the employment of H–2A workers for a period of 2 years;  
(ii)for a second violation, the Secretary of Homeland Security may disqualify the employer from the employment of H–2A workers for a period of 5 years; and  
(iii)for a third violation, the Secretary of Homeland Security may permanently disqualify the employer from the employment of H–2A workers.  
(4)Penalties for displacement of United States workersIf the Secretary of Labor finds, after notice and opportunity for a hearing, a willful failure to meet a material condition of subsection (a) or a willful misrepresentation of a material fact in a petition under subsection (a), in the course of which failure or misrepresentation the employer displaced a United States worker employed by the employer during the period of employment on the employer's petition under subsection (a) or during the period of 30 days preceding such period of employment— 
(A)the Secretary of Labor— 
(i)shall notify the Secretary of Homeland Security of such finding; and  
(ii)may, in addition, impose such other administrative remedies (including civil money penalties in an amount not to exceed $15,000 per violation) as the Secretary of Labor determines to be appropriate; and  
(B)the Secretary of Homeland Security may— 
(i)disqualify the employer from the employment of H–2A workers for a period of 5 years; and  
(ii)for a second violation, permanently disqualify the employer from the employment of H–2A workers.  
(5)Limitations on civil money penaltiesThe Secretary of Labor may not impose total civil money penalties with respect to a petition under subsection (b) in excess of $90,000.  
(j)Failure To pay wages or required benefits 
(1)AssessmentIf the Secretary of Labor finds, after notice and opportunity for a hearing, that the employer has failed to pay the wages, transportation, subsistence reimbursement, or guarantee of employment attested by the employer under subsection (b)(2), the Secretary of Labor shall assess payment of back wages, or other required benefits, due any United States worker or H–2A worker employed by the employer in the specific employment in question.  
(2)AmountThe back wages or other required benefits described in paragraph (1)— 
(A)shall be equal to the difference between the amount that should have been paid and the amount that was paid to such worker; and  
(B)shall be distributed to the worker to whom such wages are due.  
(k)Minimum wages, benefits, and working conditions 
(1)Preferential treatment of aliens prohibited 
(A)In generalEach employer seeking to hire United States workers shall offer such workers not less than the same benefits, wages, and working conditions that the employer is offering, intends to offer, or will provide to H–2A workers. No job offer may impose on United States workers any restrictions or obligations which will not be imposed on the employer’s H–2A workers.  
(B)InterpretationEvery interpretation and determination made under this section or under any other law, regulation, or interpretative provision regarding the nature, scope, and timing of the provision of these and any other benefits, wages, and other terms and conditions of employment shall be made so that— 
(i)the services of workers to their employers and the employment opportunities afforded to workers by the employers, including those employment opportunities that require United States workers or H–2A workers to travel or relocate in order to accept or perform employment— 
(I)mutually benefit such workers, as well as their families, and employers; and  
(II)principally benefit neither employer nor employee; and  
(ii)employment opportunities within the United States benefit the United States economy.  
(2)Required wages 
(A)In generalEach employer petitioning for workers under subsection (b) shall pay not less than the greater of— 
(i)the prevailing wage to all workers in the occupation for which the employer has petitioned for workers; or  
(ii)the applicable State minimum wage.  
(B)Determination of wagesAn employer seeking to comply with subparagraph (A) may— 
(i)request and obtain a prevailing wage determination from the State employment agency; or  
(ii)rely on other wage information, including a survey of the prevailing wages of workers in the occupation in the area of employment that has been conducted or funded by the employer or a group of employers, using the methodology used by the Secretary of Labor to establish Occupational Employment and Wage estimate, or another methodology approved by the Secretary of Labor for the purpose of determining H–2A wages.  
(C)ComplianceAn employer shall be considered to have complied with the requirement under subparagraph (A) if the employer— 
(i) 
(I)obtains a prevailing wage determination under subparagraph (C)(i); or  
(II)relies on a qualifying survey of prevailing wages; and  
(ii)pays such prevailing wage.  
(3)Reimbursement of transportation costs 
(A)Requirement for reimbursementAn H–2A worker who completes 50 percent of the period of employment of the job for which the worker was hired, beginning on the first day of such employment, shall be reimbursed by the employer for the cost of the worker’s transportation and subsistence from— 
(i)the place from which the H–2A worker was approved to enter the United States to the location at which the work for the employer is performed; or  
(ii)if the H–2A worker traveled from a place in the United States at which the H–2A worker was last employed, from such place of last employment to the location at which the work for the employer is performed.  
(B)Timing of reimbursementReimbursement to the worker of expenses for the cost of the worker’s transportation and subsistence to the place of employment under subparagraph (A) shall be considered timely if such reimbursement is made not later than the worker’s first regular payday after a worker completes 50 percent of the period of employment of the job opportunity as provided under this paragraph.  
(C)Additional reimbursementA worker who completes the period of employment for the job opportunity involved shall be reimbursed by the employer for the cost of the worker’s transportation and subsistence from the work site to the place where the worker was approved to enter the United States to work for the employer. If the worker has contracted with a subsequent employer, the previous and subsequent employer shall share the cost of the worker’s transportation and subsistence from work site to work site.  
(D)Limitation 
(i)Amount of reimbursementThe amount of reimbursement provided to a worker or alien under this paragraph shall be equal to the lesser of— 
(I)the actual cost to the worker or alien of the transportation and subsistence involved; or  
(II)the most economical and reasonable common carrier transportation charges and subsistence costs for the distance involved.  
(ii)Distance traveledNo reimbursement under subparagraph (A) or (B) shall be required if the distance traveled is 100 miles or less.  
(E)Reimbursement for laid off workersIf the worker is laid off or employment is terminated for contract impossibility (as described in paragraph (5)(D)) before the anticipated ending date of employment, the employer shall provide— 
(i)the transportation and subsistence required under subparagraph (C); and  
(ii)notwithstanding whether the worker has completed 50 percent of the period of employment, the transportation reimbursement required under subparagraph (A).  
(F)ConstructionNothing in this paragraph shall be construed to require an employer to reimburse visa, passport, consular, or international bordercrossing fees or any other fees associated with the H–2A worker’s lawful admission into the United States to perform employment that may be incurred by the worker.  
(4)Employment guarantee 
(A)In general 
(i)RequirementEach employer petitioning for workers under subsection (b) shall guarantee to offer the worker employment for the hourly equivalent of not less than 75 percent of the work hours during the total anticipated period of employment, beginning with the first work day after the arrival of the worker at the place of employment and ending on the expiration date specified in the job offer.  
(ii)Failure to meet guaranteeIf the employer affords the United States worker or the H–2A worker less employment than that required under this subparagraph, the employer shall pay such worker the amount which the worker would have earned if the worker had worked for the guaranteed number of hours.  
(iii)Period of employmentFor purposes of this subparagraph, the term period of employment means the total number of anticipated work hours and workdays described in the job offer and shall exclude the worker’s Sabbath and Federal holidays.  
(B)Calculation of hoursAny hours which the worker fails to work, up to a maximum of the number of hours specified in the job offer for a work day, when the worker has been offered an opportunity to do so, and all hours of work actually performed (including voluntary work in excess of the number of hours specified in the job offer in a work day, on the worker’s Sabbath, or on Federal holidays) may be counted by the employer in calculating whether the period of guaranteed employment has been met.  
(C)LimitationIf the worker voluntarily abandons employment before the end of the contract period, or is terminated for cause, the worker is not entitled to the 75 percent guarantee described in subparagraph (A).  
(D)Termination of employment 
(i)In generalIf, before the expiration of the period of employment specified in the job offer, the services of the worker are no longer required due to any form of natural disaster, including flood, hurricane, freeze, earthquake, fire, drought, plant or animal disease, pest infestation, regulatory action, or any other reason beyond the control of the employer before the employment guarantee in subparagraph (A) is fulfilled, the employer may terminate the worker’s employment.  
(ii)RequirementsIf a worker’s employment is terminated under clause (i), the employer shall— 
(I)fulfill the employment guarantee in subparagraph (A) for the work days that have elapsed during the period beginning on the first work day after the arrival of the worker and ending on the date on which such employment is terminated; and  
(II)make efforts to transfer the United States worker to other comparable employment acceptable to the worker.  
(l)Expedited adjudication by the SecretaryThe Secretary of Homeland Security— 
(1)shall establish a procedure for expedited adjudication of petitions filed under subsection (e); and  
(2)not later than 7 working days after such filing shall, by fax, cable, or other means assuring expedited delivery transmit a copy of notice of action on the petition— 
(A)to the petitioner; and  
(B)in the case of approved petitions, to the appropriate immigration officer at the port of entry or United States consulate (as the case may be) where the petitioner has indicated that the alien beneficiary (or beneficiaries) will apply for a visa or admission to the United States.  
(m)Period of admission 
(1)In generalAn H–2A worker shall be admitted for a period of employment, not to exceed 10 months, that includes— 
(A)a period of not more than 7 days prior to the beginning of the period of employment for the purpose of travel to the work site; and  
(B)a period of not more than 14 days following the period of employment for the purpose of departure or extension based on a subsequent offer of employment.  
(2)Employment limitationAn alien may not be employed during the 14-day period described in paragraph (1)(B) except in the employment for which the alien was previously authorized.  
(3)ConstructionNothing in this subsection shall limit the authority of the Secretary of Homeland Security to extend the stay of an alien under any other provision of this Act.  
(n)Abandonment of employment 
(1)In generalAn alien admitted or provided status under section 101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such admission or status— 
(A)shall have failed to maintain nonimmigrant status as an H–2A worker; and  
(B)shall depart the United States or be subject to removal under section 237(a)(1)(C)(i).  
(2)Report by employerNot later than 24 hours after the abandonment of employment by an H–2A worker, the employer or association acting as an agent for the employer, shall notify the Secretary of Homeland Security of such abandonment.  
(3)RemovalThe Secretary of Homeland Security shall promptly remove from the United States any H–2A worker who violates any term or condition of the worker’s nonimmigrant status.  
(4)Voluntary terminationNotwithstanding paragraph (1), an alien may voluntarily terminate the alien’s employment if the alien promptly departs the United States upon termination of such employment.  
(o)Replacement of alien 
(1)In generalUpon notification under subsection (p)(2)— 
(A)the Secretary of State shall promptly issue a visa to, and the Secretary of Homeland Security shall admit into the United States, an eligible alien designated by the employer to replace an H–2A worker who abandons or prematurely terminates employment; and  
(B)the Secretary of Homeland Security shall admit such alien into the United States.  
(2)ConstructionNothing in this subsection shall limit any preference for which United States workers are eligible under this Act.  
(p)Identification document 
(1)In generalThe Secretary of Homeland Security shall provide each authorized H–2A worker with a single machine-readable, tamper-resistant, and counterfeit-resistant document that— 
(A)authorizes the alien’s entry into the United States;  
(B)serves, for the appropriate period, as an employment eligibility document; and  
(C)verifies the identity of the alien.  
(2)Form 
(A)The document shall be— 
(i)in a form that is resistant to counterfeiting and to tampering; and  
(ii)compatible with— 
(I)other databases of the Secretary of Homeland Security for the purpose of excluding an alien from benefits for which an alien is not eligible and determining whether the alien is unlawfully present in the United States; and  
(II)law enforcement databases for the purpose of determining if an alien has been convicted of criminal offenses.  
(B)As soon as practicable, the document shall include a biometric identifier. The determination of a biometric identifier to be used for such purposes shall take into account factors such as efficiency, accuracy, the technology available, economic considerations, and storage requirements.  
(q)Extension of stay of H–2A workers in the United States 
(1)Extension of stayIf an employer seeks approval to employ an H–2A worker who is lawfully present in the United States, the petition filed by the employer or an association pursuant to subsection (p) shall request an extension of the alien’s stay and, if applicable, a change in the alien’s employment.  
(2)Limitation on filing petition for extension of stayA petition may not be filed for an extension of an alien’s stay for a period of more than 10 months.  
(3)Work authorization upon filing petition for extension of stay 
(A)In generalAn alien who is lawfully present in the United States on the date of the filing of a petition to extend the stay of the alien may commence or continue the employment described in a petition under paragraph (1). The employer shall provide a copy of the employer’s petition for extension of stay to the alien. The alien shall keep the petition with the alien’s identification and employment eligibility document, as evidence that the petition has been filed and that the alien is authorized to work in the United States.  
(B)Employment eligibility documentUpon approval of a petition for an extension of stay or change in the alien’s authorized employment, the Secretary of Homeland Security shall provide a new or updated employment eligibility document to the alien indicating the new validity date, after which the alien is not required to retain a copy of the petition.  
(C)File definedIn this paragraph, the term file means sending the petition by certified mail via the United States Postal Service, return receipt requested, or delivering by guaranteed commercial delivery which will provide the employer with a documented acknowledgment of the date of receipt of the petition for an extension of stay.  
(4)Limitation on an individual’s stay in status 
(A)Maximum periodThe maximum continuous period of authorized status as an H–2A worker (including any extensions) is 20 months.  
(B)Requirement to remains outside the United States 
(i)In generalSubject to clause (ii), in the case of an alien outside the United States whose period of authorized status as an H–2A worker (including any extensions) has expired, the alien may not again apply for admission to the United Stats as an H–2A worker unless the alien has remained outside the United States for a continuous period equal to at least 1/5 the duration of the alien’s previous period of authorized status as an H–2A worker (including any extensions).  
(ii)ExceptionClause (i) shall not apply in the case of an alien if the alien’s period of authorized status as an H–2A worker (including any extensions) was for a period of not more than 10 months and such alien has been outside the United States for at least 2 months during the 12 months preceding the date the alien again is applying for admission to the United States as an H–2A worker.  
(r)Trust Fund To Assure Worker Return 
(1)EstablishmentThere is established in the Treasury of the United States a trust fund (in this section referred to as the Trust Fund) for the purpose of providing a monetary incentive for H–2A nonimmigrants to return to their country of origin upon expiration of their visas.  
(2)Withholding of wages; payment into the trust fundEmployers of H–2A nonimmigrants shall withhold from the wages of workers an amount equivalent to 25 percent of the wages of each worker and pay such withheld amount into the Trust Fund in accordance with paragraph (3). Amounts withheld under the preceding sentence shall be maintained in such interest bearing account with such a financial institution as the Secretary of Homeland Security shall specify.  
(3)Distribution of fundsAmounts paid into the Trust Fund on behalf of an H–2A nonimmigrant, and held pursuant to paragraph (2)(A)(i) and interest earned thereon, shall be paid by the Secretary of State to the worker if— 
(A)the worker applies to the Secretary of State (or the designee of such Secretary) for payment within 30 days of the expiration of the alien’s last authorized stay in the United States as an H–2A nonimmigrant at a United States embassy or consulate in the worker’s home country;  
(B)in such application the worker establishes that the worker has complied with the terms and conditions of the H–2A program; and  
(C)in connection with the application, the worker tenders the identification and employment authorization card issued to the worker pursuant to subsection (p) and establishes that the worker is identified as the person to whom the card was issued based on the biometric identification information contained on the card.  
(4)Administrative expensesThe amounts paid into the Trust Fund and held pursuant to paragraph (2)(A)(ii), and interest earned thereon, shall be paid to the Secretary of State, the Secretary of Labor, and the Secretary of Homeland Security in amounts equivalent to the expenses incurred by such officials in the administration of the H–2A program.  
(s)Investment of Trust Fund 
(1)In generalIt shall be the duty of the Secretary of the Treasury to invest such portion of the Trust Fund as is not, in the Secretary’s judgment, required to meet current withdrawals. Such investments may be made only in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States. For such purpose, such obligations may be acquired— 
(A)on original issue at the price; or  
(B)by purchase of outstanding obligations at the market price. The purposes for which obligations of the United States may be issued under chapter 31 of title 31, United States Code, are hereby extended to authorize the issuance at par of special obligations exclusively to the Trust Fund. Such special obligations shall bear interest at a rate equal to the average rate of interest, computed as to the end of the calendar month next preceding the date of such issue, borne by all marketable interest-bearing obligations of the United States then forming a part of the public debt, except that where such average rate is not a multiple of one-eighth of 1 percent next lower than such average rate. Such special obligations shall be issued only if the Secretary of the Treasury determines that the purchase of other interest-bearing obligations of the United States, or of obligations guaranteed as to both principal and interest by the United States on original issue or at the market price, is not in the public interest. 
(2)Sale of obligationAny obligation acquired by the Trust Fund (except special obligations issued exclusively to the Trust Fund) may be sold by the Secretary of the Treasury at the market price, and such special obligations may be redeemed at par plus accrued interest.  
(3)Credits to trust fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Trust Fund shall be credited to and form a part of the Trust Fund.  
(4)Report to CongressIt shall be the duty of the Secretary of the Treasury to hold the Trust Fund, and (after consultation with the Secretary of Homeland Security) to report to the Congress each year on the financial condition and the results of the operations of the Trust Fund during the preceding fiscal year and on its expected condition and operations during the next fiscal year. Such report shall be printed as both a House and a Senate document of the session of the Congress to which the report is made.  
(t)Special rule for aliens employed as sheepherders, goatherders, or dairy workersNotwithstanding any other provision of this section, an alien admitted under section 101(a)(15)(H)(ii)(a) for employment as a sheepherder, goatherder, or dairy worker— 
(1)may be admitted for a period of 12 months; and  
(2)shall not be subject to the requirements of subsection (r)(4)(B). .  
(b)Prohibition on family membersSection 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended by striking him; at the end and inserting him, except that no spouse or child may be admitted under clause (ii)(a);.  
(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall promulgate regulations, in accordance with the notice and comment provisions of section 553 of title 5, United States Code, to provide for the uniform procedures for the issuance of visas to nonimmigrants described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) by visa-issuing United States consulates and consular officers.  
(d)Conforming amendmentSection 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by striking of a temporary or seasonal nature and inserting and with respect to whom the intending employer or association has filed with the Secretary a petition under section 218(a).  
1302.Legal assistance provided by the legal services corporation 
(a)In generalSection 305 of the Immigrant Reform and Control Act of 1986 (8 U.S.C. 1101 note) is amended— 
(1)by striking A nonimmigrant and inserting (a) In general.—A nonimmigrant; and  
(2)by adding at the end the following: 
 
(b)Legal assistanceThe Legal Services Corporation may not provide legal assistance for or on behalf of any alien, and may not provide financial assistance to any person or entity that provides legal assistance for or on behalf of any alien, unless the alien— 
(1)is present in the United States at the time the legal assistance is provided; and  
(2)is an alien to whom subsection (a) applies. .  
(b)MediationSection 305 of the Immigrant Reform and Control Act of 1986 (8 U.S.C. 1101 note), as amended by subsection (a), is further amended by adding at the end the following: 
 
(c)Required mediationThe Legal Services Corporation may not bring a civil action for damages on behalf of a nonimmigrant described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)), unless at least 90 days prior to bringing the action a request has been made to the Federal Mediation and Conciliation Service to assist the parties in reaching a satisfactory resolution of all issues involving all parties to the dispute and mediation has been attempted. .  
(c)Condition for entry onto property for Legal Services Corporation representationSection 305 of the Immigrant Reform and Control Act of 1986 (8 U.S.C. 1101 note), as amended by subsection (b), is further amended by adding at the end the following: 
 
(d)Condition for entry onto employer’s property for Legal Services Corporation representationNo employer of a nonimmigrant having status under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) shall be required to permit any recipient of a grant or contract under section 1007 of the Legal Services Corporation Act (42 U.S.C. 2996f), or any employee of such a recipient, to enter upon the employer’s property, unless such recipient or employee has a pre-arranged appointment with a specific nonimmigrant having such status. .  
1303.Effective dateThe amendments made by this title shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply to petitions approved after such date.  
XIVMiscellaneous 
1401.Prevention of congressional reapportionment distortions 
(a)FindingsCongress finds that— 
(1)in recent years, millions of aliens have entered the United States in violation of immigration laws and are now residing illegally in the United States and are subject to deportation; 
(2)the established policy of the Bureau of the Census is to make a concerted effort to count the foreign born population within the United States without making a separate computation for illegal aliens; and 
(3)by including the millions of illegal aliens in the reapportionment base for the House of Representatives, many States will lose congressional representation which such States would not have otherwise lost, thereby violating the constitutional principle of one man, one vote. 
(b)Adjustments To prevent distortionsSection 141 of title 13, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following: 
 
(g)The Secretary shall make such adjustments in total population figures as may be necessary, using such methods and procedures as the Secretary determines feasible and appropriate, in order that aliens who are in the United States in violation of the immigration laws of the United States are not counted in tabulating total population by States under subsection (a) for purposes of apportionment of Representatives in Congress among the several States. Nothing in this subsection shall be construed to supersede section 195.. 
(c)Conforming amendmentSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)) is amended by striking as ascertained under the seventeenth and each subsequent decennial census of the population and inserting as ascertained and reported under section 141 of title 13, United States Code, for each decennial census of population. 
1402.Increase in H–1B visa numbers 
(a)IncreaseSection 214(g)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(A)) is amended to read as follows: 
 
(A)under section 101(a)(15)(H)(i)(b), may not exceed— 
(i)65,000 in each fiscal year before fiscal year 1999; 
(ii)115,000 in fiscal years 1999 and 2000; 
(iii)195,000 in fiscal years 2001 through 2003; 
(iv)65,000 in fiscal years 2004 through 2007; and 
(v)130,000 in each succeeding fiscal year, except as provided in paragraph (7)(B); and. 
(b)Recapture of unused H–1B nonimmigrant visasSection 214(g)(7) of such Act (8 U.S.C. 1184(g)(7)) is amended— 
(1)by striking (7) and inserting (7)(A); and 
(2)by adding at the end the following: 
 
(B)Beginning in fiscal year 2009, the number of aliens who may be issued visas or otherwise provided nonimmigrant status under section 101(a)(15)(H)(i)(b) during any fiscal year shall be increased by the difference between 130,000 and the number of aliens who actually were provided such status during the preceding fiscal year. The preceding sentence shall not cause the number of aliens who may be issued visas or otherwise provided nonimmigrant status under section 101(a)(15)(H)(i)(b) during any fiscal year to exceed 195,000, but any recaptured unused numbers that are not available by reason of this limitation during any fiscal year shall be available for use in future years..  
 
